Exhibit 10.2

 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
March 19, 2007,
which amends and restates the
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 25, 2006,
which amended and restated the
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of September 30, 2003,
which amended and restated the
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 19, 2001,
which amended and restated both the
CREDIT AGREEMENT
Originally dated as of October 27, 1989
Amended and restated as of June 1, 1993
and the
CREDIT AGREEMENT
Originally dated as of June 30, 1995,
among
FREEPORT-MCMORAN COPPER & GOLD INC.,
PT FREEPORT INDONESIA,
The Lenders Party Hereto,
The Issuing Banks Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Security Agent, JAA Security Agent and Collateral Agent
 
and
 
MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED,
as Syndication Agent,
and
HSBC BANK USA, NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA,
UBS SECURITIES LLC,
as Co-Documentation Agents,
and
U.S. BANK NATIONAL ASSOCIATION,
as FI Trustee
___________________________

 
J.P. MORGAN SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED
   
as Joint Lead Arrangers and Joint Bookrunners
 

          
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
Page
 
ARCLE I

 
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
47
SECTION 1.03.
Terms Generally
47
SECTION 1.04.
Accounting Terms; GAAP
48

 
ARTICLE II
 
The Credits
 
SECTION 2.01.
Revolving Commitments
48
SECTION 2.02.
Loans and Borrowings
48
SECTION 2.03.
Requests for Borrowings
49
SECTION 2.04.
Funding of Borrowings
50
SECTION 2.05.
Letters of Credit
50
SECTION 2.06.
Interest Elections
55
SECTION 2.07.
Termination and Reduction of Commitments
57
SECTION 2.08.
Repayment of Loans; Evidence of Debt
57
SECTION 2.09.
[intentionally omitted]
58
SECTION 2.10.
Prepayment of Loans
58
SECTION 2.11.
Fees
59
SECTION 2.12.
Interest
60
SECTION 2.13.
Alternate Rate of Interest
60
SECTION 2.14.
Increased Costs
61
SECTION 2.15.
Break Funding Payments
62
SECTION 2.16.
Taxes
63
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
66
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
68
SECTION 2.19.
Swingline Loans
69

 
ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
70
SECTION 3.02.
Authorization; Enforceability
70
SECTION 3.03.
Governmental Approvals; No Conflicts
71
SECTION 3.04.
Financial Condition; No Material Adverse Change
71
SECTION 3.05.
Properties
72
SECTION 3.06.
Litigation and Environmental Matters
72
SECTION 3.07.
Compliance with Laws and Agreements
73
SECTION 3.08.
Investment Company Status
73
SECTION 3.09.
Taxes
73
SECTION 3.10.
ERISA
73
SECTION 3.11.
Disclosure
73

 

--------------------------------------------------------------------------------


 
SECTION 3.12.
Subsidiaries
73
SECTION 3.13.
Insurance
74
SECTION 3.14.
Labor Matters
74
SECTION 3.15.
Security Documents
74
SECTION 3.16.
Federal Reserve Regulations
76
SECTION 3.17.
Solvency
76
SECTION 3.18.
Senior Indebtedness
76

 
ARTICLE IV


Conditions


SECTION 4.01.
Effective Date
76
SECTION 4.02.
Each Credit Event
80



ARTICLE V


Affirmative Covenants


SECTION 5.01.
Financial Statements and Other Information
80
SECTION 5.02.
Notices of Material Events
82
SECTION 5.03.
Information Regarding Collateral
83
SECTION 5.04.
Existence; Conduct of Business
83
SECTION 5.05.
Payment of Obligations
83
SECTION 5.06.
Maintenance of Properties
83
SECTION 5.07.
Insurance
83
SECTION 5.08.
Casualty and Condemnation
84
SECTION 5.09.
Books and Records; Inspection and Audit Rights
84
SECTION 5.10.
Compliance with Laws; Environmental Reports
84
SECTION 5.11.
Use of Proceeds and Letters of Credit
85
SECTION 5.12.
Additional Subsidiaries
86
SECTION 5.13.
Further Assurances
86
SECTION 5.14.
Source of Interest
87



ARTICLE VI


Negative Covenants


SECTION 6.01.
Indebtedness; Certain Equity Securities
87
SECTION 6.02.
Liens
89
SECTION 6.03.
Fundamental Changes
91
SECTION 6.04.
Investments in Unrestricted Subsidiaries
93
SECTION 6.05.
Asset Sales
93
SECTION 6.06.
Sale and Leaseback Transactions
96
SECTION 6.07.
Hedging Agreements
96
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness
96
SECTION 6.09.
Transactions with Affiliates
98
SECTION 6.10.
Restrictive Agreements
99
SECTION 6.11.
Amendment of Material Documents
99
SECTION 6.12.
Fiscal Year
100
SECTION 6.13.
Designation of Unrestricted Subsidiaries
100
SECTION 6.14.
Total Leverage Ratio
101
SECTION 6.15.
Total Secured Leverage Ratio
101
SECTION 6.16.
Covenants with Respect to PTII
101

 
2

--------------------------------------------------------------------------------


 
SECTION 6.17.
Covenants Relating to the RTZ Transactions
102

 
ARTICLE VII


Events of Default


ARTICLE VIII


The Agents and the FI Trustee


ARTICLE IX


Miscellaneous


SECTION 9.01.
Notices
110
SECTION 9.02.
Waivers; Amendments
111
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
113
SECTION 9.04.
Successors and Assigns
114
SECTION 9.05.
Survival
117
SECTION 9.06.
Counterparts; Integration; Effectiveness
118
SECTION 9.07.
Severability
118
SECTION 9.08.
Right of Setoff
118
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process; Sovereign Immunity
118
SECTION 9.10.
WAIVER OF JURY TRIAL
119
SECTION 9.11.
Headings
119
SECTION 9.12.
Confidentiality
119
SECTION 9.13.
Interest Rate Limitation
120
SECTION 9.14.
Judgment Currency
120
SECTION 9.15.
RTZ Transactions
121
SECTION 9.16.
Patriot Act
121
SECTION 9.17.
No Fiduciary Relationship
122
SECTION 9.18.
Release of Liens and Guarantees; Rejurisdictioning of PTFI
122
SECTION 9.19.
Non-Public Information
123
SECTION 9.20.
Parallel Debt
123
SECTION 9.21.
Joint and Several Obligations
123
SECTION 9.22.
Agreements under the Existing Credit Agreement
123



SCHEDULES:


Schedule 1.01A—
Disclosed Matters
Schedule 1.01B—
Existing Letters of Credit
Schedule 1.01C-1 —
Ratable FCX Obligations
Schedule 1.01C-2 —
Ratable Cyprus Obligations
Schedule 1.01C-3 —
Ratable PD Obligations
Schedule 1.01D—
Mortgaged Properties
Schedule 1.01E—
Excluded Cable and Wire Subsidiaries
Schedule 2.01 —
Commitments
Schedule 3.03 —
Governmental Approvals
Schedule 3.04(e) —
Certain Developments
Schedule 3.12 —
Subsidiaries

 
3

--------------------------------------------------------------------------------


 
Schedule 3.13 —
Insurance
Schedule 5.10A —
ICMM Principles
Schedule 5.10B —
ICMM Commitments with Respect to World Heritage Properties
Schedule 5.10C —
Response to Audit of Indonesian Operations by the International Centre for
Corporate Accountability
Schedule 6.01 —
Existing Indebtedness
Schedule 6.02 —
Existing Liens
Schedule 6.10 —
Existing Restrictions



EXHIBITS:
 
Exhibit A —
Form of Assignment and Assumption
Exhibit B-1—
Form of Perfection Certificate
Exhibit B-2—
Form of Additional Perfection Certificate
Exhibit C —
Form of Issuing Bank Agreement
Exhibit D-1 —
Form of Collateral Agreement
Exhibit D-2 —
Form of Additional Collateral Agreement
Exhibit E —
Form of Indonesian Guarantee Agreement
Exhibit F —
Form of Affiliate Subordination Agreement
Exhibit G-1 —
Form of opinion of Davis Polk & Wardwell, New York counsel for the Borrower and
the Subsidiaries
Exhibit G-2 —
Form of opinion of Jones, Walker, Waechter, Poitevant, Carrère & Denègre,
L.L.P., U.S. counsel for the Borrower and the Subsidiaries
Exhibit G-3 —
Form of opinion of Indonesian counsel for the Borrower
Exhibit G-4 —
Form of opinion of Indonesian counsel for the Lenders

 
4

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 19, 2007 (this
“Agreement”), which amends and restates the AMENDED AND RESTATED CREDIT
AGREEMENT dated as of July 25, 2006, which amended and restated the AMENDED AND
RESTATED CREDIT AGREEMENT dated as of September 30, 2003, which amended and
restated the AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 19, 2001,
which amended and restated both the CREDIT AGREEMENT originally dated as of
October 27, 1989 and amended and restated as of June 1, 1993 and the CREDIT
AGREEMENT originally dated as of June 30, 1995, among FREEPORT-MCMORAN COPPER &
GOLD INC., a Delaware corporation, PT FREEPORT INDONESIA, a limited liability
company organized under the laws of the Republic of Indonesia and domesticated
under the laws of Delaware as a corporation, U.S. BANK NATIONAL ASSOCIATION, a
national banking association (for purposes of Article VIII only), as trustee for
the Lenders and certain other lenders under the FI Trust Agreement, the Lenders
party hereto, the Issuing Banks party hereto, and JPMORGAN CHASE BANK, N.A.,
(“JPMCB”), as Administrative Agent, Security Agent, JAA Security Agent and
Collateral Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“Merrill”), as Syndication Agent.
 
The Borrowers have requested that the Lenders agree to amend and restate the
Existing Credit Agreement (such term and each other capitalized term used but
not otherwise defined herein having the meaning assigned to it in Article I) in
order to continue the credit facilities provided for therein and to extend
credit in the form of Revolving Loans, Swingline Loans and Letters of Credit, in
each case at any time and from time to time during the Revolving Availability
Period such that the aggregate Revolving Exposures will not exceed $500,000,000
at any time. The proceeds of Revolving Loans may be used on the Effective Date
to (A) pay a portion of the cash portion of the Merger Consideration and (B) pay
a portion of the Transaction Costs. Letters of Credit and the proceeds of other
Revolving Loans and Swingline Loans drawn on and after the Effective Date will
be used for working capital and other general corporate purposes of each of the
Borrowers and their Subsidiaries. The Lenders are willing to continue such
credit facilities, and to amend and restate the Existing Credit Agreement in the
form hereof, upon the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms. Capitalized terms used but not defined in this
Agreement have the meanings assigned to such terms in the Parent Credit
Agreement. As used in this Agreement, the following terms have the meanings
specified below:
 
1

--------------------------------------------------------------------------------




“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Collateral Agreement” means an amendment and restatement of the
Collateral Agreement in substantially the form of Exhibit D-2.
 
“Additional Collateral Date” means the date on which the Additional Collateral
Requirement is first satisfied.
 
“Additional Collateral Requirement” means the requirement, at all times after
September 15, 2007, when the Full Stock Pledge Condition is not satisfied, that:
 
(a) the Administrative Agent shall have received from each PCA Loan Party either
(x) a counterpart of the Additional Collateral Agreement or (y) in the case of
any Person that becomes a PCA Loan Party after the Additional Collateral Date, a
supplement to the Additional Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such PCA Loan Party;
 
(b) a security interest in all Indebtedness of FCX and each Subsidiary that is
owing to any PCA Loan Party (other than Indebtedness owned by FCX, which is
governed by clause (e) of the definition of Collateral and Guarantee
Requirement) shall have been granted pursuant to the Additional Collateral
Agreement; and any such Indebtedness (other than Indebtedness of any Subsidiary
owing to a PCA Loan Party that is less than $25,000,000 in the aggregate for all
such Indebtedness of such Subsidiary owing to such PCA Loan Party) shall be
evidenced by a promissory note, which shall have been delivered to the
Collateral Agent, together with undated instruments of transfer with respect
thereto endorsed in blank;
 
(c) all documents and instruments, including Uniform Commercial Code financing
statements and Indonesian security register filings, and all control agreements
required under the Additional Collateral Agreement, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Additional Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Additional Security Documents, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;
 
(d) the Administrative Agent shall have received (i) a completed Additional
Perfection Certificate dated the Additional Collateral Date and signed by the
President, a Vice President or a Financial Officer of FCX, and (ii) the results
of a lien search with respect to each PCA Loan Party in the jurisdiction where
such PCA Loan Party is located (within the meaning of Section 9-307 of the
Uniform Commercial Code as in effect in the State of New York) and, if
applicable, all locations where such Loan Party owns, leases or operates a
minehead and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by such search are permitted by Section 6.02 or have been
released.
 
(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a title report issued by a
nationally recognized title insurance company with respect to each fee interest

2

--------------------------------------------------------------------------------



and patented claim included in each Mortgaged Property (other than any such fee
interest or patented claim as to which the Administrative Agent shall have
agreed that no such title report shall be required), and (iii) such legal
opinions (but not including any “title” opinions) and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgage; the
Mortgaged Properties subject to Mortgages shall at all times on and after the
Additional Collateral Date include (x) in the case of producing properties and
real properties owned by any Permitted Guarantor as of the Effective Date, each
property that is set forth on Schedule 1.01D and (y) in the case of producing
properties and real properties acquired by any Permitted Guarantor after the
Effective Date, each such property having a fair market value, as reasonably
determined by FCX, in excess of $100,000,000;
 
(f) the Administrative Agent shall have received evidence that any additional
insurance required on and after the Additional Collateral Date by the Additional
Security Documents is in effect;
 
(g) the Intellectual Property subject to the Lien of the Additional Collateral
Agreement shall constitute all the United States intellectual property owned by
FCX and the Permitted Guarantors that is material to their business; neither
FCX, nor any PCA Loan Party shall own any United States intellectual property
that is not subject to the Lien of the Additional Collateral Agreement the loss
of the use of which would materially and adversely affect the operations of FCX
and its Subsidiaries; and
 
(h) each PCA Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Additional Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
 
Notwithstanding the foregoing, (A) assets may be excluded from the Collateral
required to be provided under the Additional Collateral Requirement in
circumstances (x) where FCX and the Credit Agents mutually agree that the cost
of obtaining a security interest or pledge in such assets are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby or
(y) where such assets may not be subjected to a Lien securing the Secured
Obligations pursuant to agreements permitted pursuant to Section 6.10 and (B) no
Indonesian Subsidiary shall be required to provide any Guarantee of the
Obligations or the Secured Obligations or any Collateral to secure the
Obligations or the Secured Obligations pursuant to the Additional Collateral
Requirement.
 
“Additional Perfection Certificate” means the perfection certificate executed by
FCX substantially in the form of Exhibit B-2.
 
“Additional Security Documents” means the Additional Collateral Agreement, the
Mortgages, each control agreement delivered pursuant to the Additional
Collateral Agreement and each other security agreement or other instrument or
document executed and delivered in satisfaction of the Additional Collateral
Requirement.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
3

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement
among the Borrowers, the Subsidiaries from time to time party thereto and the
Administrative Agent, substantially in the form of Exhibit F.
 
“Agents” means, collectively, the Administrative Agent, Security Agent, JAA
Security Agent, the FI Security Agent, the Collateral Agent and the Syndication
Agent.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time. If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most-recently in effect, giving effect to any
assignments of Revolving Loans, LC Exposures and Swingline Exposures that occur
after such termination or expiration.
 
“Applicable Rate” means, for any day, with respect to any Revolving Loan or with
respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread”, or “Commitment Fee Rate”, as the case may be, based upon
the Credit Ratings by Moody’s and S&P applicable on such date:
 
4

--------------------------------------------------------------------------------


 
Credit Ratings:
Eurodollar Spread
(bps per annum)
ABR Spread 
(bps per annum)
Commitment Fee Rate
(bps per annum)
Category 1
 
BBB/Baa2 or higher
 
 
100
 
 
0
 
 
20
Category 2
 
BBB-/Baa3
 
 
125
 
 
25
 
 
25
Category 3
 
BB+/Ba1
 
 
150
 
 
50
 
 
37.5
Category 4
 
BB/Ba2
 
 
150
 
 
50
 
 
50
Category 5
 
BB-/Ba3 or lower
 
 
175
 
 
75
 
 
50



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(ii) if the Credit Rating established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two Credit Ratings unless one of the two
Credit Ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two Credit Ratings; and (iii) if the Credit Rating
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, FCX and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Credit
Rating most recently in effect prior to such change or cessation.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is

5

--------------------------------------------------------------------------------



required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A attached hereto or any other form approved by the Administrative
Agent.
 
“Atlantic Copper Financing” means that certain Third Amended and Restated Term
Loan and Working Capital Agreement, as amended from time to time, among Atlantic
Copper, S.A., the lenders party thereto, Barclays Capital, as arranger and
Barclays Bank PLC, as agent.
 
“Attributable Debt” means, on any date, in respect of any lease of FCX or any
Restricted Subsidiary entered into as part of a Project Financing or a sale and
leaseback transaction subject to Section 6.06, (i) if such lease is a Capital
Lease Obligation, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP and
(ii) if such lease is not a Capital Lease Obligation, the capitalized amount of
the remaining lease payments under such lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease Obligation.
 
“Attributable Debt Payments” means, for FCX and the Restricted Subsidiaries for
any period, all payments made during such period in respect of Attributable
Debt.
 
“Available Domestic Cash” means, as of any date, the aggregate amount of cash
and Permitted Investments held on such date by FCX or any Restricted Subsidiary
that is incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia or any Guarantor, other
than cash and Permitted Investments (a) held in accounts outside the United
States of America or (b) subject to any Lien securing Indebtedness or other
obligations (other than any Lien under the Loan Documents or “Loan Documents”
(as defined in the Parent Credit Agreement)).
 
“Block A” means Contract Area Block A, as defined in the Contract of Work.
 
“Block A Base Production” means the scheduled production of FI Product from
Block A for any given year as shown on the Product Schedule appearing as Annex A
to the Participation Agreement, as in effect on the date hereof, subject however
to adjustment from time to time pursuant to clause 16.4.2 of the Participation
Agreement, as in effect on the date hereof.
 
“Block B Assets” means assets now owned or hereafter acquired and utilized in
connection with the development and exploitation of Contract Area Block B (as
defined in the Contract of Work), including with respect to mining,
concentrating, processing, transportation, delivery and related operations (and
assets used in connection therewith) in respect of FI Product obtained or
provided from Contract Area Block B, but such term shall not in any event
include the existing and future mining, concentration, processing,
transportation, delivery and related operations (and assets used in connection
therewith) in respect of FI Product obtained or provided from Contract Area
Block A (as defined in the Contract of Work).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means each of FCX and PTFI.

6

--------------------------------------------------------------------------------



“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CFC” shall mean (a) each person that is a "controlled foreign person" for
purposes of the Code and (b) each Subsidiary of each such controlled foreign
person.
 
“Change in Control” means (a) the failure of FCX to own, either directly or
through its wholly owned Subsidiaries, PTFI Shares representing at least 80% of
the aggregate ordinary voting power attributable to all of the issued and
outstanding PTFI Shares (or following a transaction permitted under Section
6.05(c), the minimum percentage of PTFI Shares then permitted to be held by
FCX); (b) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of Equity Interests representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in FCX; (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of FCX by Persons who were not (i)
members of the board of directors of FCX on the Effective Date or (ii) appointed
as, or nominated for election as, directors by a majority of directors referred
to in clause (i) above or approved pursuant to this clause (ii); or (d) the
occurrence of any “Change of Control” or “Change in Control” as defined in the
Senior Notes Documents or in any indenture or other governing agreement relating
to any Material Indebtedness of FCX or any Disqualified Stock of FCX (to the
extent the aggregate amount of the applicable Disqualified Stock exceeds
$100,000,000).
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

7

--------------------------------------------------------------------------------



“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document, or any asset or right in which a Lien is granted in favor of
the Collateral Agent, the Security Agent, the JAA Security Agent, the FI
Security Agent or the FI Trustee pursuant to any Security Document, and shall
also after the Additional Collateral Date include the Mortgaged Properties.
 
“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Collateral Agreement and other Security Documents.
 
“Collateral Agreement” means the Guarantee and Collateral Agreement among FCX,
the Subsidiary Guarantors and the Collateral Agent, substantially in the form of
Exhibit D-1. In the event that the Guarantee provided by PTII is provided in a
document other than the Collateral Agreement, references herein to the
Collateral Agreement shall be deemed to include such other document to the
extent of such Guarantee.
 
“Collateral and Guarantee Minimum Requirement” means, at any time, the
requirement that the combined assets and revenues of all the Permitted
Guarantors that are not PCA Loan Parties and of all the Permitted Pledgees the
Equity Interests in which are not pledged to the extent required under clause
(b) or (d), as applicable, of the definition of Collateral and Guarantee
Requirement (other than Excluded Guarantors and Excluded Pledgees), taken
together with all the assets and revenues of their subsidiaries, represent less
than 5% of Consolidated Total Assets and less than 5% of Consolidated Revenues;
provided that for purposes of the foregoing calculation, (i) subject to clause
(F) of the definition of Collateral and Guarantee Requirement, the only pledge
of PTFI Shares held by FCX required to satisfy the Collateral and Guarantee
Minimum Requirement shall be the pledge required to be made on the Effective
Date under this Agreement by the Third Amended and Restated FCX Pledge Agreement
(PTFI Shares), (ii) the PTFI Shares held by PTII shall not be required to be
pledged at any time, (iii) other than the PTII Shares, the Equity Interests in
or owned by the other Indonesian Subsidiaries shall not be required to be
pledged at any time and (iv) the failure to establish a Holdco in circumstances
in which a Holdco is required shall be deemed to be the failure of a Permitted
Guarantor to become a Subsidiary Guarantor.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Collateral Agent shall have received from each Loan Party (i) either (x)
in the case of each PCA Loan Party, a counterpart of the Collateral Agreement,
duly executed and delivered on behalf of such PCA Loan Party or, in the case of
each Indonesian Loan Party, an Indonesian Guarantee Agreement, duly executed and
delivered on behalf of such Indonesian Loan Party, or (y) in the case of any
Person that becomes a Loan Party after the Effective Date, in the case of each
PCA Loan Party, a supplement to the Collateral Agreement (or after the
Additional Collateral Date, the Additional Collateral Agreement) or, in the case
of each Indonesian Loan Party, a supplement to the Indonesian Guarantee
Agreement, in each case in the form specified therein, duly executed and
delivered on behalf of such Loan Party and (ii) with respect to any PCA Loan

8

--------------------------------------------------------------------------------



Party that directly owns Equity Interests of a Foreign Subsidiary required to be
pledged under paragraph (d) below, a counterpart of each Foreign Pledge
Agreement that the Administrative Agent determines, based on the advice of
counsel, to be necessary or advisable in connection with the pledge of, or the
granting of security interests in, Equity Interests of such Foreign Subsidiary,
in each case duly executed and delivered on behalf of such PCA Loan Party and
such Foreign Subsidiary; and the Administrative Agent shall have received from
each Borrower a counterpart of each Security Document to which such Borrower is
a party duly executed and delivered on behalf of such Borrower;
 
(b) (i) on and after the Effective Date, the Pledged PTII Shares shall have been
pledged pursuant to the Third Amended and Restated FCX/ISI Pledge Agreement
(PTII Shares) and the Collateral Agent shall have received (A) a copy of the
relevant page(s) of the share register book of PTII, certified as true and
complete by an authorized officer of PTII, reflecting the recordation made
pursuant to the Articles of Association of PTII of the pledge by FCX and by
International Support Inc. of the Pledged PTII Shares under the Third Amended
and Restated FCX/ISI Pledge Agreement (PTII Shares), and (B) certificates
representing the Pledged PTII Shares; (ii) on and after the Effective Date, the
Pledged PTFI Shares shall have been pledged pursuant to the Third Amended and
Restated FCX Pledge Agreement (PTFI Shares) and the Collateral Agent shall have
received (A) a copy of the relevant page(s) of the share register book of PTFI,
certified as true and complete by an authorized officer of PTFI, reflecting the
recordation made pursuant to the Articles of Association of PTFI of the pledge
by FCX of the Pledged PTFI Shares under the Third Amended and Restated FCX
Pledge Agreement (PTFI Shares), and (B) certificates or other instruments
representing the Pledged PTFI Shares; and (iii) following, as applicable, the
satisfaction of the Full Stock Pledge Condition or the Partial Stock Pledge
Condition, the Pledged PTFI Shares shall have been pledged pursuant to the
Fourth Amended and Restated FCX Pledge Agreement (PTFI Shares) and the
Collateral Agent shall have received (1) a copy of the relevant page(s) of the
share register book of PTFI, certified as true and complete by an authorized
officer of PTFI, reflecting the recordation made pursuant to the Articles of
Association of PTFI of the pledge by FCX of the Pledged PTFI Shares under the
Fourth Amended and Restated FCX Pledge Agreement (PTFI Shares), and (2)
certificates representing the Pledged PTFI Shares;
 
(c) for purposes of determining whether the Collateral and Guarantee Requirement
has been established on any date after July 31, 2007, FCX shall have used
commercially reasonable efforts to satisfy the Full Stock Pledge Condition on or
prior to July 31, 2007;
 
(d) all outstanding Equity Interests in Permitted Pledgees (other than Equity
Interests in the Excluded Pledgees, PTFI Shares and PTII Shares), in each case
owned by or on behalf of any PCA Loan Party (or any other Restricted Subsidiary
(other than a CFC) that is not a PCA Loan Party but is not precluded from
pledging Equity Interests), shall have been pledged pursuant to the Collateral
Agreement or a Foreign Pledge Agreement (except that the PCA Loan Parties shall
not be required to pledge more than 65% of the outstanding voting Equity
Interests of any CFC that is not a PCA Loan Party) and the Collateral Agent
shall (except in the case of any such Equity Interests that are not certificated
securities) have received the certificates or other instruments representing all
such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank;

9

--------------------------------------------------------------------------------



(e) (i) a security interest in all Indebtedness of any Subsidiary that is owing
to FCX shall have been granted pursuant to the Collateral Agreement (or after
the Additional Collateral Date, the Additional Collateral Agreement); and any
such Indebtedness (other than Indebtedness of any Subsidiary owing to FCX that
is less than $25,000,000 in the aggregate for all such Indebtedness of such
Subsidiary owing to FCX) shall be evidenced by a promissory note, which shall
have been delivered to the Collateral Agent, together with undated instruments
of transfer with respect thereto endorsed in blank; and (ii) all Indebtedness of
FCX or any Subsidiary that is owing to PTFI shall be evidenced by a promissory
note (other than Indebtedness in an aggregate amount for any Subsidiary less
than $25,000,000) and shall have been pledged pursuant to the Fourth Amended and
Restated Lender Fiduciary Assignment and/or the Lender Security Agreement Fourth
Amendment, as applicable, and the Security Agent shall have received all
promissory notes evidencing any such pledged indebtedness, together with (A)
notification to the obligors of such indebtedness of such pledge and (B) undated
instruments of transfer with respect thereto endorsed in blank;
 
(f) all documents and instruments, including Uniform Commercial Code financing
statements and Indonesian security register filings, and all control agreements
required in respect of deposit or securities accounts of FCX under the
Collateral Agreement, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent, the Collateral Agent or the Security Agent, as applicable, for filing,
registration or recording;
 
(g) the Collateral and Guarantee Minimum Requirement shall be satisfied;
 
(h) FCX shall have established each of the Holdcos referred to in clauses (a)
and (b) of the definition of Holdco; all the Equity Interests in each Holdco
shall have been pledged pursuant to the Collateral Agreement; and each Holdco
shall be a Subsidiary Guarantor;
 
(i) the Affiliate Subordination Agreement shall have been delivered to the
Administrative Agent, and both Borrowers, each other Loan Party and each
Subsidiary that is not a Loan Party and holds Indebtedness of either Borrower or
any other Loan Party in an aggregate principal amount greater than $20,000,000
shall be party thereto;
 
(j) for purposes of determining whether the Collateral and Guarantee Requirement
has been satisfied on any day after September 15, 2007, if the Full Stock Pledge
Condition is not then satisfied, the Additional Collateral Requirement shall be
satisfied; and
 
(k) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents and FI Security Documents Amendments to which it is a
party, the performance of its obligations thereunder and the granting by it of
the Liens thereunder.
 
Notwithstanding the foregoing:

10

--------------------------------------------------------------------------------


 
(A)
Permitted Guarantors shall not be required to provide Guarantees or Liens on any
of their assets if in the absence of such Guarantees the Collateral and
Guarantee Minimum Requirement shall be satisfied.

 
(B)
Equity Interests in Permitted Pledgees shall not be required to be pledged if in
the absence of such pledges the Collateral and Guarantee Minimum Requirement
shall be satisfied.

 
(C)
Assets may be excluded from the Collateral and Permitted Guarantors may be
excluded from Guarantee requirements in circumstances where (1) FCX and the
Credit Agents mutually agree (prior to the Effective Date in the case of assets
and Subsidiaries held on the Effective Date) that the cost of obtaining a
security interest or pledge in such assets or providing such a Guarantee are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby or (2) the granting of a Lien on any such assets or the
provision of a Guarantee by any such Subsidiary shall require the consent of any
Governmental Authority or any other Person that is not FCX or a Restricted
Subsidiary and either (x) such consent has not been obtained despite
commercially reasonable efforts of FCX and the Restricted Subsidiaries to obtain
such consent or (y) FCX determines in good faith that requesting or obtaining
such consent would be detrimental to the business of FCX and the Restricted
Subsidiaries or to their relations with applicable Governmental Authorities or
joint venture or other business partners or that such consents could not be
obtained without the making of payments that are not de minimis in amount or the
granting of material concessions to such Governmental Authorities or joint
venture or business partners.

 
(D)
Equity Interests in Permitted Pledgees may be excluded or released from the
Collateral and Permitted Guarantors may be excluded or released from the
Guarantee requirements in the event of any Project Financing by a Project
Financing Subsidiary (other than PD or PTFI) if FCX shall advise the Collateral
Agent that (1) such exclusion or release of the Project Financing Subsidiary or
its direct or indirect parent or parents will be required by the financing party
or parties in connection with such Project Financing, and (2) a Subsidiary other
than PD (which may be a new Holdco established for the purpose) that directly or
indirectly holds such Project Financing Subsidiary as a subsidiary is a
Guarantor or a Subsidiary the Equity Interests in which are pledged as
Collateral to the extent required under clause (b) or (d), as applicable, of
this definition of Collateral and Guarantee Requirement; provided, however, that
no such Guarantee by a PCA Loan Party shall be released unless each Ratable
Guarantee, if any, by the applicable PCA Loan Party shall be released upon the
release of such PCA Loan Party’s Guarantee of the Secured Obligations.

 
(E)
None of PTFI, PTII or any other Indonesian Subsidiary will be required to
provide any Collateral to secure the Secured Obligations.

 
(F)
FCX shall be deemed to have satisfied the requirements of this Collateral and
Guarantee Requirement on the Effective Date notwithstanding the failure to
satisfy all the requirements set forth above so long as (i) FCX shall have used
its commercially reasonable efforts to satisfy all such requirements and (ii)
FCX shall have satisfied the above requirements with respect to (1) all
Collateral the security interests in which may be perfected by the filing of a
UCC financing statement and the security agreement giving rise to the security
interest therein, (2) subject to the next sentence below, the pledge of
substantially all the Equity Interests intended to be included in the Collateral
(it being understood that


11

--------------------------------------------------------------------------------



satisfaction of neither the Partial Stock Pledge Condition nor the Full Stock
Pledge Condition is required on the Effective Date) and (3) the continuation of
the Guarantees and the collateral provided under the FI Security Documents that
are governed by New York law. For the avoidance of doubt, no Loan Document or FI
Security Document governed by Indonesian law or subject to Indonesian notarial
requirements shall be required to be in effect on the Effective Date to satisfy
the Collateral and Guarantee Requirement hereunder and under the Parent Credit
Agreement so long as FCX shall have used its commercially reasonable efforts to
have such documents in effect on the Effective Date. It is understood that while
not a condition precedent to the Effective Date, satisfaction of the remainder
of the Collateral and Guarantee Requirement shall be required to be completed on
or prior to April 2, 2007, and the failure to satisfy any such remaining
requirement prior to such date shall not constitute a breach of the Collateral
and Guarantee Requirement. Completion of such requirements shall include
delivery of all opinions that would have been required to be delivered in
connection therewith on the Effective Date had such requirements been satisfied
on the Effective Date. The Administrative Agent may grant extensions of time for
the satisfaction of the Collateral and Guarantee Requirement in respect of any
particular Collateral or any particular Subsidiary if it determines that the
satisfaction of the Collateral and Guarantee Requirement with respect to such
Collateral or such Subsidiary cannot be accomplished without undue expense or
unreasonable effort by the time or times at which it would otherwise be required
to be satisfied under this Agreement or any Security Document.
 
“Collateral Shortfall Period” means any period (a) beginning on or after July
31, 2007, during which neither the Full Stock Pledge Condition nor the Partial
Stock Pledge Condition is satisfied or (b) beginning on or after September 15,
2007, during which neither (i) the Full Stock Pledge Condition is satisfied nor
(ii) both the Partial Stock Pledge Condition and the Additional Collateral
Requirement are satisfied.
 
“Commitment” means a Revolving Commitment or Swingline Commitment, or any
combination thereof (as the context requires).
 
“Concentrate Sales Agreements” means all contracts and agreements with respect
to the sale or disposition of ores or minerals produced by the mining,
concentrating and related operations conducted by PTFI pursuant to the Contract
of Work.
 
“Confidential Information Materials” means the confidential information
materials dated February 2007 relating to the Borrowers and the Transactions.
 
“Consolidated Adjusted Net Income” means, for any period, the net income of FCX
and its Subsidiaries for such period; provided, however, that there shall not be
included in the calculation of such Consolidated Adjusted Net Income:
 
(1) any net income of any Person (other than FCX) if such Person is not a
Restricted Subsidiary, except that: (A) subject to the limitations contained in
clause (4) below, FCX’s equity in the net income of any such person for such
period shall be included in such Consolidated Adjusted Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to FCX or a Restricted Subsidiary as a dividend or other distribution (subject,
in the case of a dividend or other distribution made to a Restricted Subsidiary,
to the limitations contained in clause (3) below); and (B) FCX’s equity in a net
loss of

12

--------------------------------------------------------------------------------



any such Person for such period shall be included in determining such
Consolidated Adjusted Net Income;
 
(2) any net income (or loss) of any Person acquired by FCX or a Subsidiary of
FCX in a pooling of interests transaction (or any transaction accounted for in a
manner similar to a pooling of interests) for any period prior to the date of
such acquisition;
 
(3) any net income (or loss) of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to FCX, except that: (A) subject to the limitations contained in
clause (4) below, FCX’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Adjusted Net
Income up to the aggregate amount of cash actually distributed by such
Restricted Subsidiary during such period to FCX or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend or other
distribution made to another Restricted Subsidiary, to the limitation contained
in this clause); and (B) FCX’s equity in a net loss of any such Restricted
Subsidiary for such period shall be included in determining such Consolidated
Adjusted Net Income;
 
(4) any gain (or loss) realized upon the sale or other disposition of any asset
of FCX or its Subsidiaries (including pursuant to any sale and leaseback
transaction) that is not sold or otherwise disposed of in the ordinary course of
business and any gain (or loss) realized upon the sale or other disposition of
any Equity Interest in any Person;
 
(5) any extraordinary, unusual or non-recurring gain or loss;
 
(6) the cumulative effect of a change in accounting principles;
 
(7) any non-cash gain or loss attributable to any Hedging Agreement relating to
commodity prices until such time as it is settled, at which time the net gain or
loss shall be included;
 
(8) accruals and reserves that are established within twelve months after the
Effective Date and that are so required to be established as a result of the
Transactions in accordance with GAAP;
 
(9) any increase in amortization, depletion or depreciation, increase in cost of
goods sold attributable to metal inventories or any one-time non-cash charges
resulting from purchase accounting in connection with the Transactions or any
acquisition that is consummated after the Effective Date;
 
(10) any non-cash impairment charges resulting from the application of Statement
of Financial Accounting Standards No. 142 and No. 144 and any amortization of
intangibles pursuant to Statement of Financial Accounting Standards No. 141;
 
(11) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations;
 
(12) any non-cash compensation expense recognized from grants of stock
appreciation or similar rights, stock options, restricted stock, restricted
stock units

13

--------------------------------------------------------------------------------



or other rights to officers, directors and employees of such Person or any of
its Restricted Subsidiaries; and
 
(13) any premiums, fees and expenses (and any amortization thereof) paid in
connection with the Transactions.
 
in each case, for such period. Notwithstanding the foregoing, there shall be
excluded from Consolidated Adjusted Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries to
FCX or a Restricted Subsidiary to the extent such dividends, repayments or
transfers reduce the Restricted Uses.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense and
Attributable Debt Payments for such period, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period, (iv) any extraordinary charges or significant nonrecurring
non-cash charges or non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made), (v) any impairment charges or asset
write offs or amortization related to intangible assets and long-lived assets
pursuant to GAAP (including pursuant to Statement of Financial Accounting
Standards No. 141, 142 or 144), (vi) integration expenses in connection with the
Transactions and any restructuring charges and reserves, (vii) fees and expenses
in respect of the Transactions, (viii) fees and expenses in respect of
consummated or proposed acquisitions, dispositions or financings, (ix) any
purchase accounting adjustments and any step-ups with respect to re-valuing
assets and liabilities in connection with the Transactions or any acquisition or
Investment consummated after the Effective Date (including any increase in
amortization, depletion or depreciation, increase in cost of goods sold
attributable to metal inventories or any one-time non-cash charges), (x) other
non-cash charges, including non-cash charges attributable to stock options and
other stock-based compensation, (xi) any costs or expenses incurred by FCX or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of FCX or net
cash proceeds of issuance of Equity Interests of FCX, (xii) charges attributable
to liability or casualty events or business interruption, to the extent covered
(or reasonably expected to be covered) by insurance and (xiii) payments made in
respect of obligations of the types included in clause (j) of the definition of
Indebtedness; minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains or non-cash
gains for such period; and plus or minus, as applicable, (c) without duplication
and to the extent deducted or included, as the case may be, in determining such
Consolidated Net Income (i) any after-tax effect of gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by FCX,
(ii) any net after-tax gains or losses from early extinguishment of Indebtedness
or hedging obligations or other derivative instruments, including without
limitation, any write-off of deferred financing costs, (iii) any net non-cash
gain or loss resulting from currency translation gains or losses related to
currency re-measurements of Indebtedness, (iv) the cumulative effect of a change
in accounting principles and (v) any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations, all determined on a

14

--------------------------------------------------------------------------------



consolidated basis in accordance with GAAP. Notwithstanding anything to the
contrary contained herein, Consolidated EBITDA shall be deemed to be
$2,615,500,000, $2,455,700,000 and $2,355,500,000, respectively, for the fiscal
quarters ended June 30, 2006, September 30, 2006 and December 31, 2006.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) FCX or any Restricted Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available). As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes common
stock of any Person and (b) involves consideration in excess of $200,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that (a) involves assets comprising all or substantially all of an operating
unit of a business or involves common stock of any Person owned by FCX and the
Restricted Subsidiaries and (b) yields gross proceeds to FCX or any Restricted
Subsidiary in excess of $200,000,000.
 
“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded the income
or loss of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with FCX or any Restricted
Subsidiary or the date that such Person’s assets are acquired by FCX or any
Restricted Subsidiary.
 
Notwithstanding anything to the contrary contained herein, solely for purposes
of calculating Consolidated EBITDA, Consolidated Net Income shall be (a)
computed without deduction for minority interests and (b) subject to the final
paragraph of the definition of “Consolidated EBITDA”.
 
“Consolidated Revenues” means, at any time, the revenues of FCX and the
Restricted Subsidiaries, as set forth in the most recent consolidated statement
of income of FCX and the Restricted Subsidiaries delivered pursuant to Section
5.01 (or, prior to any such delivery, referred to in Section 3.04(c)) on such
date of determination, determined on a consolidated basis in accordance with
GAAP.
 
“Consolidated Total Assets” means, at any time, the total assets of FCX and the
Restricted Subsidiaries, as set forth in the most recent consolidated balance
sheet of FCX and the Restricted Subsidiaries delivered pursuant to Section 5.01
(or (x) prior to any such delivery, the balance sheet referred to in Section
3.04(c), and (y) for purposes of determining compliance with the Collateral and
Guarantee Minimum Requirement prior to the completion of purchase accounting
allocations in respect of the Transactions, the balance sheets referred to in
Section 3.04(a) and (b)) on or prior to such date of determination, determined
on a consolidated basis in accordance with GAAP.
 
“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia,

15

--------------------------------------------------------------------------------



acting for and on behalf of the Government of the Republic of Indonesia, and
PTFI, together with any related implementation agreement or Memorandum of
Understanding with such Ministry of Mines acting on behalf of the Government of
the Republic of Indonesia, after giving effect to the PT-Rio Tinto Indonesia COW
Assignment.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Syndication Agent.
 
“Credit Rating” means a rating assigned by S&P or Moody’s to the credit
facilities provided by the Parent Credit Agreement.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by FCX or a Restricted Subsidiary in connection with an
asset disposition pursuant to Section 6.05(b) that is designated as Designated
Noncash Consideration pursuant to a certificate of a Financial Officer of FCX
delivered to the Administrative Agent, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
noncash consideration converted to cash within 180 days following the
consummation of the applicable asset disposition).
 
“Designation” has the meaning assigned to such term in Section 6.13(a).
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.
 
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock and cash in lieu of fractional shares of
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale to the extent the terms of such
Equity Interests provide that such Equity Interests shall not be required to be
repurchased or redeemed until the repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
have occurred or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Stock and cash
in lieu of fractional shares of Qualified Stock), in whole or in part, or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is 91 days after the Tranche B Maturity Date; provided, however, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; providedfurther, however, that if any Equity Interests are
issued to any employee or to any plan for the benefit of employees of FCX or its
Subsidiaries or by

16

--------------------------------------------------------------------------------



any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by FCX
or a Subsidiary in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or exposure to any hazardous or
toxic substances, materials or wastes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of FCX or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Equity Proceeds” shall mean the Net Proceeds received by FCX from the issuance
or sale by FCX of common stock of FCX or preferred stock (other than
Disqualified Stock) of FCX (other than sales of such stock to directors,
officers or employees of FCX or any Subsidiary in connection with employee
compensation and incentive arrangements).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with FCX, is treated as a single employer under Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412
of the Code, is treated as a single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by FCX or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the

17

--------------------------------------------------------------------------------



termination of any Plan; (e) the receipt by FCX or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by FCX or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by FCX or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from FCX or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
 
“ERM Report” means the Review of the Freeport McMoRan Copper and Gold Operation
in Papua, Indonesia Report dated as of June 17, 2006 prepared by Environmental
Resources Management.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Eurodollar Reserve Requirement” means, with respect to Eurodollar Loans, the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Eurodollar Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Filing Requirements” means (i) the monthly and semiannual foreign
exchange transaction activities filing requirements under Bank Indonesia
Regulation No. 4/2/PBI/2002 as amended by Bank Indonesia Regulation No.
5/1/PB1/2003 and Circular of Bank Indonesia No. 5/24/DSM dated October 3, 2003,
(ii) the offshore borrowings filing requirements with the Bank Indonesia, the
Team for the Coordination and Management of Offshore Loans, the Republic of
Indonesia, and the Ministry of Finance, the Republic of Indonesia, including in
each case any successors thereto and (iii) any additional or subsequent
regulations requiring any of the Indonesian Loan Parties to submit filings
regarding offshore borrowings or foreign exchange transaction activities as they
may relate to any of the Loan Documents, in each case as may be amended and in
effect from time to time.
 
“Excluded Guarantors” means each of (a) for so long as the applicable
contractual restrictions remain in effect, Phelps Dodge Morenci, Inc., PD Ojos
del Salado, Inc. and PD Candelaria, Inc., (b) Phelps Dodge Katanga Corporation,
Eastern Mining Company, FM Services Company and Overseas Service Company, (c)
each Subsidiary included in the international wire and cable business of PD and
set forth on Schedule 1.01E and (d) each other Permitted Guarantor formed or
acquired after the Effective Date which the Administrative Agent shall have
agreed in accordance with clause (C)(1), or FCX shall have determined in
accordance with clause (C)(2), in each case of the definition of Collateral and
Guarantee Requirement shall not be required to provide a guarantee.

18

--------------------------------------------------------------------------------


 
“Excluded Pledgees” means each of (a) at all times that an intercompany note
representing substantially all its assets is pledged in accordance with the
Collateral Agreement, Freeport Finance Company B.V., (b) for so long as the
applicable contractual restrictions remain in effect, Cyprus Climax Metals
Company and Sociedad Minera Cerro Verde S.A.A., (c) Phelps Dodge Katanga
Corporation, Lundin Holdings Ltd., Tenke Fungurume, Sociedad Contractual Minera
el Abra and Overseas Service Company, (d) each Subsidiary included in the
international wire and cable business of PD and set forth on Schedule 1.01E and
(e) each other Permitted Pledgee formed or acquired after the Effective Date the
Equity Interests in which the Administrative Agent shall have agreed in
accordance with clause (C)(1), or FCX shall have determined in accordance with
clause (C)(2), in each case of the definition of Collateral and Guarantee
Requirement shall not be required to be pledged.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of either Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by FCX under
Section 2.18(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from either Borrower with respect to any withholding tax
pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(f).
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 25, 2006, among FCX, PTFI, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent, issuing bank, security agent, JAA
security agent and documentation agent and U.S. Bank National Association, as FI
trustee, which amended and restated the Amended and Restated Credit Agreement
dated as of September 30, 2003, which amended and restated the Amended and
Restated Credit Agreement dated as of October 19, 2001, which amended and
restated both the Credit Agreement originally dated as of October 27, 1989 and
amended and restated as of June 1, 1993 and the Credit Agreement originally
dated as of June 30, 1995.
 
“Existing Indebtedness” means the indebtedness for borrowed money set forth on
Schedule 6.01.
 
“Existing Letters of Credit” means the existing letters of credit issued under
the PD Credit Agreement or the Existing Credit Agreement and listed on Schedule
1.01B. FCX shall be deemed to have requested the issuance of each Existing
Letter of Credit for purposes hereof.
 
“FCX” means Freeport-McMoRan Copper & Gold Inc., a Delaware corporation, and
following any merger or consolidation permitted under Section 6.03(a) to which
FCX is a party and is not the surviving Person, such surviving Person.

19

--------------------------------------------------------------------------------



“FCX Assisted PTFI Sale” means a Qualifying PTFI Sale Transaction in respect of
which FCX and/or PTFI may, at its option, provide an unsecured Guarantee in
accordance with the provisions of Section 6.01(a)(vii).
 
“FCX Pledge Agreements” means the Third Amended and Restated FCX Pledge
Agreement (PTFI Shares), the Fourth Amended and Restated FCX Pledge Agreement
(PTFI Shares) and the Third Amended and Restated FCX/ISI Pledge Agreement (PTII
Shares).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“FI Collateral and Rights” means the rights and remedies of the Administrative
Agent, the FI Trustee, the FI Security Agent, the Security Agent, the JAA
Security Agent and the Lenders under this Agreement and the Loan Documents or on
the collateral provided under the FI Security Documents.
 
“FI Creditors” means the “FI Creditors”, as defined in the FI Trust Agreement
and shall include the Lenders and the other holders of the Obligations
identified in the FI Trust Agreement Financing Annexes.
 
“FI Intercreditor Agreement” means the Intercreditor Agreement dated as of
October 11, 1996 among RTZ, PT Rio Tinto Indonesia, RTZIF and certain secured
creditors of PTFI.
 
“FI Intercreditor Agreement Creditor Annex” means a “Creditor Annex”, as defined
in the FI Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent, to be filed with the FI Trustee for purposes of
identifying the holders of the Obligations as FI Creditors thereunder.
 
“FI Lender Security Documents” means the Lender Security Agreement, the Lender
Security Agreement Amendments, the Fourth Amended and Restated Lender Surat
Kuasa, the Fourth Amended and Restated Fiduciary Transfer and the Fourth Amended
and Restated Lender Fiduciary Assignment.
 
“FI Product” means ores or minerals produced by the FI Project or otherwise
obtained from the Mining Area (as defined in the Contract of Work) and any kinds
of products, including, without limitation, concentrates, produced from such
ores or minerals.
 
“FI Project” means the mining, concentrating and related operations conducted or
to be conducted by PTFI in Papua, Indonesia, pursuant to the Contract of Work.
 
“FI Security Agent” means U.S. Bank National Association or any successor, not
in its individual capacity, but as FI Security Agent for the Secured Parties
under the Fiduciary Assignment of Accounts.

20

--------------------------------------------------------------------------------



“FI Secured Parties” means the Issuing Banks, the Security Agent, the JAA
Security Agent, the Syndication Agent, the Lenders, the Collateral Agent, the
Administrative Agent, the Parallel Creditor under the FI Security Documents and
the Loan Documents and, for purposes of the Fiduciary Assignment of Accounts,
the FI Trustee, and the successors and assigns of the foregoing. For the
avoidance of doubt, while RTF is a secured party under each of the Fiduciary
Assignment of Accounts and the Fiduciary Transfer of Joint Account Assets, RTF
is not intended to be a beneficiary of any provision of any Loan Document, any
Security Document or, except as expressly provided therein, any FI Security
Document.
 
“FI Security Documents” means the FI Trust Agreement, the FI Trust Agreement
Financing Annexes, the Operator Replacement Agreement, the Surat Kuasa, the
Fourth Amended and Restated Fiduciary Transfer, the Fiduciary Assignment of
Accounts, the Lender Security Agreement, the Lender Security Agreement
Amendments, the Fourth Amended and Restated Lender Surat Kuasa, the Fourth
Amended and Restated Lender Fiduciary Assignment, the Fiduciary Transfer of
Joint Account Assets, the FI Intercreditor Agreement, the FI Intercreditor
Agreement Creditor Annex, the Side Letter, the Side Letter Creditor Annex and
each other agreement, instrument or document pertaining to assets of PTFI
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.
 
“FI Security Documents Amendments” means the FI Trust Agreement Financing
Annexes, the Surat Kuasa, the Fourth Amended and Restated Fiduciary Transfer,
the Fiduciary Assignment of Accounts, the Lender Security Agreement Fourth
Amendment, the Fourth Amended and Restated Lender Surat Kuasa, the Fourth
Amended and Restated Lender Fiduciary Assignment, the Fiduciary Transfer of
Joint Account Assets, the FI Intercreditor Agreement Creditor Annex and the Side
Letter Creditor Annex.
 
“FI Trust Agreement” means the Restated Trust Agreement dated as of October 11,
1996, among PTFI, PT-Rio Tinto Indonesia, The Chase Manhattan Bank, as the
depositary, First Trust of New York, National Association, as FI trustee and
certain other creditors of PTFI.
 
“FI Trust Agreement Financing Annexes” means “Creditor Annexes”, as defined in
the FI Trust Agreement, in form and substance satisfactory to the Administrative
Agent, to be filed with the FI Trustee for purposes of identifying the holders
of the Obligations as FI Creditors thereunder.
 
“FI Trustee” means U.S. Bank National Association, or any successor trustee, as
trustee for PTFI, PT-Rio Tinto Indonesia and the Secured Parties pursuant to the
FI Trust Agreement and, in such capacity, also as party to the Operator
Replacement Agreement, and as a party to the Surat Kuasa and the Fiduciary
Assignment of Accounts.
 
“Fiduciary Assignment of Accounts” means a Fiduciary Assignment of Accounts
substantially in the form of the Third Amended and Restated Fiduciary
Assignment, with such modifications as may be necessary to reflect the amendment
and restatement of the Existing Credit Agreement in the form of this Agreement
and in form and substance satisfactory to the Administrative Agent, pursuant to
which PTFI grants to secure the PTFI Obligations (as defined therein) and PT-Rio
Tinto Indonesia grants to secure the PT-Rio Tinto Indonesia Obligations (as
defined therein) a security interest in accounts receivable from Concentrate
Sales Agreements of PTFI for the benefit of the FI Secured Parties.

21

--------------------------------------------------------------------------------



“Fiduciary Transfer of Joint Account Assets” means a Fiduciary Transfer of Joint
Account Assets substantially in the form of the Third Amended and Restated JAA
Fiduciary Transfer, with such modifications as may be necessary to reflect the
amendment and restatement of the Existing Credit Agreement in the form of this
Agreement and in form and substance satisfactory to the Administrative Agent,
pursuant to which PTFI grants to secure the PTFI Obligations and PT-Rio Tinto
Indonesia grants to secure the PT-Rio Tinto Indonesia Obligations a security
interest in its interest in Joint Account Assets for the benefit of the FI
Secured Parties.
 
“Financial Covenants” means the covenants set forth in Sections 6.14 and 6.15.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of FCX or PTFI, as applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction. If a
Borrower is located in more than one jurisdiction, a Lender’s status as a
Foreign Lender shall be tested separately with respect to each jurisdiction.
 
“Foreign Pledge Agreement” means the FCX Pledge Agreements and a pledge or
charge agreement with respect to each other portion of the Collateral that
constitutes Equity Interests of a Foreign Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Fourth Amended and Restated FCX Pledge Agreement (PTFI Shares)” means an
amended and restated pledge agreement delivered in satisfaction of the Full
Stock Pledge Condition or the Partial Stock Pledge Condition, with such
modifications as may be necessary to effect such satisfaction and in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which FCX
grants a perfected first priority security interest under Indonesian law in the
Pledged PTFI Shares for the ratable benefit of the holders of the Obligations,
the Ratable FCX Obligations and the Secured Obligations.
 
“Fourth Amended and Restated Fiduciary Transfer” means a Fourth Amended and
Restated Fiduciary Transfer substantially in the form of the Third Amended and
Restated Fiduciary Transfer, with such modifications as may be necessary to
reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent pursuant to which PTFI grants a security interest in its
Indonesian assets (other than Joint Account Assets) for the ratable benefit of
the holders of the Obligations.
 
“Fourth Amended and Restated Lender Fiduciary Assignment” means a Fourth Amended
and Restated Lender Fiduciary Assignment substantially in the form of the Third
Amended and Restated Lender Fiduciary Assignment, with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent, pursuant to which PTFI grants a security interest
in its accounts

22

--------------------------------------------------------------------------------



receivable (other than those arising from Concentrate Sales Agreements of PTFI
or Joint Account Assets) for the ratable benefit of the holders of the
Obligations.
 
“Fourth Amended and Restated Lender Surat Kuasa” means a Fourth Amended and
Restated Lender Surat Kuasa substantially in the form of the Third Amended and
Restated Lender Surat Kuasa, with such modifications as may be necessary to
reflect the amendment and restatement of the Existing Credit Agreement in the
form of this Agreement and in form and substance satisfactory to the
Administrative Agent, granted by PTFI with respect to the authorization to
appoint a manager to carry out all acts and matters related to PTFI’s rights,
titles and interest in, to and under the contract rights and other assets
constituting Collateral (as defined in the Lender Security Agreement) upon the
occurrence of an Event of Default.
 
“Full Stock Pledge Condition” means the pledge by FCX pursuant to the Fourth
Amended and Restated FCX Pledge Agreement (PTFI Shares), to secure the Secured
Obligations, the Ratable FCX Obligations and the Obligations, of a portion of
the Equity Interests in PTFI not less than the greater of (a) all the Equity
Interests it owns directly in PTFI and (b) at all times when the aggregate
principal amount of the Revolving Commitments and the Term Loans and the
revolving commitments under the Parent Credit Agreement shall be greater than or
equal to $8,000,000,000, a percentage of all the Equity Interests in PTFI that,
together with the Equity Interests in PTFI then held by PTII, equals 80%, and at
all other times, a percentage of all Equity Interests in PTFI that, together
with the Equity Interests in PTFI held by PTII, equals 70%. A sale of Equity
Interests in PTFI in compliance with Section 6.05(c)(ii) that does not reduce
the percentage of all the Equity Interests in PTFI held directly by FCX, taken
together with the Equity Interests in PTFI then held by PTII, to less than 70%
of all the Equity Interests in PTFI shall not cause the Full Stock Pledge
Condition not to be satisfied, so long as all remaining Equity Interests in PTFI
held directly by FCX (which, together with the Equity Interests in PTFI then
held by PTII, shall be not less than the applicable percentage specified in
clause (b) above of all the Equity Interests in PTFI) remain subject to the
pledge under the FCX Pledge Agreements securing the Secured Obligations, the
Ratable FCX Obligations and the Obligations.
 
“Funded Debt” of any Person means Indebtedness of such Person of the types
referred to in clauses (a), (b), (c), (d), (e), (h), (j) and (k) of definition
thereof and all Indebtedness of the types referred to in clauses (f), (g) and
(i) of such definition relating to Indebtedness of others of the types referred
to in such clauses (a), (b), (c), (d), (e), (h), (j) and (k).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the

23

--------------------------------------------------------------------------------



purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof in each case for the purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Holdco” means each of (a) O&C Holdco; and (b) each intermediate holding company
organized under the laws of the State of Delaware (or other jurisdiction
reasonably satisfactory to the Administrative Agent) for the purpose of holding
the Equity Interests of one or more Subsidiaries acquired or formed after the
Effective Date (A) the Equity Interests in which are owned by FCX or PD but that
is neither a Permitted Pledgee nor a Subsidiary Guarantor and (B) which conducts
a material business or holds Equity Interests in a Subsidiary that (1) conducts
a material business, (2) is not a Permitted Guarantor and (3) not all the Equity
Interests in which are Collateral.
 
“IFC Guidelines” means the International Finance Corporation (IFC) Safeguard
Policies, summarized and attached in Annex A to the ERM Report.
 
“Immaterial Subsidiaries” means the Subsidiaries, the combined assets and
revenues of which, taken together with all the assets and revenues of their
subsidiaries, represent less than 5% of Consolidated Total Assets and less than
5% of Consolidated Revenues.
 
“Incurrence Test” means, as of any date in connection with any proposed
transaction, that immediately after giving effect to such transaction on a pro
forma basis as if such transaction had occurred immediately prior to the first
day of the period of four consecutive fiscal quarters most recently ended in
respect of which financial statements have been delivered by FCX pursuant to
Section 5.01 (or prior to such delivery, such period ended December 31, 2006),
(a) the Total Leverage Ratio on the last day of such period shall not exceed 5.0
to 1.0, and (b) the Total Secured Leverage Ratio on the last day of such period
shall not exceed 3.0 to 1.0. For purposes of the Incurrence Test, Total Debt and
Total Secured Debt shall be increased or reduced, as applicable, to reflect all
increases or decreases to the applicable Indebtedness following the applicable
period.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Disqualified Stock,

24

--------------------------------------------------------------------------------



(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued expenses
incurred in the ordinary course of business and deferred compensation), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (other than a Lien on Equity Interests of an
Unrestricted Subsidiary securing obligations of such Unrestricted Subsidiary and
its Subsidiaries), (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party (including
reimbursement obligations to the issuer) in respect of letters of credit and
letters of guaranty, which support or secure Indebtedness, (j) all obligations
in respect of any Metalstream Transaction described under clause (a) of the
definition thereof, all obligations in respect of any Receivables Facility and
all other obligations in respect of prepaid production arrangements, prepaid
forward sale arrangements or derivative contracts in respect of which such
Person receives upfront payments in consideration of an obligation to deliver
product or commodities (or make cash payments based on the value of product or
commodities) at a future time, and (k) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances; provided, however, that no
series of preferred stock other than Disqualified Stock shall in any event be
deemed to be Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For purposes of determinations hereunder, the amount of
 

 
(A)
any Receivables Facility shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Securitization, in each case
outstanding at such time, or (2) in the case of any Permitted Securitization in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of Receivables less the amount of collections
received in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest; and

 

 
(B)
any other transaction of any Person included under clause (j) above, at any
time, (1) the amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP or (2) if such amount would not
appear on such balance sheet, the amount that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such transaction
were accounted for as a transaction that would appear on such balance sheet or
(3) if such amount cannot be determined under clause (1) or (2), the amount
reasonably agreed by FCX and the Administrative Agent.

 
“Indemnified Taxes” means Taxes other than Excluded Taxes.

25

--------------------------------------------------------------------------------



“Indonesian Guarantee Agreement” means the Indonesian Guarantee Agreement among
the Indonesian Loan Parties and the Administrative Agent, substantially in the
form of Exhibit E.
 
“Indonesian Loan Party” means PTFI, PTII, each Indonesian Subsidiary that
Guarantees the obligations under the Existing Credit Agreement (other than PT
Mitradaya Vulkanisindo and PT Irja Eastern Minerals) and each Indonesian
Subsidiary formed or acquired after the Effective Date that is a Restricted
Subsidiary.
 
“Indonesian Subsidiary” means PTFI, PTII and each other Subsidiary that is
organized under the laws of Indonesia.
 
“Indonesian Taxes” means Taxes imposed, assessed, levied or collected by
Indonesia or any political subdivision or taxing authority thereof or therein or
any association or organization of which Indonesia may be a member (but
excluding Taxes imposed upon the net income of, or any franchise taxes imposed
on, the Administrative Agent, the FI Trustee, any Lender (or permitted assignee
or Participant) or the Issuing Bank which, in each case, has its principal
office in Indonesia or a branch office in Indonesia, unless and to the extent
attributable to the enforcement of any rights hereunder or under any FI Security
Document with respect to an Event of Default), together with interest thereon
and penalties, fines and surcharges and other liabilities with respect thereto,
if any, on or in respect of this Agreement, the Loans to PTFI, the Letters of
Credit issued for the account of PTFI or any other Indonesian Restricted
Subsidiary, the FI Security Documents, the Assigned Agreements or any promissory
notes of PTFI issued hereunder, the execution, enforcement, registration,
recordation, notarization or other formalization of any thereof, and any
payments of principal, interest, charges, fees or other amounts made on, under
or in respect of any thereof.
 
“Interest Election Request” means a request by either Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, to the
extent made available by all the applicable Lenders, nine or twelve, months
thereafter, as either Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

26

--------------------------------------------------------------------------------



“International Support Inc.” means International Support Inc., a corporation
organized under the laws of Delaware and a wholly owned subsidiary of FCX.
 
“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any capital contribution or loans or
advances to, guaranteeing any obligations of, or making or permitting to exist
any investment in, any other Person, or purchasing or otherwise acquiring (in
one transaction or a series of transactions) any assets of any Person
constituting a business unit. The amount, as of any date of determination, of
any Investment shall be the original cost of such Investment (including any
Indebtedness of a Person existing at the time such Person becomes a Subsidiary
in connection with any Investment and any Indebtedness assumed in connection
with any acquisition of assets), plus the cost of all additions, as of such
date, thereto and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment
involving a transfer of any property other than cash, such property shall be
valued at its fair market value at the time of such transfer.
 
"Investment Grade" means, at any time, that the Credit Ratings at such time are,
respectively, Baa3 or better and BBB- or better.
 
"Investment Grade Date" means the first day on which the Credit Ratings are
Investment Grade.
 
“Issuing Bank” means each of JPMCB and each other Lender acceptable to the
Administrative Agent and FCX that has entered into an Issuing Bank Agreement, in
each case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i); provided that no
Person shall at any time become an Issuing Bank if after giving effect thereto
there would at such time be more than 5 Issuing Banks. Each Issuing Bank may, in
its discretion but with the consent of FCX, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.
 
“JAA Security Agent” means JPMCB, not in its individual capacity, but as JAA
Security Agent for the Lenders and RTF, in each case under the Fiduciary
Transfer of Joint Account Assets.
 
“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.
 
“Joint Account Assets” has the meaning assigned to such term in the
Participation Agreement.

27

--------------------------------------------------------------------------------



“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of either
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
“Lender Security Agreement” means the Bank Security Agreement dated as of
October 11, 1996 between PTFI, First Trust of New York, National Association, as
trustee and The Chase Manhattan Bank, as security agent pursuant to which PTFI
granted a security interest in the Collateral (as defined therein) for the
ratable benefit of the holders of the Obligations.
 
“Lender Security Agreement Amendments” means the Amendment to the Lender
Security Agreement dated as of October 19, 2001, the Second Amendment to the
Lender Security Agreement dated as of November 11, 2003, the Third Amendment to
the Lender Security Agreement dated as of July 26, 2006 and the Lender Security
Agreement Fourth Amendment.
 
“Lender Security Agreement Fourth Amendment” means a fourth amendment to the
Lender Security Agreement containing such modifications to the Lender Security
Agreement as may be necessary to reflect the amendment and restatement of the
Existing Credit Agreement in the form of this Agreement and in form and
substance satisfactory to the Administrative Agent.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption
other than any person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page for such screen, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.

28

--------------------------------------------------------------------------------



In the event that such rate is not available at the time of determination for
any other Interest Period for any reason, then the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement, the Collateral Agreement, the Indonesian
Guarantee Agreement, the FCX Pledge Agreements and the other Security Documents.
 
“Loan Parties” means FCX, PTFI, each PCA Loan Party and each Indonesian Loan
Party.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of FCX and its Restricted Subsidiaries, taken
as a whole, (b) the ability of any Loan Party to perform its obligations under
any Loan Document or (c) the rights of or benefits available to the Lenders
under the Loan Documents.
 
“Material Company” has the meaning assigned to such term in clause (g) of
Article VII.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Indebtedness under the Parent Credit Agreement), Project Financings
or obligations in respect of one or more Hedging Agreements, of FCX and/or any
Restricted Subsidiary in an aggregate principal amount or amount of Attributable
Debt exceeding $100,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of FCX or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the aggregate amount
(giving effect to any netting agreements) that FCX or such Restricted Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.
 
“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI.
 
“Merger” means the merger between PD and Panther Acquisition Corporation, a
Wholly Owned Subsidiary of FCX, pursuant to the Merger Agreement, whereby PD
will be the surviving entity of the Merger and will be a Wholly Owned Subsidiary
of FCX upon the consummation thereof.
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of November
18, 2006, among FCX, PD and Panther Acquisition Corporation.

29

--------------------------------------------------------------------------------



“Merger Consideration” means a payment to shareholders of PD equal to $88.00 in
cash plus 0.67 shares of common stock of FCX for each share of common stock of
PD.
 
“Merrill” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Metalstream Transaction” means (a) a transaction in which FCX or any Restricted
Subsidiary incurs obligations in respect of prepaid production arrangements,
prepaid forward sale arrangements or derivative contracts in respect of which
FCX or any such Restricted Subsidiary receives upfront payments in consideration
of an obligation to deliver gold, copper or any other metal mined by FCX and its
Restricted Subsidiaries (each, a “Qualified Metal”) (or make cash payments based
on the value of any Qualified Metal) at a future time or (b) a transaction in
which FCX issues Equity Interests (other than Disqualified Stock) providing for
dividends based on the price of any Qualified Metal or otherwise designed to
track the price of any Qualified Metal and/or FCX’s production of any Qualified
Metal. For the avoidance of doubt, a Metalstream Transaction described under
clause (a) shall for all purposes hereof constitute Indebtedness and Funded Debt
and a Metalstream Transaction described under clause (b) hereof shall for all
purposes hereof constitute Equity Interests and the Net Proceeds thereof shall
constitute Equity Proceeds.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Morenci Business” has the meaning assigned to such term in Section 6.03(d).
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations and the Obligations. Each Mortgage
shall be reasonably satisfactory in form and substance to the Administrative
Agent.
 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a PCA Loan Party and identified on Schedule 1.01D,
and includes each other parcel of real property and the improvements thereto
owned by a PCA Loan Party with respect to which a Mortgage is granted pursuant
to Section 5.12 or 5.13.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by FCX or any Restricted Subsidiary to
third parties in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
(A) the amount of all payments required to be made by FCX or any Restricted
Subsidiary as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and (B) if such sale, transfer or other disposition includes the
sale of one or more operating businesses, divisions or operating units, the
amount of all liabilities, including accounts payable,

30

--------------------------------------------------------------------------------



directly arising from the operations of such business, division or operating
unit that are retained by FCX and the Restricted Subsidiaries, (iii) the amount
of all taxes paid (or reasonably estimated to be payable) (including, in the
case of any such event in respect of any Foreign Subsidiary, taxes payable upon
the repatriation of such proceeds to the United States) by FCX and the
Restricted Subsidiaries, and (without duplication for the amount of any
liability netted under clause (ii)(B) above) the amount of any reserves
established by FCX and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of FCX), and (iv) in the case of any such proceeds
received by a Subsidiary that is not a Wholly Owned Subsidiary, the portion of
such proceeds attributable to the minority interests in such Subsidiary.
 
“Non-Recourse Indebtedness” means, with respect to any Person and its assets,
Indebtedness the obligees of which will not have, directly or indirectly,
recourse (including by way of any Guarantee or other undertaking, agreement or
instrument that would constitute Indebtedness) for repayment of any principal,
premium (if any), or interest on such Indebtedness or any fees, indemnities,
expense reimbursements or other amounts of whatever nature accrued or payable in
connection with such Indebtedness against any assets of such Person other than
pursuant to any pledge of specified assets of such Person and other than a
completion Guarantee by FCX provided under Section 6.01(a)(xi).
 
“O&C Holdco” means PD Chile Finance Company, a Delaware corporation.
 
“Obligations” means the obligations of each of FCX and PTFI hereunder (the “RCA
Obligations”) and of FCX and PTFI and the other Loan Parties under the other
Loan Documents in respect of the RCA Obligations, including, without limitation,
(a) the due and punctual payment by the Borrowers of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon, and any obligation to provide
cash collateral, (iii) the Guarantee obligations of FCX under the Collateral
Agreement and of PTFI under the Indonesian Guarantee Agreement in each case in
respect of the RCA Obligations and (iv) all other monetary obligations of the
Borrowers under this Agreement or any other Loan Document, including in respect
of fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including any monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding), in
each case to the extent arising in connection with the RCA Obligations, (b) the
due and punctual performance of all other obligations of the Borrowers under or
pursuant to this Agreement and each other Loan Document, in each case to the
extent arising in connection with the RCA Obligations, and (c) the due and
punctual payment and performance of all of the obligations of each other Loan
Party under or pursuant to each of the other Loan Documents, in each case to the
extent arising in connection with the RCA Obligations.
 
“Operator Replacement Agreement” means the Operator Replacement Agreement dated
as of October 11, 1996 among PTFI, PT Rio Tinto Indonesia, First

31

--------------------------------------------------------------------------------



Trust of New York, National Association, as trustee and The Chase Manhattan
Bank, as administrative agent (in its capacity as Operator Selection
Representative).
 
“Operator Selection Representative” means the Administrative Agent acting as the
Operator Selection Representative under the Operator Replacement Agreement,
pursuant to its designation in Section 10.16 therein as Operator Selection
Representative.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“parent” has the meaning assigned thereto in the definition of “subsidiary”.
 
“Parent Credit Agreement” means the Credit Agreement dated as of March 19, 2007,
among FCX, the lenders and issuing banks party thereto and JPMCB, as
administrative agent and collateral agent thereunder, and Merrill, as
syndication agent thereunder.
 
“Partial Stock Pledge Condition” means a pledge by FCX pursuant to the Fourth
Amended and Restated FCX Pledge Agreement (PTFI Shares), to secure the Secured
Obligations, the Ratable FCX Obligations and the Obligations, of a portion of
the Equity Interests in PTFI that does not satisfy the Full Stock Pledge
Condition but is not (together with the Equity Interest in PTFI held by PTII)
less than 50.1% of all the Equity Interests in PTFI.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Participation Agreement” means the Participation Agreement dated October 11,
1996 between PTFI and PT-Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“PCA Loan Party” means, at any time, each “Loan Party” under the Parent Credit
Agreement at such time.
 
“PD” means Phelps Dodge Corporation, a New York corporation.
 
“PD Credit Agreement” means the Credit Agreement dated as of April 20, 2004, as
amended, among PD, the lenders party thereto and Citibank, N.A., as
administrative agent.
 
“Perfection Certificate” means the perfection certificate executed by each
Borrower substantially in the form of Exhibit B-1.

32

--------------------------------------------------------------------------------



“Permitted Encumbrances” means:
 
(a) Liens for taxes, assessments and other governmental charges or levies not at
the time delinquent or which are being contested in compliance with Section 5.05
or secure amounts that are not material to the value of the properties to which
such Liens attach (it being understood that for purposes of this paragraph (a)
all the Mortgaged Properties covered by a single Mortgage shall be deemed to be
a single real property);
 
(b) Liens imposed by law, including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.05 or secure amounts that are not material to the value of the properties to
which such Liens attach (it being understood that for purposes of this paragraph
(b) all the Mortgaged Properties covered by a single Mortgage shall be deemed to
be a single real property);
 
(c) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, contracts (other than for borrowed money) or
leases, or to secure utilities, licenses, public or statutory obligations, or to
secure surety, indemnity, judgment, appeal or performance bonds, guarantees of
government contracts (or other similar bonds, instruments or obligations), or as
security for contested taxes or import or customs duties or for the payment of
rent, or other obligations of like nature, in each case incurred in the ordinary
course of business;
 
(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
 
(e) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
or Attributable Debt) issued pursuant to the request of and for the account of
FCX or any Restricted Subsidiary in the ordinary course of its business;
 
(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of FCX and its Restricted Subsidiaries or to the
ownership of its properties which do not in the aggregate materially adversely
affect the value of said properties or materially impair their use in the
operation of the business of FCX and its Restricted Subsidiaries (it being
understood that for purposes of this paragraph (f) all the Mortgaged Properties
covered by a single Mortgage shall be deemed to be a single real property);

33

--------------------------------------------------------------------------------



(g) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, leases,
area of mutual interest agreements, royalty agreements, marketing agreements,
processing agreements, development agreements, and other agreements which are
usual and customary in the mining business;
 
(h) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;
 
(i) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;
 
(j) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by FCX and its Restricted Subsidiaries in the ordinary course of
business;
 
(k) any interest or title of a lessor under any operating lease;
 
(l) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which FCX or any Restricted Subsidiary has easement rights or on any leased
property and subordination or similar arrangements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;
 
(m) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;
 
(n) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;
 
(o) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
Liens over cash accounts securing cash pooling arrangements; and
 
(p) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
provided that, except for Permitted Encumbrances referred to in clause (e)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness or Attributable Debt.
 
“Permitted Guarantors” means, at any time, PTII and each Wholly Owned Subsidiary
other than (i) any Indonesian Subsidiary (other than PTII), (ii) CFCs and (iii)
Subsidiaries that are precluded from providing a Guarantee by the terms of their
organizational documents (including shareholders and similar agreements) or
Project Financing Documents.

34

--------------------------------------------------------------------------------



“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;
 
(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year after the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short term deposit rating issued by
Moody’s of P-2 or higher or by S&P of A-2 or higher;
 
(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;
 
(e) repurchase agreements relating to securities described in clause (a), (b),
(c) and (d) above and maturity not less than one year thereafter;
 
(f) Investments in money market or similar funds not less than 95% of the assets
of which are comprised of assets of the types described in clause (a), (b), (c),
(d) and (e) above; and
 
(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in the currency of
the jurisdiction in which such Subsidiary is organized or has its principal
place of business which are similar to the assets referred to in clauses (a),
(b), (c), (d), (e) and (f) above.
 
“Permitted Pledgee” means, at any time, PTFI, PTII and each directly owned
Restricted Subsidiary of any PCA Loan Party (or of any other Restricted
Subsidiary (other than a CFC) that is not a PCA Loan Party but is not precluded
from pledging Equity Interests) and each subsequently acquired or organized
subsidiary of FCX or any Guarantor (or such a non-Guarantor), other than (i) any
Indonesian Subsidiary (other than PTFI and PTII) and (ii) subsidiaries the
Equity Interests in which are precluded from being pledged by the terms of their
issuer’s (or such issuer’s subsidiary’s) organizational documents (including
shareholders and similar agreements) or by applicable Project Financing
Documents.
 
“Permitted Refinancing” means, with respect to any Indebtedness or Attributable
Debt, any extensions, renewals and replacements of such Indebtedness or
Attributable Debt that (a) do not constitute Indebtedness or Attributable Debt
of an obligor that was not an obligor with respect to the Indebtedness or
Attributable Debt being extended, renewed or replaced (or result in Non-Recourse
Indebtedness ceasing to be Non-Recourse Indebtedness), (b) do not increase the
outstanding principal amount thereof by more than the sum of all accrued and
unpaid interest thereon at the time of such extension, renewal or replacement
and any fees or premiums paid in connection with such extension, renewal or
replacement, (c) do not result in an earlier maturity date

35

--------------------------------------------------------------------------------



that is prior to the date six months after the Tranche B Maturity Date or
decreased weighted average life thereof and (d) are not secured by Liens on any
assets other than the assets that secured the Indebtedness or Attributable Debt
extended, renewed or replaced; provided that any such extending, renewing or
replacing Indebtedness in respect of the Atlantic Copper Financing may be in an
aggregate principal amount not to exceed $175,000,000.
 
“Permitted Secured Hedge” means any Hedging Agreement between FCX or any
Restricted Subsidiary (a) if entered into prior to the date hereof, with a
counterparty that is a Lender (or Affiliate of a Lender) under this Agreement or
the Parent Credit Agreement on the date hereof or (b) if entered into on or
after the date hereof, with a counterparty that is a Lender or Affiliate of a
Lender under this Agreement or the Parent Credit Agreement at the time such
Hedging Agreement is entered into.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which either Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledged PTFI Shares” means all shares of capital stock of PTFI owned directly
by FCX and pledged pursuant to, as applicable, the Third Amended and Restated
FCX Pledge Agreement (PTFI Shares) or the Fourth Amended and Restated FCX Pledge
Agreement (PTFI Shares). On the Effective Date, the Pledged PTFI Shares
represent 50.1% of the issued and outstanding shares of PTFI.
 
“Pledged PTII Shares” means, prior to any merger of PTII into PTFI, all shares
of the capital stock of PTII owned by FCX or any Subsidiary of FCX, all of which
are required to be pledged pursuant to the Third Amended and Restated FCX/ISI
Pledge Agreement (PTII Shares). On the Effective Date, the Pledged PTII shares
represent 100% of the issued and outstanding shares of PTII.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Principal Issuing Bank” means JPMCB and any other Issuing Bank whom FCX and the
Administrative Agent agree will be a Principal Issuing Bank (or any of their
Affiliates that shall act as Issuing Banks hereunder).
 
“Project Financing” means Indebtedness or a sale leaseback of assets of a
Subsidiary the proceeds of which are applied to fund new acquisition,
exploration, development or expansion by, or upgrades of the assets of, such
Subsidiary that is secured by the assets of such Subsidiary or the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets; provided that (a) “Project Financing” shall not include any
Indebtedness or Attributable Debt the proceeds of which are applied to acquire a
going concern and (b) any Project Financing of PTFI shall be Non-Recourse
Indebtedness.

36

--------------------------------------------------------------------------------



“Project Financing Assets” means, with respect to any Project Financing, the
assets of the new acquisition, exploration, development or expansion, or the
assets the upgrade of which is, funded by such Project Financing.
 
“Project Financing Documents” means each of the operative documents relating to
any Project Financing, including asset purchase agreements, lease agreements,
joint venture agreements, guarantee agreements and participation agreements, to
which FCX, PTFI or any Restricted Subsidiary is a party.
 
“Project Financing Subsidiary” means, with respect to any Project Financing, the
Subsidiary that is the primary obligor in respect of such Project Financing.
 
“Proscribed Consolidation” has the meaning assigned to such term in Section
6.03(a).
 
“PTFI” means PT Freeport Indonesia, a limited liability company organized under
the laws of the Republic of Indonesia and domesticated under the laws of
Delaware as a corporation.
 
“PTFI Shares” means capital stock of PTFI.
 
“PTII” means PT Indocopper Investama Tbk, a corporation organized under the laws
of Indonesia.
 
“PTII Shares” means capital stock of PTII.
 
“PT-Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.
 
“PT-Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT-Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT-Rio
Tinto Indonesia.
 
“Purchasing Card Program” means a Purchasing Card Program established for FCX by
a Lender, a “Revolving Lender” under the Parent Credit Agreement or an Affiliate
of a Lender or such a “Revolving Lender”, pursuant to which such Lender,
“Revolving Lender” or Affiliate issues Purchasing Cards to employees and other
accounts of FCX or any Restricted Subsidiary, with an aggregate credit limit not
to exceed $5,000,000 (including, without limitation, for purchases made in
foreign currencies and converted into U.S. dollars).
 
“Qualified Stock” means, with respect to any Person, any Equity Interests of
such Person that are not Disqualified Stock.
 
“Qualifying PTFI Sale Transaction” means (a) one or more sales of the Pledged
PTII Shares and/or of shares of PTFI which are owned by FCX and do not
constitute Collateral (after giving effect to any release contemplated by
Section 6.05(c)(iii)) or owned by PTII or (b) the issuance from time to time by
PTFI of shares of PTFI (in each case, the “Transferred Shares”) which in the
case of clause (a) and clause (b) satisfies the following requirements:

37

--------------------------------------------------------------------------------



(i) the aggregate amount of shares of capital stock of PTFI which are, directly
or indirectly, sold, issued or transferred in such transaction does not exceed
9.36% of the outstanding shares of capital stock of PTFI (shares of PTFI owned
by PTII being deemed transferred for purposes of the foregoing in the same
proportion as the number of Pledged PTII Shares that are sold or transferred
bears to the total number of PTII Pledged Shares immediately prior to such
Qualifying PTFI Sale Transaction);
 
(ii) such sale or issuance is made for fair market value to a Governmental
Authority of the Republic of Indonesia (including a regional Governmental
Authority), an investment vehicle majority owned and Controlled by such a
Governmental Authority and/or Indonesian citizens or legal entities organized
under the laws of Indonesia that are Controlled by Indonesian citizens, in each
case which qualifies as an “Indonesian National” within the meaning of Article
24(2) of the Contract of Work and which is not an Affiliate of FCX;
 
(iii) the consideration for such sale or issuance consists of cash, a promissory
note or a combination of cash and a promissory note; provided that any such
promissory note shall be secured by, and payable with any dividends,
distributions or proceeds on or in respect of, all the Transferred Shares (which
promissory note may be nonrecourse to any such Governmental Authority);
 
(iv) to the extent payable to FCX or, on or after the Additional Collateral
Date, any other PCA Loan Party, any such promissory note and all proceeds
thereof are pledged at the time any such sale is consummated to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement or other pledge arrangements satisfactory to the
Administrative Agent; and
 
(v) the Administrative Agent shall have received such favorable opinions of
outside counsel to FCX as it may reasonably request in connection with the
foregoing.
 
“Ratable Obligations” means the Ratable FCX Obligations, the Ratable Cyprus
Obligations and, on and after the Additional Collateral Date, the PD Ratable
Obligations. “Ratable FCX Obligations” means the Existing Indebtedness of FCX
set forth on Schedule 1.01C-1. “Ratable Cyprus Obligations” means the Existing
Indebtedness of PD set forth on Schedule 1.01C-2. “Ratable PD Obligations” means
the Existing Indebtedness of PD set forth on Schedule 1.01C-3. A “Ratable
Guarantee” with respect to any Ratable Obligation shall mean a Guarantee of such
Indebtedness provided by a PCA Loan Party specified opposite such Ratable
Obligation on Schedule 1.01C in the column titled “Ratable Guarantees”. A
“Ratable Lien” with respect to any Ratable Obligation shall mean a Lien securing
such Indebtedness created under a Loan Document encumbering assets specified
opposite such Ratable Obligation on Schedule 1.01C in the column titled “Ratable
Liens”.
 
“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for Standard Receivables Facility Undertakings) to FCX or
any Restricted Subsidiary (other than any Receivables Subsidiary), pursuant to
which FCX or any of the Restricted Subsidiaries sells its accounts, payment
intangibles and related assets or interests therein to either (a) a Person that
is not a Restricted Subsidiary or (b) a
 
38

--------------------------------------------------------------------------------


 
Receivables Subsidiary that in turn sells its accounts, payment intangibles and
related assets to a Person that is not a Restricted Subsidiary.
 
“Receivables Facility Repurchase Obligation” means any obligation of FCX or a
Restricted Subsidiary that is a seller of assets in a Receivables Facility to
repurchase the assets it sold thereunder as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.
 
“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures and unused Commitments (other than
Swingline Commitments) at such time.
 
“Restricted Indebtedness” means any Indebtedness of FCX or any Restricted
Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.08.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in FCX or any
Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests (including any payment under a Synthetic Purchase Agreement
related to any Equity Interests) in FCX or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in FCX or
any Restricted Subsidiary.
 
“Restricted Subsidiary” means, at any time (a) PD, (b) PTFI and (c) each other
Subsidiary of FCX that is not at such time an Unrestricted Subsidiary. As of the
Effective Date, all the Subsidiaries are Restricted Subsidiaries.
 
“Restricted Uses” means, as of any date, (a) the portion of the Unrestricted
Subsidiary Investment Amount that constituted Restricted Uses at the time of the
applicable Investment or Designation (it being understood that reductions to the
Unrestricted Subsidiary Investment Amount under clause (d) of the definition
thereof shall be allocated to reduce Restricted Uses until the Unrestricted
Subsidiary Investment Amount is reduced to 1% of Consolidated Total Assets);
plus (b) the aggregate cumulative amount of all Restricted Payments made
pursuant to Section 6.08(a)(iv) and, to the extent expressly applied to the
Restricted Uses Basket thereunder, Section 6.08(a)(iii); plus (c) the aggregate
amount of payments of Indebtedness made pursuant to Section 6.08(b)(vii); plus
(d) the aggregate amount of Equity Proceeds applied to prepay Loans under
Section 2.10(c) of the Parent Credit Agreement; plus (e) for (i) each Synthetic
Purchase Agreement that is outstanding, the amount of payments made thereunder
on or prior to the time of determination plus the maximum amount of payments
that may thereafter may be required to be made by FCX or any Restricted

39

--------------------------------------------------------------------------------



Subsidiary during the term of such Synthetic Purchase Agreement (determined for
each Synthetic Purchase Agreement on the date upon which it is entered into and
adjusted on each date upon which it is modified) and (ii) each Synthetic
Purchase Agreement that has terminated and under which no further payment
obligations exist, the amount of payments made thereunder during the term
thereof.
 
“Restricted Uses Basket” means, at any time, the sum at such time of (a)
$500,000,000; plus (b) 50% of cumulative Consolidated Adjusted Net Income (net
of any negative amounts) for each fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or (b) (commencing with
the fiscal quarter ending March 31, 2007); plus (c) Equity Proceeds; plus (d)
the amount by which Indebtedness of FCX or its Restricted Subsidiaries is
reduced on FCX’s balance sheet upon the conversion or exchange (other than by a
Subsidiary) subsequent to the Effective Date of any Indebtedness of FCX or its
Restricted Subsidiaries which is convertible or exchangeable for Equity
Interests (other than Disqualified Stock) of FCX (less the amount of any cash or
the fair market value of other property distributed by FCX or any Restricted
Subsidiary upon such conversion or exchange).
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as the case may be. The initial aggregate amount of the
Lenders’ Revolving Commitments is $500,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
 
“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.
 
“Revolving Maturity Date” means March 19, 2012.
 
“RS Designation” has the meaning assigned to such term in Section 6.13(b).
 
“RTF” means Rio Tinto Finance plc, a company organized under the laws of England
and a wholly owned subsidiary of RTZ.

40

--------------------------------------------------------------------------------



“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.
 
“RTZ Documents” means the Participation Agreement (including the Financial and
Accounting Procedures thereunder) and each other material agreement in
connection therewith.
 
“RTZIF” means RTZ Indonesian Finance Limited, a company organized under the laws
of England and a wholly owned subsidiary of RTZ.
 
“RTZ Indonesia” means RTZ Indonesia Limited, a company organized under the laws
of England and a wholly owned subsidiary of RTZ.
 
“RTZ Interests” means the interests of PT Rio Tinto Indonesia in the Contract of
Work and the Joint Account Assets pursuant to the Participation Agreement and in
the Concentrate Sales Agreements of PTFI pursuant to the FI Trust Agreement.
 
“S&P” means Standard & Poor’s.
 
“Second Amended and Restated FCX Pledge Agreement (PTFI Shares)” means the
Second Amended and Restated FCX Pledge Agreement (PTFI Shares) stated in deed
number 110 dated July 26, 2006, amending and restating the Amended and Restated
FCX Pledge Agreement (PTFI Shares) stated in deed number 5 dated November 11,
2003, as amended by the First Amendment to the FCX Pledge Agreements stated in
deed number 10 dated March 31, 2004 (which amended and restated the Pledge of
Shares stated in deed number 42 dated October 19, 2001) pursuant to which FCX
granted a perfected first priority security interest under Indonesian law in a
portion of the Pledged PTFI Shares for the ratable benefit of the holders of the
Obligations (as defined in the Existing Credit Agreement).
 
“Second Amended and Restated FCX Pledge Agreement (PTII Shares)” means the
Second Amended and Restated FCX Pledge Agreement (PTII Shares) stated in deed
number 111 dated July 26, 2006, amending and restating the Amended and Restated
FCX Pledge Agreement (PTII Shares) stated in deed number 6 dated November 11,
2003, as amended by the First Amendment to the FCX Pledge Agreements stated in
deed number 10 dated March 31, 2004 (which amended and restated the Pledge of
Shares agreement in deed number 41 dated October 19, 2001) pursuant to which FCX
granted a perfected first priority security interest under Indonesian law in the
Pledged PTII Shares for the ratable benefit of the holders of the Obligations
(as defined in the Existing Credit Agreement).
 
“Secured Obligations” means (a) the “Obligations” as defined in the Parent
Credit Agreement other than any such obligations in respect of the “Obligations”
as defined herein, (b) the due and punctual payment and performance of all
obligations of FCX or any Restricted Subsidiary under each Permitted Secured
Hedge, (c) the due and punctual payment and performance of all obligations owed
from time to time by FCX or any Restricted Subsidiary to JPMCB, a Lender under
this Agreement or the Parent Credit Agreement or any of their Affiliates in
respect of cash management services provided to FCX or any Restricted Subsidiary
and (d) the due and punctual payment and performance of all obligations owed
from time to time by FCX or any Restricted Subsidiary to Lenders, “Revolving
Lenders” under the Parent Credit Agreement or Affiliates thereof in respect of
any Purchasing Card Program, in each case including obligations in respect of
overdrafts, temporary advances, interest and fees.
 
41

--------------------------------------------------------------------------------




“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement or, after the Additional Collateral Date, the Additional Collateral
Agreement.
 
“Security Agent” means JPMCB, not in its individual capacity, but as Security
Agent for the Lenders.
 
“Security Documents” means the Collateral Agreement, the Additional Collateral
Agreement, the Indonesian Guarantee Agreement, the FI Security Documents, the
Foreign Pledge Agreements, the Affiliate Subordination Agreement, the Mortgages,
the other Additional Security Documents, each control agreement delivered
pursuant to the Collateral Agreement or the Additional Collateral Agreement and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.12 or 5.13 to secure any of the Obligations.
 
“Senior Notes” means (a) the $6,000,000,000 aggregate principal amount of
unsecured senior notes due 2015 and unsecured senior notes due 2017 issued by
FCX on the Effective Date in a public offering or in a Rule 144A or other
private placement and (b) any substantially identical senior notes that are
registered under the Securities Act of 1933, as amended, and issued in exchange
for the senior notes described in clause (a) of this definition.
 
“Senior Notes Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes, providing for any Guarantee or other right in
respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.
 
“Side Letter” means the agreement dated as of October 11, 1996 between PTFI,
RTZ, PT Rio Tinto Indonesia, RTZIF, RTZ Indonesian Investments Limited, First
Trust of New York, National Association, as trustee, the JAA Security Agent and
certain secured creditors of FI.
 
“Side Letter Creditor Annex” means a “Creditor Annex”, as defined in the Side
Letter, in form and substance satisfactory to the Administrative Agent, to be
filed with the FI Trustee for purposes of identifying the holders of the
Obligations as FI Creditors thereunder and any additional or separate “Creditor
Annex” filed with the FI Trustee for purposes of identifying the holders of the
Obligations as FI Creditors, in each case as amended and in effect from time to
time.
 
“Significant Subsidiary” means any Subsidiary of FCX that satisfies the criteria
for a “significant subsidiary” set forth in Rule 1.02(w) of Regulation S-X under
the Securities Exchange Act of 1934, as amended.
 
“Specified Representations” means the representations of each Borrower contained
in the Loan Documents relating to corporate power and authority to enter into
the Loan Documents, due execution, delivery and enforceability of the Loan
Documents, Federal Reserve margin regulations, the Investment Company Act and,
subject to clause (F) of the definition of Collateral and Guarantee Requirement,
the perfection and required priority of the security interests granted in the
Collateral.
 
“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by FCX or any Restricted Subsidiary that
FCX has determined in good faith to be customary in financings similar to a
Receivables Facility, including, without limitation, those relating to the
servicing of the

42

--------------------------------------------------------------------------------



assets of a Receivables Facility Subsidiary, it being understood that any
Receivables Facility Repurchase Obligation shall be deemed to be a Standard
Receivables Facility Undertaking.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of FCX. For purposes of the representations
and warranties made herein on (and the conditions to borrowing on) the date
hereof and on the Effective Date, the term “Subsidiary” includes PD and its
subsidiaries.
 
“Subsidiary Guarantor” means each Subsidiary that Guarantees the Obligations and
the Secured Obligations under a Loan Document.
 
“Surat Kuasa” means a Surat Kuasa substantially in the form of the Third Amended
and Restated Surat Kuasa, with such modifications as may be necessary to reflect
the amendment and restatement of the Existing Credit Agreement in the form of
this Agreement and in form and substance satisfactory to the Administrative
Agent, granted by PTFI and PT-Rio Tinto Indonesia with respect to authorization
to appoint a successor Operator (as defined in the Participation Agreement).
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.19.
 
“Syndication Agent” means Merrill, in its capacity as syndication agent for the
Lenders hereunder.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which FCX or any Restricted Subsidiary is
or may become obligated to make (i) any payment in connection with a purchase by
any third party from a Person other than FCX or any Restricted Subsidiary of any
Equity Interest or Restricted Indebtedness or (ii) any payment (other than on
account of a permitted purchase by it of any Equity Interest or any Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of

43

--------------------------------------------------------------------------------



FCX or any Restricted Subsidiary (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Loans” has the meaning assigned to such term in the Parent Credit
Agreement.
 
“Third Amended and Restated FCX Pledge Agreement (PTFI Shares)” means an amended
and restated pledge agreement substantially in the form of the Second Amended
and Restated FCX Pledge Agreement (PTFI Shares), with such modifications as may
be necessary to reflect the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement and in form and substance satisfactory
to the Administrative Agent and the Required Lenders, pursuant to which FCX
grants a perfected first priority security interest under Indonesian law in the
Pledged PTFI Shares for the ratable benefit of the holders of the Obligations.
 
“Third Amended and Restated FCX/ISI Pledge Agreement (PTII Shares)” means an
amended and restated pledge agreement pursuant to which each of FCX and ISI
grants a perfected first priority security interest under Indonesian law in the
Pledged PTII Shares for the ratable benefit of the holders of the Obligations,
the Ratable FCX Obligations and the Secured Obligations.
 
“Third Amended and Restated Fiduciary Assignment” means the Third Amended and
Restated Fiduciary Assignment stated in deed number 107 dated July 26, 2006,
amending and restating the Second Amended and Restated Fiduciary Assignment
stated in deed number 3 dated November 11, 2003, as amended by deed number 8
dated March 31, 2004 (which amended and restated the Amendment and Restatement
of Fiduciary Assignment of Accounts (Penyerahan Hak Atas Tagihan) stated in deed
number 39 dated October 19, 2001) granted by PTFI and PT-Rio Tinto Indonesia to
the Secured Parties (as defined in the Existing Credit Agreement).
 
“Third Amended and Restated Fiduciary Transfer” means the Third Amended and
Restated Fiduciary Transfer stated in deed number 108 dated July 26, 2006,
amending and restating the Second Amended and Restated Fiduciary Transfer stated
in deed number 8 dated November 11, 2003, as amended by deed number 11 dated
March 31, 2004 (which amended and restated the Amendment and Restatement of
Fiduciary Transfer of Assets (Penyerahan Hak Secara Fidusia) stated in deed
number 43 dated October 19, 2001) granted by PTFI to the Secured Parties (as
defined in the Existing Credit Agreement).
 
“Third Amended and Restated JAA Fiduciary Transfer” means the Third Amended and
Restated JAA Fiduciary Transfer stated in deed number 106 dated July 26, 2006,
amending and restating the Second Amended and Restated JAA Fiduciary Transfer
stated in deed number 2 dated November 11, 2003, as amended by deed number 7
dated March 31, 2004 (which amended and restated the Amendment and Restatement
of Fiduciary Transfer of Assets (Penyerahan Hak Secara Fidusia) of Joint Account
Assets stated in deed number 38 dated October 19, 2001) granted by PTFI and
PT-Rio Tinto Indonesia to the Secured Parties (as defined in the Existing Credit
Agreement).
 
“Third Amended and Restated Lender Fiduciary Assignment” means the Third Amended
and Restated Lender Fiduciary Assignment stated in deed number 109 dated July
26, 2006, amending and restating the Second Amended and Restated Lender

44

--------------------------------------------------------------------------------



Fiduciary Assignment stated in deed number 12 dated March 31, 2004 (which
amended and restated the Amendment and Restatement of Fiduciary Assignment of
Accounts (the Penyerahan Hak Atas Tagihan) stated in deed number 44 dated
October 19, 2001) granted by PTFI to the to the Secured Parties (as defined in
the Existing Credit Agreement).
 
“Third Amended and Restated Lender Surat Kuasa” means the Third Amended and
Restated Lender Surat Kuasa stated in deed number 114 dated July 26, 2006,
amending and restating the Second Amended and Restated Lender Surat Kuasa stated
in deed number 10 dated November 11, 2003, as amended by deed number 13 dated
March 31, 2004 (which amended and restated the Lender Surat Kuasa (Power of
Attorney) Amendment and Restatement stated in deed number 45 dated October 19,
2001) granted by PTFI to the Secured Parties (as defined in the Existing Credit
Agreement).
 
“Third Amended and Restated Surat Kuasa” means the Third Amended and Restated
Surat Kuasa stated in deed number 113 dated July 26, 2006, amending and
restating the Second Amended and Restated Surat Kuasa stated in deed number 4
dated November 11, 2003, as amended by deed number 9 dated March 31, 2004, which
amended and restated the Surat Kuasa (Power of Attorney) Amendment and
Restatement stated in deed number 40 dated October 19, 2001 granted by PTFI and
PT-Rio Tinto Indonesia to the FI Trustee.
 
“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of FCX and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected as a
liability on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b), without duplication of amounts included in
clause (a), the aggregate amount of Attributable Debt of FCX and the Restricted
Subsidiaries outstanding as of such date, minus (c) the lesser as of such date
of (i) $1,000,000,000 and (ii) the aggregate amount of Available Domestic Cash.
 
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of the
last day of the fiscal quarter of FCX ended on such date or most recently prior
to such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of FCX ended on such date or most recently prior to such date.
 
“Total Secured Debt” means, as of any date, the sum as of such date of (a) the
aggregate principal amount of Funded Debt of FCX and the Restricted Subsidiaries
outstanding as of such date that is secured by any asset of FCX or any
Restricted Subsidiary, in the amount that would be reflected as a liability on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP, plus (b), without duplication of amounts included in clause (a), the
aggregate amount of Attributable Debt of FCX and the Restricted Subsidiaries
outstanding as of such date, minus (c) the lesser as of such date of (i)
$1,000,000,000 and (ii) the aggregate amount of Available Domestic Cash.
 
“Total Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Secured Debt as of the last day of the fiscal quarter of FCX ended on such date
or most recently prior to such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of FCX ended on such date or most recently
prior to such date.
 
“Tranche B Maturity Date” means March 19, 2014.

45

--------------------------------------------------------------------------------



“Tranche B Term Loans” has the meaning assigned to such term in the Parent
Credit Agreement.
 
“Transaction Costs” means all fees, costs and expenses (including fees paid for
consulting and financial services) incurred or payable by FCX or any Subsidiary
in connection with the Transactions.
 
“Transactions” means (a) the execution and delivery by each Loan Party of the
Loan Documents to which it is to be a party, the creation of the Liens pursuant
to the Security Documents, the borrowing of Loans on the Effective Date, the use
of the proceeds thereof and the issuance of Letters of Credit on the Effective
Date, (b) the consummation of the Merger as contemplated by the Merger
Agreement, (c) the execution and delivery by FCX and each of its Subsidiaries
party thereto of the Parent Credit Agreement and the borrowing of loans
thereunder on the Effective Date and the use of the proceeds thereof, the
issuance of letters of credit thereunder on the Effective Date, and the creation
of the Liens pursuant to the Security Documents thereunder, (d) the execution
and delivery by FCX of the Senior Notes Documents, the issuance of the Senior
Notes and the use of proceeds thereof, (e) the provision of Ratable Guarantees
and the Ratable Liens on the Effective Date, (f) the repayment in full of all
obligations under the PD Credit Agreement, the termination of all commitments
thereunder and the release of all Guarantees and liens in respect thereof and
(g) the payment of the Transaction Costs.
 
“Transferred Shares” has the meaning set forth in the definition of “Qualifying
PTFI Sale Transaction”.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiary” means (i) any Subsidiary designated as an Unrestricted
Subsidiary by FCX in accordance with Section 6.13 after the date of this
Agreement, (ii) any Subsidiary of any Unrestricted Subsidiary, and (iii) any
surviving corporation (other than PTFI, FCX, PD or a Restricted Subsidiary) into
which any of such corporations referred to in clause (i) or (ii) is merged or
consolidated, subject to Section 6.03. As of the Effective Date, no Subsidiary
is an Unrestricted Subsidiary.
 
“Unrestricted Subsidiary Investment Amount” means at any time (a) the aggregate
cumulative amount of Investments made in Unrestricted Subsidiaries on or after
the Effective Date under Section 6.04; plus (b) the Unrestricted Subsidiary LC
Exposure; plus (c) the aggregate cumulative amount of the existing Investments
in Unrestricted Subsidiaries at the time of the Designations under Section
6.13(a); minus (d) the aggregate cumulative return of Investment in Unrestricted
Subsidiaries deemed to have occurred upon RS Designations as determined under
Section 6.13(b), the Net Proceeds received by FCX and the Restricted
Subsidiaries in respect of dispositions of Investments in Unrestricted
Subsidiaries and the aggregate amount of dividends and other distributions
received by FCX and the Restricted Subsidiaries from Unrestricted Subsidiaries.
For purposes of determining the Unrestricted Subsidiary Investment Amount at any
time, any completion Guarantee by FCX or any Restricted Subsidiary of any
Project Financing of any Unrestricted Subsidiary shall be deemed to be an
Investment in such Unrestricted Subsidiary in an amount at any time equal to the
lesser of (1) the maximum stated amount of the claim that may be made under such
Guarantee, if any, and (2) the aggregate outstanding principal amount of such
Project Financing at such time.

46

--------------------------------------------------------------------------------



“Unrestricted Subsidiary LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit and “Letters of
Credit” under the Parent Credit Agreement issued for the account of Unrestricted
Subsidiaries at such time plus (b) the aggregate amount of all LC Disbursements
and “LC Disbursements” under the Parent Credit Agreement relating to such
Letters of Credit and “Letters of Credit” that have not yet been reimbursed by
or on behalf of the Borrowers at such time.
 
“US Receivables Facility” means a Receivables Facility in respect of accounts,
payment intangibles and related assets or interests therein initially owned by,
or generated pursuant to the operations of, any Guarantor that is not a Foreign
Subsidiary.
 
“Wholly Owned Subsidiary” means a subsidiary of FCX of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power and 100% of equity or 100% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held by FCX or one or more Wholly Owned Subsidiaries of FCX, or by
FCX and one or more Wholly Owned Subsidiaries of FCX.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“World Bank Guidelines” means the World Bank Pollution Prevention and Abatement
Handbook Guidelines, summarized and attached in Annex A to the ERM Report.
 
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Commitments also may be classified and referred to by Class (e.g., a “Revolving
Commitment”).
 
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time
and to any successor law or regulation, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections,

47

--------------------------------------------------------------------------------



Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if FCX
notifies the Administrative Agent that FCX requests an amendment to any
provision hereof (other than Section 5.01(a) or 5.01(b)) to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies FCX that the Required Lenders request an amendment to any provision
hereof (other than Section 5.01(a) or 5.01(b)) for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided further that if at any time of delivery of
financial statements under Section 5.01(a) or 5.01(b) GAAP as applied under the
other provisions hereof shall as a result of the operation of this Section 1.04
be different from that used in such financial statements, FCX shall deliver
together with such financial statements a reconciliation in reasonable detail of
such financial statements to such different GAAP.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
 
SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings unless the applicable Borrower shall have
provided an indemnity satisfactory to the Administrative Agent extending the
benefits of Section 2.15 to Lenders in respect of such Borrowings. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that any exercise
 

48

--------------------------------------------------------------------------------



of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time, provided that there shall not at any time be more than a total of 15
Eurodollar Borrowings outstanding. Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).
 
(d) Notwithstanding any other provision of this Agreement, neither Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Maturity Date.
 
SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, including to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e), not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy (or by electronic transmission with
telephonic confirmation of receipt thereof) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of such Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each

49

--------------------------------------------------------------------------------



Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
 
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.19. The Administrative Agent will make such funds transferred to it
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower maintained with the
Administrative Agent in New York City and designated by such Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.05. Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, (A) either Borrower may request the issuance of
Letters of Credit for its own account, (B) FCX may request the issuance of
Letters of Credit for the account of any Restricted Subsidiary (other than PTFI)
and (C) subject to Section 6.04 and to the last sentence of this paragraph, FCX
may request the issuance of Letters of Credit for the account of Unrestricted
Subsidiaries, in any case in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Revolving Availability Period. The issuance of any Letter of Credit for the
account of an Unrestricted Subsidiary shall be deemed to constitute an
Investment in an Unrestricted Subsidiary pursuant to Section 6.04 in the stated
amount of such Letter of Credit.
 
(ii) On the Effective Date, each Issuing Bank that has issued an Existing Letter
of Credit shall be deemed, without further action by any party hereto, to have
granted to each Lender and each Lender shall be deemed to have purchased from
such Issuing Bank a participation in such Existing Letter of Credit in
accordance with paragraph (d) below. The applicable Issuing Banks and the
Lenders that are also party to the PD Credit Agreement and the Existing Credit
Agreement agree that concurrently with

50

--------------------------------------------------------------------------------



such grant, the participations in the Existing Letters of Credit granted to such
lenders under the PD Credit Agreement or the Existing Credit Agreement, as
applicable, shall be automatically canceled without further action by any of the
parties thereto. On and after the Effective Date each Existing Letter of Credit
shall constitute a Letter of Credit for all purposes hereof. Any Lender that
issued an Existing Letter of Credit but shall not have entered into an Issuing
Bank Agreement shall have the rights of an Issuing Bank as to such Letter of
Credit for purposes of this Section 2.05.
 
(iii) The Lenders hereby agree that upon the effectiveness of any redesignation
of a Letter of Credit under Section 2.05(a)(iii) of the Parent Credit Agreement
(a “PA Letter of Credit”) as a Letter of Credit, the Issuing Bank that issued
such Letter of Credit shall be deemed, without further action by any party
hereto, to have granted to each Lender, and each Lender shall be deemed to have
purchased from such Issuing Bank, a participation in such Letter of Credit in
accordance with paragraph (d) below, and on and after the effectiveness of any
such redesignation, such Letter of Credit shall constitute a Letter of Credit
for all purposes hereof; provided in each case that (A) the applicable Borrower
shall by notice to the Administrative Agent identify the PA Letters of Credit to
be redesignated and certify that the conditions to such redesignation set forth
in the following clause (B) are satisfied and that no Default shall have
occurred and be continuing; and (B) no redesignation of a Letter of Credit shall
become effective hereunder unless after giving effect to such redesignation the
conditions precedent to the issuance, amendment, renewal or extension of a
Letter of Credit under this Agreement shall be satisfied (or waived in
accordance with Section 9.02).
 
(iv) Upon the Effective Date, the holders immediately prior to the Effective
Date of participations in any outstanding letters of credit under the Existing
Credit Agreement shall be deemed to release their participations in such letters
of credit and concurrently, each Revolving Lender shall be deemed to acquire a
participation in such letters of credit under this Agreement in an amount equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by an Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request to it for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not, taken
together with the “LC Exposure” under the Parent Credit Agreement, exceed
$1,000,000,000, (ii) the Unrestricted Subsidiary LC Exposure shall not exceed
$150,000,000 and (iii) the total Revolving Exposures shall not exceed the total
Revolving Commitments. The Borrower shall certify at the time of each

51

--------------------------------------------------------------------------------



such request in respect of a Letter of Credit for the account of an Unrestricted
Subsidiary that an Investment in such Unrestricted Subsidiary would be permitted
at such time in the amount of such Letter of Credit under Section 6.04.
 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided, however, that
a Letter of Credit may, upon the request of the Borrower that shall have
requested such Letter of Credit (a “Requesting Borrower”), include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of one year or less (but not beyond the date that is five
Business Days prior to the Revolving Maturity Date) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to either Borrower for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
 
(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Requesting Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Requesting Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by such Requesting Borrower prior to
such time on such date, then not later than (i) 2:00 p.m., New York City time,
on the Business Day that such Requesting Borrower receives such notice, if such
notice is received prior to 10:00 a.m., New York City time on the day of
receipt, or (ii) 12:00 noon, New York City time, on the Business Day immediately
following the day that such Requesting Borrower receives such notice, if such
notice is not received prior to 10:00 a.m., New York City time, on the day of
receipt; provided that such Requesting Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.19
that such payment be financed with a Borrowing in an equivalent amount and, to
the extent so financed, such Requesting Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing. If a
Requesting Borrower fails to make such a payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from such Requesting
 
52

--------------------------------------------------------------------------------




Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
such Requesting Borrower, in the same manner as provided in Section 2.04 with
respect to Loans made by such Lender (and Section 2.04 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from a Requesting Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that the Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Requesting Borrower of its obligation to reimburse such LC
Disbursement.
 
(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


53

--------------------------------------------------------------------------------


 
(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Requesting Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Requesting Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
 
(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Requesting Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Requesting Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Requesting Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Revolving Lender to the
extent of such payment.
 
(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing or if the Borrowers are required to provide cash collateral pursuant
to Section 2.10(b) or if FCX gives written notice to the Administrative Agent
that it elects to provide cash collateral for purposes of Section 6.14 and 6.15,
on the Business Day on which the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, or on the date FCX provides notice of such election,
as applicable, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
(i) upon the occurrence of any Event of Default with respect to either Borrower
described in clause (g) or (h) of Article VII or (ii) upon the occurrence of the
circumstances described in Section 2.10(b).
 
54

--------------------------------------------------------------------------------


 
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement, and the Borrowers hereby grant the Lenders a security interest in all
funds and investments in such account to secure such obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or FCX elects to
provide such collateral for purposes of Section 6.14 and 6.15, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers (i) in
the case of any Event of Default, within three Business Days after all Events of
Default have been cured or waived, or (ii) in the case of any such election,
after the delivery of financial statements showing compliance with the financial
ratio requirements set forth in Sections 6.14 and 6.15 or after receipt of
written consent to such release from the Required Lenders.
 
(k) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on the first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Requesting Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
 
SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or deemed by Section 2.03,
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or deemed by Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such
 
55

--------------------------------------------------------------------------------


 
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request with respect to a
Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
 
(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
56

--------------------------------------------------------------------------------


 
SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.
 
(b) FCX may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000, (ii) FCX shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of Loans and
provision of cash collateral, in each case in accordance with Section 2.10(b),
the aggregate Revolving Exposures (excluding the LC Exposure with respect to
which cash collateral has been provided in accordance with Section 2.10(b))
would exceed the total Revolving Commitments, and (iii) FCX shall not terminate
or reduce the Revolving Commitments unless it has obtained the prior approval
required therefor under Section 6.11(b) of the Parent Credit Agreement.
 
(c) FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by FCX pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by FCX may state that such notice is conditioned
upon the effectiveness of other financings or of asset dispositions, in which
case such notice may be revoked by FCX (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with the amounts of their Commitments of such Class.
 
SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made, provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the
 
57

--------------------------------------------------------------------------------


 
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of either Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.09. [intentionally omitted]
 
SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to the requirements of this Section and to the
making of any payment required under Section 2.15.
 
(b) In the event and on each occasion on or prior to the Revolving Maturity Date
that the sum of the Revolving Exposures exceeds the total Revolving Commitments,
the Borrowers shall prepay Revolving Borrowings in an aggregate amount equal to
such excess; provided that if no Revolving Borrowings are outstanding and the LC
Exposure exceeds the total Revolving Commitments, the Borrowers shall provide
cash collateral in an aggregate amount equal to such excess in accordance with
Section 2.05(j).
 
(c) Prior to any prepayment of Borrowings hereunder, the Borrowers shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.
 
(d) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of optional voluntary
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07(c). Promptly following receipt of any such notice (other than
a notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
 
58

--------------------------------------------------------------------------------


 
SECTION 2.11. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily average unused amount of the Revolving Commitment
of such Lender during the period from and including the Effective Date, to but
excluding the date on which the Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose).
 
(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to such Lender’s
participation in Letters of Credit requested by such Borrower, which shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Borrowers and such Issuing
Bank on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate (and,
if later, the date on which there ceases to be any Revolving Exposure) and any
such fees accruing after the date on which the Revolving Commitments terminate
shall be payable on demand. Any other fees payable to an Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
59

--------------------------------------------------------------------------------


 
SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate and plus, at all times during a Collateral Shortfall Period,
1.00%.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate and plus, at all times during a Collateral Shortfall Period,
1.00%.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, on and after the date the Required Lenders so request, bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan made to a Borrower shall be payable by such
Borrower in arrears on each Interest Payment Date for each such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar
 
60

--------------------------------------------------------------------------------


 
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Eurodollar Reserve Requirements) or any Issuing Bank; or
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which such Lender in its sole judgment deems material in
the context of this Agreement and its Loans or participations in Letters of
Credit hereunder, then the relevant Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender shall give notice to the Administrative Agent and the
Borrowers at any time to the effect that Eurodollar Reserve Requirements are, or
are scheduled to become, effective and that such Lender is or will be generally
subject to such Eurodollar Reserve Requirements as a result of which such Lender
will incur additional costs, then such Lender shall, for each day from the later
of the date of such notice and the date on which such Eurodollar Reserve
Requirements become effective, be entitled to additional interest on each
Eurodollar Loan made by it at a rate per annum determined for such day (rounded
upward, if necessary, to the nearest 100th of 1%) equal to the remainder
obtained by subtracting (i) the LIBO Rate for such Eurodollar Loan from (ii) the
rate obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
then-applicable Eurodollar Reserve Requirements. Such additional interest will
be payable in arrears to the Administrative Agent, for the account of such
Lender, on each Interest Payment Date relating to such Eurodollar Loan and on
any other date when interest is required to be paid hereunder with respect to
such Loan. Any Lender which gives notice under this paragraph (b) shall promptly
withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and the Borrowers) in the event Eurodollar Reserve
Requirements cease to apply to it or the circumstances giving rise to such
notice otherwise cease to exist.
 
(c) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding
 
61

--------------------------------------------------------------------------------


 
company with respect to capital adequacy), by an amount which such Lender in its
sole judgment deems to be material in the context of this Agreement and its
Loans, Commitments and participations in Letters of Credit hereunder, then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
 
(d) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (c) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers (or the Borrower in respect of the Loan or Letter
of Credit, if any, to which such compensation request is attributable) shall pay
such Lender or such Issuing Bank the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan to a Borrower other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan to a Borrower other than on
the last day of the Interest Period applicable thereto, (c) the failure by a
Borrower to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(f) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan of a Borrower other
than on the last day of the Interest Period applicable thereto as a result of a
request by FCX pursuant to Section 2.18, then, in any such event, such Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The relevant Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
62

--------------------------------------------------------------------------------


 
SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of either Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if either Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Each Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of a Borrower hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, provided,
however, that the Borrowers shall not be obligated to make payment to the
Administrative Agent or any Lender or Issuing Bank pursuant to this Section in
respect of penalties, interest and other liabilities attributable to any
Indemnified Taxes or Other Taxes if such penalties, interest and other
liabilities are attributable to the gross negligence or wilful misconduct of the
Administrative Agent, Lender or Issuing Bank. A certificate as to the amount of
such payment or liability delivered to a Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by either Borrower to a Governmental Authority, such Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.16, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
2.16 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent, such Lender or such
Issuing Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the
 
63

--------------------------------------------------------------------------------


 
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority.
 
(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which either Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the applicable Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate,
provided that such Foreign Lender has received written notice from such Borrower
or the Administrative Agent, as the case may be, advising it of the availability
of such exemption or reduction and supplying all applicable documentation.
 
(g) Nothing contained in this Section 2.16 shall require the Administrative
Agent, the FI Trustee, the Collateral Agent, the Security Agent, any Issuing
Bank or any Lender (or permitted assignee or Participant) to make available any
of its income tax returns or any other information that it deems to be
confidential or proprietary.
 
(h) PTFI shall pay to the relevant Governmental Authority when due all
Indonesian Taxes in accordance with applicable law.
 
(i) PTFI shall indemnify the Administrative Agent, the FI Trustee, the
Collateral Agent, the Security Agent, each Lender (or permitted assignee or
Participant) and each Issuing Bank against, and shall reimburse the
Administrative Agent, the FI Trustee, the Collateral Agent, the Security Agent,
each Lender (or permitted assignee or Participant) and each Issuing Bank upon
demand for, the full amount of any Indonesian Taxes paid by the Administrative
Agent, the FI Trustee, the Collateral Agent, the Security Agent, such Lender (or
permitted assignee or Participant) or such Issuing Bank, and any loss,
liability, claim or expense (including interest, penalties, fines, surcharges
and legal fees) which the Administrative Agent, the FI Trustee, the Collateral
Agent, the Security Agent, such Lender (or permitted assignee or Participant) or
such Issuing Bank may incur at any time arising out of or in connection with any
failure of PTFI to make any payments of Indonesian Taxes, whether or not such
Indonesian Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that PTFI shall not be obligated to
make payment to the Administrative Agent, the FI Trustee, the Collateral Agent,
the Security Agent, each Lender (or permitted assignee or Participant) or any
Issuing Bank pursuant to this Section in respect of penalties, interest and
other liabilities attributable to any Indonesian Taxes if such penalties,
interest and other liabilities are attributable to the gross negligence or
wilful misconduct of the Administrative Agent, FI Trustee, the Collateral Agent,
the Security Agent, any Lender or any Issuing Bank; providedfurther, that no
permitted assignee or Participant of any Lender shall be entitled to receive any
greater payment under this Section than such Lender would have been entitled to
receive with respect to the rights assigned, participated or otherwise
transferred unless such assignment, participation or transfer shall have been
made at a time when the circumstances giving rise to such greater payment did
not exist. A certificate as to the amount of such payment or liability delivered
to PTFI by a Lender (or permitted assignee or Participant), the FI Trustee, the
Collateral Agent, the Security Agent, an Issuing Bank or the Administrative
Agent on its behalf, absent manifest error, shall be final, conclusive and
binding for all purposes. Such indemnification shall be made within 30 days
after the date such Lender (or permitted assignee or Participant), the FI
Trustee, the Collateral Agent, the Security
 
64

--------------------------------------------------------------------------------


 
Agent, such Issuing Bank or the Administrative Agent, as the case may be, makes
written demand therefor.
 
(j) Except as otherwise expressly provided in paragraph (m) below, all payments
on account of the principal of or interest on the Loans made to PTFI, any
promissory notes of PTFI issued hereunder and all other amounts payable by PTFI
to or for the account of any Lender (or permitted assignee or Participant), an
Issuing Bank, the Collateral Agent, the Security Agent or the Administrative
Agent hereunder (including amounts payable under Section 2.16(h) or 2.16(i)) or
to or for the FI Trustee under the FI Security Documents and to any of them
under any other Loan Document shall be made free and clear of and without
reduction by reason of any Indonesian Taxes all of which shall be for the
account of and paid in full when due by PTFI. In the event that PTFI is required
by any applicable law, decree or regulation to deduct or withhold Indonesian
Taxes from any amounts payable on, under or in respect of this Agreement, any
other Loan Document or any promissory note issued hereunder, PTFI shall make the
required deduction or withholding, promptly pay the amount of such Indonesian
Taxes to the appropriate taxing authorities and pay to the Administrative Agent
such additional amounts as may be required, after the deduction or withholding
of Indonesian Taxes (including deductions applicable to additional sums payable
under this Section 2.16), to enable each Lender (or permitted assignee or
Participant), each Issuing Bank, the FI Trustee, the Collateral Agent, the
Security Agent or the Administrative Agent to receive from PTFI on the due date
thereof, an amount equal to the full amount stated to be payable to such Lender
(or permitted assignee or Participant), such Issuing Bank, the FI Trustee, the
Collateral Agent, the Security Agent or the Administrative Agent under this
Agreement, any other applicable Loan Document or any promissory note issued
hereunder.
 
(k) Without in any way affecting PTFI’s obligations under the other provisions
of this Section 2.16, PTFI shall furnish to the Administrative Agent the
originals or certified copies of all tax receipts issued by the relevant taxing
authority in respect of each payment, deduction or withholding of Indonesian
Taxes required to be made by applicable laws or regulations, as soon as
practicable and in any event not later than 90 days after the date on which such
payment is made, and PTFI shall, at the request of any Lender (or permitted
assignee or Participant), the Issuing Bank, the FI Trustee or the Administrative
Agent, promptly furnish to such Lender (or permitted assignee or Participant),
the Issuing Bank, the Collateral Agent, the Security Agent, the FI Trustee or
the Administrative Agent any other information, documents and receipts that such
Lender (or permitted assignee or Participant), the Issuing Bank, the Collateral
Agent, the Security Agent, the FI Trustee or the Administrative Agent may
require to establish to its satisfaction that full and timely payment has been
made of all Indonesian Taxes required to be paid hereunder.
 
(l) PTFI will notify the Lenders (through the Administrative Agent) promptly
upon becoming aware of the application or imposition, or scheduled future
application or imposition, of Indonesian Taxes; and each Lender (if not
theretofore notified by PTFI) will notify PTFI of any such application or
imposition which becomes known to its officers then supervising the Loans of
such Lender hereunder as part of their normal duties, and of any change of its
lending office or establishment or closing of a branch in Indonesia by such
Lender which would give rise to the application or imposition of Indonesian
Taxes.
 
(m) Each Lender (or permitted assignee or Participant) having its principal
office and applicable lending office outside of Indonesia (a “Non-Indonesian
Lender”) shall use reasonably diligent efforts to deliver to PTFI appropriate
forms, duly
 
65

--------------------------------------------------------------------------------


 
completed, evidencing such Non-Indonesian Lender’s entitlement (if any) under
any applicable tax treaty to a reduced rate of withholding of Indonesian Taxes
with respect to payments of interest on Loans of such Non-Indonesian Lender
(which, in the case of any Non-Indonesian Lender that is organized under the
laws of the United States or any State thereof including the District of
Columbia, shall be Internal Revenue Service Form 6166 (or any successor form
thereto)) on or prior to the 90th day following (A) the date hereof or (B) in
the case of any such Non-Indonesian Lender that is a permitted assignee or
Participant, the date such Non-Indonesian Lender becomes a permitted assignee or
Participant; provided that in the event a Non-Indonesian Lender is a disregarded
entity for United States federal income tax purposes, such Form 6166 shall be
delivered by such Lender’s parent. Following delivery by a Non-Indonesian Lender
to PTFI of the appropriate form referenced in the preceding sentence of this
Section 2.16(m), duly completed, PTFI is authorized to file such form with the
appropriate Indonesian taxing authorities in order to obtain a reduced rate of
withholding of Indonesian Taxes with respect to payments of interest on Loans of
such Non-Indonesian Lender.
 
Each Non-Indonesian Lender shall use reasonably diligent efforts to deliver to
PTFI such certificates, forms or other documents as may be necessary under any
other provision of applicable law (including any amendment, modification or
supplement to Form 6166 or such analogous form referred to in the second
preceding sentence) to reduce the withholding rate of Indonesian Taxes with
respect to payments of interest on Loans of such Non-Indonesian Lender on or by
the 90th day following the date on which PTFI shall have delivered to such
Non-Indonesian Lender written notice of the existence of such provision of
applicable law together with a copy thereof (accompanied by a verified English
translation if such provision of applicable law is not in English); provided,
however, that such Non-Indonesian Lender shall not be required to deliver any
such certificate, form or other document that would, in the reasonable judgment
of such Non-Indonesian Lender, be otherwise disadvantageous to such
Non-Indonesian Lender; and provided further that such Non-Indonesian Lender
shall have no obligation to deliver any such certificates, forms or other
documents that it is not legally able to deliver or with respect to information
deemed by such Non-Indonesian Lender to be confidential or proprietary.
 
If any Non-Indonesian Lender shall have failed to comply with the requirements
of this Section 2.16(m) and the effect of such failure is to cause the rate of
withholding of Indonesian Taxes with respect to payments of interest on such
Non-Indonesian Lender’s Loans to be higher than that which would have been
applicable had such certificates, forms or other documents been delivered to the
applicable Indonesian taxing authority, then any withholding tax indemnity
payment to any such Non-Indonesian Lender by PTFI pursuant to this Section 2.16
shall be computed as if such certificates, forms or other documents had been so
delivered.
 
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursements of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or
 
66

--------------------------------------------------------------------------------


 
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14 (other than paragraph (b) thereof), 2.15, 2.16 and 9.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by either Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against either Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption and in its sole discretion, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as
 
67

--------------------------------------------------------------------------------


 
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05(d) or (e), 2.17(d), 2.19(c) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a)If any Lender
requests compensation under Section 2.14 (other than paragraph (b) thereof), or
if either Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 (other than paragraph (b)
thereof) or 2.16, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) If any Lender requests compensation under Section 2.14 (other than
paragraph (b) thereof), or if either Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender defaults in its obligation to fund
Loans hereunder, or if any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 9.02
requires the consent of all of the Lenders affected and with respect to which
the Required Lenders shall have granted their consent, then FCX may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Principal Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments, and (iv) in the
case of any such assignment resulting from the failure to provide a consent, the
assignee shall have given
 
68

--------------------------------------------------------------------------------


 
such consent and the fee required under Section 9.04(b)(ii)(C) shall have been
paid by such assignee or by a Borrower. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver,
consent or approval by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
 
SECTION 2.19. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments, provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
a Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower that shall have requested such Swingline Loan by means of a credit to
the general deposit account of such Borrower maintained with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.05(e) to reimburse an Issuing Bank, to such
Lenders and such Issuing Bank as their interests may appear) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.04 with respect to Loans made by such Lender (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrowers of any participations in
 
69

--------------------------------------------------------------------------------


 
any Swingline Loan acquired pursuant to this paragraph, and thereafter (i) each
participation so acquired in such Swingline Loan shall be deemed to be a
Revolving Loan and (ii) payments in respect of such Swingline Loan shall be made
to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear, provided
that any such payment so remitted shall be repaid to the Swingline Lender or the
Administrative Agent, as the case may be, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The failure of any
Revolving Lender to purchase any participation in a Swingline Loan pursuant to
this paragraph shall not relieve the Borrowers of any default in the payment
thereof.
 
ARTICLE III
 
Representations and Warranties
 
Each of FCX and PTFI represents and warrants to the Lenders on the date hereof,
on the Effective Date and on each other date on which representations and
warranties are made or deemed made hereunder that:
 
SECTION 3.01. Organization; Powers. Each Borrower, each Loan Party and each of
FCX’s other Restricted Subsidiaries is duly organized and validly existing
(except to the extent that the failure of such other Restricted Subsidiaries to
be duly organized and validly existing would not, individually or in the
aggregate, be expected to result in a Material Adverse Effect) and, to the
extent applicable, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect in good standing under the laws of the jurisdiction of its organization,
has, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, all requisite
power and authority to carry on its business as now conducted and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is, to the extent applicable, in good standing
in, every jurisdiction where such qualification is required.
 
SECTION 3.02. Authorization; Enforceability. The performance by each Loan Party
of the Loan Documents to which it is to be party, the Borrowings and the
issuances of Letters of Credit hereunder and the Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally, concepts of reasonableness
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
 
70

--------------------------------------------------------------------------------


 
SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth in
Schedule 3.03, the performance by each Loan Party of the Loan Documents to which
it is to be party, the Borrowings and the issuances of Letters of Credit
hereunder and the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents, (iii)
certain consents and approvals that may be required in order to provide certain
guarantees or to grant certain Liens, in each case contemplated by the
Collateral and Guarantee Requirement or Section 5.12 or 5.13 hereof, (iv) the
filing of a certificate of merger with the Delaware Secretary of State to effect
the Merger, (v) the filing of information in respect thereof with the Securities
and Exchange Commission and (vi) other consents, approvals, registrations,
filings or actions the failure of which to obtain or make, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the charter, by-laws or other organizational
documents of either Borrower or any of the Loan Parties, (c) except to the
extent that any such violations or defaults would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, (i)
will not violate any applicable law or regulation or any order of any
Governmental Authority and (ii) will not violate or result in a default under
any indenture, agreement or other instrument binding upon either Borrower or any
of its Restricted Subsidiaries or its assets and (d) will not result in the
creation or imposition of any Lien on any asset of either Borrower or any of its
Restricted Subsidiaries, except Liens created under the Loan Documents
(including Ratable Liens securing Ratable FCX Obligations and Ratable Cyprus
Obligations and, on and after the Additional Collateral Date, Ratable PD
Obligations). All applicable waiting periods and appeal periods in respect of
the Transactions under the Hart-Scott-Rodino Antitrust Improvements Act of 1976
have expired, in each case without the imposition of burdensome conditions.
 
SECTION 3.04. Financial Condition; No Material Adverse Change. (a) FCX has
heretofore furnished to the Lenders FCX’s consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended December 31, 2006, reported on by Ernst & Young LLP,
independent registered public accountants. Such financial statements present
fairly, in all material respects, the consolidated financial position and
consolidated results of operations and cash flows of FCX and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP. 
 
(b) FCX has heretofore furnished to the Lenders PD’s consolidated balance sheet
and consolidated statements of income, shareholders’ equity and cash flows as of
and for the fiscal year ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants. Such
financial statements present fairly, in all material respects, the consolidated
financial position and consolidated results of operations and cash flows of PD
and its consolidated subsidiaries as of such date and for such period in
accordance with GAAP.
 
(c) FCX has heretofore furnished to the Lenders its pro forma consolidated
balance sheet as of December 31, 2006, prepared giving effect to the
Transactions as if the Transactions had occurred on such date. Such pro forma
consolidated balance sheet (i) has been prepared in good faith based on the same
assumptions used to prepare the pro forma financial statements filed on Form 8-K
with the Securities and Exchange Commission on March 1, 2007 (which assumptions
are believed by FCX to be reasonable), (ii) based on the information available
at the time of preparation thereof, reasonably reflects the adjustments
appropriate to give pro forma
 
71

--------------------------------------------------------------------------------


 
effect to the Transactions and (iii) is derived from the historical financial
statements referred to in Sections 3.04(a) and 3.04(b) above.
 
(d) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Materials and except for the
Disclosed Matters, after giving effect to the Transactions, neither Borrower nor
any of the Restricted Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses that
would reasonably be expected to give rise to a Material Adverse Effect.
 
(e) Except on the date hereof and on the Effective Date (as to which the
condition set forth in Section 4.01(t) shall apply), except as set forth in
Schedule 3.04(e), since December 31, 2006, there has been no material adverse
change in (i) the business, operations or financial condition of FCX and its
Subsidiaries, taken as a whole, (ii) the ability of any Loan Party to perform
its obligations under any Loan Document or (iii) the rights of or benefits
available to the Lenders under the Loan Documents.
 
SECTION 3.05. Properties. (a) Except to the extent that any failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect, FCX and each of the Restricted Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to its business (including the Mortgaged Properties), except for Liens
permitted by Section 6.02.
 
(b) Except to the extent that any such failure or infringement, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, FCX and each of the Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by FCX and the Restricted
Subsidiaries does not infringe upon the rights of any other Person.
 
(c) Except to the extent that any such condemnation proceedings, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, as of the Effective Date, none of FCX or any Restricted
Subsidiary has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation.
 
SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of FCX, threatened
against or affecting FCX or any of its Restricted Subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
(b) Except for the Disclosed Matters and except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither FCX nor any of its Restricted Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required for its
operations or properties under any applicable Environmental Law, (ii) is
obligated to remediate contamination resulting from releases of Hazardous
Materials or (iii) has received written notice of any claim with respect to any
Environmental Liability.
 
72

--------------------------------------------------------------------------------


 
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.
 
SECTION 3.07. Compliance with Laws and Agreements. FCX and its Restricted
Subsidiaries are in compliance in all material respects with all laws,
regulations and orders of any Governmental Authority applicable to them or their
properties and all indentures, agreements (including without limitation, in the
case of PTFI, the Contract of Work) and other instruments binding upon them or
their properties, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
 
SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” under the Investment Company Act of 1940.
 
SECTION 3.09. Taxes. FCX and its Subsidiaries have timely filed or caused to be
filed all Tax returns and reports required to have been filed by them and have
paid or caused to be paid all Taxes required to have been paid by them, except
(i) any Taxes that are being contested in good faith by appropriate proceedings
and for which FCX or such Subsidiary, as applicable, has, to the extent required
by GAAP, set aside on its books adequate reserves and (ii) returns and reports
the non-filing of which, and Taxes the non-payment of which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans.
 
SECTION 3.11. Disclosure. The Confidential Information Materials and the other
reports, financial statements, certificates and other information furnished in
writing by the Loan Parties or on behalf of, and with the authorization of, the
Loan Parties to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each Borrower represents only
that (i) such information was prepared in good faith based upon assumptions
believed to be reasonable at the time delivered and (ii) if such projected
financial information was delivered prior to the Effective Date, such projected
financial information has not been modified by FCX as of the Effective Date in
any respect material and adverse to the Lenders.
 
SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of FCX and each Subsidiary in, each Subsidiary of FCX (other
than Immaterial Subsidiaries) and specifies whether each such Subsidiary is a
Loan Party, in each case as of the Effective Date.
 
73

--------------------------------------------------------------------------------


 
SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all material
insurance maintained by or on behalf of FCX and its Restricted Subsidiaries as
of the Effective Date. As of the Effective Date, all material premiums in
respect of such insurance are current and such insurance is in full force and
effect. FCX believes that the insurance maintained by or on behalf of FCX and
its Restricted Subsidiaries is adequate.
 
SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against FCX or any Subsidiary pending or, to the knowledge
of FCX, threatened, that would reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which FCX or any Subsidiary is party that would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.
 
SECTION 3.15. Security Documents. At all times on and after the Effective Date, 
 
(a) (i) The Collateral Agreement shall be effective to create in favor of the
Collateral Agent for the ratable benefit of the Secured Parties (as defined in
the Collateral Agreement) a valid and enforceable security interest in the
Collateral (as defined therein) and the proceeds thereof and (i) when the
Collateral (as defined therein) constituting certificated securities (as defined
in the Uniform Commercial Code (as defined in the Collateral Agreement)) is
delivered to the Collateral Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Collateral Agent
therein will constitute a perfected Lien on, and security interest in, all
right, title and interest of the Grantors (as defined in the Collateral
Agreement) in such Collateral, prior and superior in right to any other Person
(subject only to Liens permitted under Section 6.02) (it being understood that
no representation is made under this clause (i) as to (A) any such Collateral
that is subject to a Foreign Pledge Agreement or (B) the perfection or priority
of any Lien to the extent that such perfection or priority is determined under
the law of a jurisdiction outside the United States, which are covered by
paragraph (b) below), and (ii) when financing statements in appropriate form are
filed in the offices specified in the Perfection Certificate, the security
interest of the Collateral Agent will constitute a perfected Lien on and
security interest in all right, title and interest of the Grantors (as defined
in the Collateral Agreement) in the Collateral (as defined therein) and the
proceeds thereof to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person (subject only to Liens permitted under Section 6.02).
 
(ii) On and after the Additional Collateral Date, the Additional Collateral
Agreement shall be effective to create in favor of the Collateral Agent for the
ratable benefit of the Secured Parties (as defined in the Additional Collateral
Agreement) a valid and enforceable security interest in the Collateral (as
defined therein) and the proceeds thereof and (i) when the Collateral (as
defined therein) constituting certificated securities (as defined in the Uniform
Commercial Code (as defined in the Additional Collateral Agreement)) is
delivered to the Collateral Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Collateral Agent
therein will constitute a perfected Lien on, and security interest in, all
right, title and interest of the Grantors (as defined in the Additional
Collateral Agreement) in such Collateral, prior and superior in right to any
other Person (subject only to Liens permitted under Section 6.02) (it being
understood that no representation is made under this clause (i) as to (A) any
such Collateral that is subject to a Foreign Pledge Agreement or (B) the
perfection or priority of any Lien to the extent that such perfection or
priority is determined under the law of a
 
74

--------------------------------------------------------------------------------


 
jurisdiction outside the United States, which are covered by paragraph (b)
below), and (ii) when financing statements in appropriate form are filed in the
offices specified in the Additional Perfection Certificate, the security
interest of the Collateral Agent will constitute a perfected Lien on and
security interest in all right, title and interest of the Grantors (as defined
in the Additional Collateral Agreement) in the Collateral (as defined therein)
and the proceeds thereof to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, prior and superior to the rights
of any other Person (subject only to Liens permitted under Section 6.02).
 
(b) After taking the actions specified for perfection therein, each Foreign
Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Collateral Agent or the Security Agent,
as applicable, for the ratable benefit of the Secured Parties a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a perfected Lien on and security interest in all right, title and
interest of the PCA Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person (subject only to Liens permitted
under Section 6.02). Without limiting the foregoing, upon execution thereof and
upon service of notice of the pledge on the party against whom the pledged
rights must be exercised, each FCX Pledge Agreement, when executed and
delivered, will be in full force and effect and will constitute first priority,
perfected security interests in favor of the Collateral Agent or the Security
Agent, as applicable, in the Pledged PTFI Shares and the Pledged PTII Shares, as
applicable (i) in the case of each of the FCX Pledge Agreements, for the ratable
benefit of the holders of the Obligations, and (ii) in the case of each of the
Third Amended and Restated FCX/ISI Pledge Agreement (PTII Shares) and the Fourth
Amended and Restated FCX Pledge Agreement (PTFI Shares), in addition for the
ratable benefit of the holders of the Secured Obligations and the holders of the
Ratable FCX Obligations (subject only to Permitted Encumbrances).
 
(c) When the Additional Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Additional Collateral
Agreement and such financing statements shall constitute a perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the Material US Patents, Material US Copyrights and Material US
Trademarks (as defined in the Additional Collateral Agreement), in each case
prior and superior in right to any other Person (subject only to Liens permitted
under Section 6.02) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on Material US Patents, Material US
Copyrights and Material US Trademarks acquired by the grantors after the date
hereof).
 
(d) Each Mortgage, upon execution and delivery by the parties thereto, will
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable Lien on all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties (other
than immaterial portions thereof) subject thereto and the proceeds thereof, and
when the Mortgages have been recorded in the jurisdictions specified in the
Additional Perfection Certificate, the Mortgages will constitute a perfected
Lien on all right, title and interest of the mortgagors in the Mortgaged
Properties (other than immaterial portions thereof) and the proceeds thereof,
prior and superior in right to any other Person (but subject to Liens permitted
under Section 6.02) (it being understood that for purposes of this paragraph (d)
all the Mortgaged Properties covered by a single Mortgage shall be deemed to be
a single real property).
 
75

--------------------------------------------------------------------------------


 
(e) The Liens created by the FI Security Documents will be in full force and
effect and constitute first priority (except for Liens expressly permitted by
Section 6.02), (i) upon execution of the FI Security Documents Amendments (and,
in the case of the Fourth Amended and Restated Fiduciary Transfer, the Fiduciary
Assignment of Accounts, the Fiduciary Transfer of Joint Account Assets and the
Fourth Amended and Restated Lender Fiduciary Assignment, upon registration
thereof at the Fiduciary Registration Office - Jakarta Region), perfected
security interests in favor of the FI Trustee, the FI Security Agent, the
Security Agent or the JAA Security Agent, as the case may be, for the ratable
benefit of the FI Secured Parties (other than RTF), in the property and assets
stated to be subject to each such FI Security Document, and (ii) upon execution
thereof and registration thereof at the Fiduciary Registration Office - Jakarta
Region, the Fourth Amended and Restated Lender Fiduciary Assignment will be in
full force and effect and will constitute first priority (except for Liens
expressly permitted by Section 6.02), perfected security interests in favor of
the Security Agent for the ratable benefit of the FI Secured Parties (other than
RTF) in the Indebtedness owing to PTFI pledged thereunder.
 
(f) At all times on and after the Effective Date, the Collateral and Guarantee
Requirement is satisfied.
 
SECTION 3.16. Federal Reserve Regulations. No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose which entails a
violation (including on the part of any Lender) Regulation U or X of the Board.
 
SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans and to all rights of reimbursement, contribution and
subrogation, (a) the fair value of the consolidated assets of FCX, at a fair
valuation, will exceed its consolidated debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the consolidated
property of FCX will be greater than the amount that will be required to pay the
probable liability of its consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such consolidated debts and other
liabilities become absolute and matured; (c) FCX and its Subsidiaries, on a
consolidated basis, will be able to pay their consolidated debts and
liabilities, subordinated, contingent or otherwise, as such consolidated debts
and liabilities become absolute and matured; and (d) FCX will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
 
SECTION 3.18. Senior Indebtedness. Each of the Obligations constitutes “senior
indebtedness” (however such concept is denominated) under and in respect of each
indenture or other agreement or instrument under which any indebtedness that is
junior or subordinated to the Obligations is outstanding.
 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date. The amendment and restatement of the Existing
Credit Agreement in the form of this Agreement and the obligations of the
Lenders to make Loans and of the Issuing Banks to issue, amend, renew or extend
any
 
76

--------------------------------------------------------------------------------


 
Letter of Credit hereunder, and the incorporation of the Existing Letters of
Credit as Letters of Credit hereunder, shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and, to the extent applicable, good standing of the
Loan Parties, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of each Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(d) The Borrowers shall have repaid in full (i) the principal amount of all
loans outstanding under the Existing Credit Agreement, together with interest
thereon and all other amounts due in respect of such loans, (ii) all
unreimbursed letter of credit disbursements in respect of letters of credit
issued under the Existing Credit Agreement, (iii) all commitment fees accrued
prior to the Effective Date in respect of the commitments under the Existing
Credit Agreement, (iv) all fees separately agreed to be payable to J.P. Morgan
Securities Inc. by the Borrowers in respect of the Existing Credit Agreement and
(v) to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by either Borrower under the Existing Credit Agreement.
 
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date under this Agreement, including
(i) all fees separately agreed to be payable to the Credit Agents, J.P. Morgan
Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated by the
Borrower in respect of this Agreement and (ii) to the extent invoiced at least
one Business Day prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower under this Agreement or any
other Loan Document.
 
(f) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect.
 
(g) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the execution of this Agreement
shall have been obtained.
 
77

--------------------------------------------------------------------------------


 
(h) The Lenders shall have received projections (broken down by quarter for the
first year and by year thereafter) of FCX and its Subsidiaries, after giving
effect to the Transactions, through the fifth anniversary of the Effective Date.
 
(i) The Lenders shall have received a satisfactory update to the ERM Report.
 
(j) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Davis Polk & Wardwell, New York, counsel for the Borrowers
and the Subsidiaries, substantially in the form of Exhibit G-1, (ii) Jones,
Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel for the
Borrowers and the Subsidiaries, substantially in the form of Exhibit G-2, (iii)
local counsel in each jurisdiction where a Subsidiary Guarantor, a Subsidiary
Grantor (as defined in the Collateral Agreement) or a Permitted Pledgee the
Equity Interests in which are being pledged pursuant to the Collateral Agreement
or any Foreign Pledge Agreement is organized, in each case in form and substance
reasonably satisfactory to the Administrative Agent, (iv) Indonesian counsel for
the Borrowers, substantially in the form of Exhibit G-3, and (v) Indonesian
counsel for the Lenders, substantially in the form of Exhibit G-4.
 
(k) The Administrative Agent shall have received (i) a completed Perfection
Certificate dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of each Borrower and (ii) the results of a lien
search with respect to each PCA Loan Party in the jurisdiction where such PCA
Loan Party is located (within the meaning of Section 9-307 of the Uniform
Commercial Code as in effect in the State of New York) and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such search
are permitted by Section 6.02 or have been (or, substantially simultaneous with
the initial funding of Loans on the Effective Date, will be) released.
 
(l) The Collateral and Guarantee Requirement shall have been satisfied.
 
(m) The Administrative Agent shall have received a customary certificate from
the chief financial officer of FCX, certifying as to the solvency (within the
meaning of Section 3.17) of FCX and its Subsidiaries on a consolidated basis
after giving effect to the Transactions.
 
(n) The Merger shall have been consummated or shall be consummated substantially
simultaneously with the initial funding of Loans on the Effective Date in
accordance with applicable law and the Merger Agreement (and no provision of the
Merger Agreement shall have been waived, amended, supplemented or otherwise
modified from the form thereof provided to the Credit Agents on November 18,
2006, in a manner material and adverse to the Lenders without the consent of the
Credit Agents). The Credit Agents shall have received copies of the Merger
Agreement and all certificates and other documents delivered thereunder,
certified by the President, a Vice President or a Financial Officer of FCX as
being complete and correct. The terms of any other agreements that are material
to the interests of the Lenders entered into in connection with the Merger shall
not be inconsistent in any material respect with the terms of the Term Sheet
(including the annexes thereto) contained in the Confidential Information
Materials and the Merger Agreement.
 
78

--------------------------------------------------------------------------------


 
(o) All commitments under the PD Credit Agreement shall have been (or,
substantially simultaneous with the initial funding of Loans on the Effective
Date, shall be) terminated, and all loans, interest and other amounts accrued or
owing thereunder shall have been repaid in full (except that the Existing
Letters of Credit shall remain outstanding as Letters of Credit hereunder or
under the Parent Credit Agreement) and all guarantees and liens granted in
respect thereof shall have been (or, substantially simultaneous with the initial
funding of Loans on the Effective Date, will be) released. The Administrative
Agent shall have received a payoff and release letter with respect to the PD
Credit Agreement in form and substance reasonably satisfactory to the
Administrative Agent.
 
(p) After giving effect to the Transactions, the Borrowers and the Subsidiaries
shall have outstanding no Indebtedness or preferred Equity Interests other than
(i) the Loans and Letters of Credit under this Agreement, (ii) the Senior Notes,
(iii) credit extensions under the Parent Credit Agreement, (iv) the Existing
Indebtedness, (v) Capital Lease Obligations incurred in the ordinary course of
business, (vi) up to $100,000,000 of credit facilities or other Indebtedness
incurred after November 18, 2006, (vii) $1,100,000,000 of existing perpetual
preferred stock of the Borrower, (viii) Indebtedness owed to the Borrower or any
Subsidiary that is in compliance with the Collateral and Guarantee Requirement
and Section 6.01(a)(iii) and (ix) letters of credit issued in connection with
environmental assurances and reclamation or issued for the account of Foreign
Subsidiaries in an aggregate face amount not exceeding $700,000,000.
 
(q) The Lenders shall have received (the receipt of which is hereby
acknowledged) audited consolidated balance sheets and consolidated statements of
income, stockholders’ equity and cash flows of each of FCX and PD as of and for
each of the three most recently completed fiscal years ended on or prior to
December 31, 2006, and the related notes thereto, reported on by independent
registered public accountants (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit).
 
(r) The Administrative Agent shall have received (the receipt of which is hereby
acknowledged) a pro forma consolidated balance sheet of the Borrower as of the
date of the most recent consolidated balance sheet delivered pursuant to
paragraph (q) above and a pro forma statement of operations for the most recent
fiscal year, adjusted to give effect to the Transactions, the other transactions
related thereto and any other transactions that would be required to be given
pro forma effect by Regulation S-X promulgated under the Securities Act of 1933,
as amended, and such other adjustments as are customary for similar financings
or as otherwise agreed between the Borrower and the Administrative Agent.
 
(s) After giving effect to the Transactions on the Effective Date, the aggregate
unused available amount of Revolving Commitments and unused available revolving
commitments under the Parent Credit Agreement shall be not less than
$1,000,000,000.
 
(t) There shall not have occurred a “Material Adverse Effect” (as defined in the
Merger Agreement) in respect of PD and its subsidiaries.
 
(u) The FI Trustee shall have received opinions to the effect that it does not
have to qualify to do business in Louisiana or Indonesia by virtue of the Loan
Documents or the activities contemplated thereby.
 
79

--------------------------------------------------------------------------------


 
The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan,
and of any Issuing Bank to issue, amend, extend or renew a Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:
 
(a) (i) With respect to any credit event following the Effective Date, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and (ii) with respect to any credit event on
the Effective Date, (A) such of the representations made by or with respect to
FCX, PD or their respective subsidiaries in the Merger Agreement as are material
to the interests of the Lenders (but only to the extent that FCX has the right
to terminate its obligations under the Merger Agreement as a result of a breach
of such representations in the Merger Agreement (determined without regard to
any waiver, amendment or other modification of the Merger Agreement)) and (B)
the Specified Representations shall be true and correct in all material respects
on and as of the Effective Date.
 
(b) At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, as applicable, the Incurrence Test shall be
satisfied and no Default shall have occurred and be continuing.
 
Each making of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders and the Administrative Agent that:
 
SECTION 5.01. Financial Statements and Other Information. FCX will furnish to
the Administrative Agent and each Lender for each of FCX and PTFI (for purposes
of this Section 5.01, each of FCX and PTFI is referred to as a “Reporting
Person”):
 
(a) within 95 days after the end of each fiscal year of such Reporting Person,
beginning with fiscal year 2007, an audited consolidated balance sheet of such
Reporting Person and its consolidated Subsidiaries and related consolidated
statements of income, stockholders’ equity and cash flows as of the end of and
for
 
80

--------------------------------------------------------------------------------


 
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other registered
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of such Reporting Person and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided that PTFI shall only be required to furnish such
audited reports for any fiscal year to the extent otherwise available, and if
such audited reports are not otherwise available for any fiscal year, PTFI shall
instead within 95 days after the end of such fiscal year, furnish an unaudited
consolidated balance sheet of PTFI and its consolidated Subsidiaries and related
unaudited consolidated statements of income, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of PTFI and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of such Reporting Person, an unaudited consolidated balance
sheet of such Reporting Person and its consolidated Subsidiaries and related
consolidated statements of income as of the end of and for such fiscal quarter
and related consolidated statements of income and cash flows for the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of such Reporting Person and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c) concurrently with any delivery of financial statements of FCX under clause
(a) or (b) above, a certificate of a Financial Officer of FCX (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) at any time that any Revolving Exposure is outstanding (other than
outstanding Letters of Credit that have been fully cash collateralized in
accordance with Section 2.05(j)), setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants, (iii) setting forth
reasonably detailed calculations of Consolidated Net Income, Consolidated
Adjusted Net Income, Consolidated EBITDA, Consolidated Total Assets,
Consolidated Revenues, Equity Proceeds, Restricted Uses and the Restricted Uses
Basket as at the end of and for the applicable fiscal period, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (v) identifying all Subsidiaries
(other than Immaterial Subsidiaries) formed or acquired since the end of the
previous fiscal quarter and indicating whether each such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary, and (vi) certifying as to
compliance
 
81

--------------------------------------------------------------------------------


 
with all Exchange Filing Requirements or specifying the details of any
noncompliance and any action taken or proposed to be taken with respect thereto;
 
(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accountants that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Section
6.14 or 6.15 (which certificate may be limited to the extent required by
accounting rules or guidelines);
 
(e) at least 30 days prior to the commencement of each fiscal year of FCX, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related consolidated statements of projected
income and cash flow, in each case as of the end of and for such fiscal year,
and setting forth the material underlying assumptions applicable thereto);
 
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by either
Borrower with the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(g) in the case of PTFI, (x) copies to the Administrative Agent of all notices
alleging or claiming a breach or default or with respect to any matter which
could reasonably be expected to have a material adverse effect upon the FI
Collateral and Rights (i) by or to Indonesian Governmental Authorities in
connection with the FI Project or pursuant to the Contract of Work or the
Memorandum of Understanding or (ii) by or to or from its stockholders alleging
or claiming a breach or default relating to their shareholding in PTFI or with
respect to any other matter, and (y) a copy of any proposed amendment to the
Contract of Work or Memorandum of Understanding prior to execution and delivery
thereof; and
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of such Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02. Notices of Material Events. Promptly after any Financial Officer
obtains knowledge thereof, FCX will furnish to the Administrative Agent and each
Lender written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting FCX or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;
 
82

--------------------------------------------------------------------------------


 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
 
(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of FCX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
 
SECTION 5.03. Information Regarding Collateral. FCX will furnish to the
Administrative Agent and the Collateral Agent prompt written notice of any
change (i) in any PCA Loan Party’s legal name, (ii) in any PCA Loan Party’s
Federal Taxpayer Identification Number or identification number, if any, issued
to it by the jurisdiction under the laws of which it is organized or (iii) in
the jurisdiction of any PCA Loan Party’s organization. FCX agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the Uniform Commercial Code or otherwise that are required
in order for the Administrative Agent or Collateral Agent, as applicable, to
continue, to the extent existing prior to such change, at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral.
 
SECTION 5.04. Existence; Conduct of Business. Each Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence,
except in the case of any Subsidiary other than PD or PTFI , to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and (ii) the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and is in the case of PTFI subject to Section 9.18(c).
 
SECTION 5.05. Payment of Obligations. Each Borrower will, and will cause each
Restricted Subsidiary to, pay all Tax liabilities, before the same shall become
delinquent or in default, except where (a)(i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) such Borrower
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make any such
payments, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.06. Maintenance of Properties. Except where a failure individually or
in the aggregate to do so would not reasonably be expected to result in a
Material Adverse Effect, each Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
SECTION 5.07. Insurance. Each Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (after giving
effect to any self-insurance
 
83

--------------------------------------------------------------------------------


 
reasonable and customary for similarly situated companies). On and after the
Additional Collateral Date, all such policies of insurance covering physical
loss or damage to Collateral shall be endorsed or otherwise amended to include
the Collateral Agent and Security Agent as loss payee as their interests may
appear, in customary form and otherwise in accordance with Section 4.03(h) of
the Additional Collateral Agreement. The Borrower will furnish to the Lenders,
upon request of the Administrative Agent, information in reasonable detail as to
the insurance so maintained.
 
SECTION 5.08. Casualty and Condemnation. On and after the Additional Collateral
Date, FCX will furnish to the Administrative Agent prompt written notice of any
casualty or other insured damage to any material portion of any Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral under power of eminent domain or by condemnation or
similar proceeding.
 
SECTION 5.09. Books and Records; Inspection and Audit Rights. Each Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account sufficient to permit the preparation of financial statements in
accordance with GAAP. Each Borrower will, and will cause each Restricted
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice and during normal business hours, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants; provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.09 and the Administrative Agent shall not exercise such rights more
than two times during any calendar year absent the existence of an Event of
Default and for one such time the reasonable expenses of the Administrative
Agent in connection with such visit or inspection shall be for the Borrowers’
account; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the reasonable expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give each Borrower the opportunity to
participate in any discussions with such Borrower’s independent accountants.
 
SECTION 5.10. Compliance with Laws; Environmental Reports. (a) Each Borrower
will, and will cause each Subsidiary to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect and (ii)
comply with all Exchange Filing Requirements.
 
(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, each Borrower
will, and will cause each Subsidiary to, (i) comply, in all material respects
with all Environmental Laws applicable to its operations and properties, (ii)
obtain and renew all permits required by Environmental Laws necessary for its
operations and properties, and (iii) conduct any remedial actions in compliance
with applicable Environmental Laws; provided, however, that the Borrowers and
the Subsidiaries shall not be required to undertake any remedial action or
obtain or renew any environmental permit, or comply with any Environmental Law
to the extent that its obligation to do so is being contested in good faith and
by proper proceedings and appropriate reserves, in accordance with GAAP, are
maintained in connection therewith. If either Borrower is in default of its
obligations under this paragraph, the Borrowers will, at the request of the
Required
 
84

--------------------------------------------------------------------------------


 
Lenders through the Administrative Agent, provide to the Lenders within 60 days
after such request, at the expense of the Borrowers, an environmental site
assessment report for the properties to which such default relates, prepared by
an environmental consulting firm reasonably acceptable to the Administrative
Agent and evaluating whether or not Hazardous Materials are likely to have been
released at or to have adversely affected the property, or otherwise resulted in
Environmental Liability and the estimated cost of any compliance or remedial
action in connection with such matters.
 
(c) Each Borrower will in good faith and with commercially reasonable efforts,
and will similarly cause each Subsidiary to, in all material respects, operate
its future major new mining projects (including the Tenke Fungurume project) and
related activities in accordance with applicable IFC Guidelines and World Bank
Guidelines in existence on December 31, 2006, and as referenced in Annex A to
the ERM Report, as appropriate to the nature of such new major project,
including with respect to the Otomona River at closure; provided, however, that
such requirement will not apply to future major new mining projects that are
located in the United States or in other jurisdictions where the applicable
rules with respect to environmental issues are generally equivalent or more
stringent than the IFC and World Bank Guidelines referenced above. With respect
to existing operations in Indonesia, PTFI will maintain majority compliance with
applicable World Bank Guidelines and IFC Guidelines in existence on December 31,
2006, except where noted and accepted in the ERM Report. In addition, PTFI will
conduct its operations in accordance with the current International Council on
Mining and Metals’ (ICMM) principles referenced in Schedule 5.10A, and adhere to
ICMM current commitments on World Heritage properties included in Schedule
5.10B. In addition, FCX will participate in the Extractive Industries
Transparency Initiative dated as of June 16, 2003.
 
(d) Each Borrower will, and will cause each Restricted Subsidiary to, in good
faith, use commercially reasonable efforts to work to satisfactorily address the
open regulatory issues with the Government of Indonesia identified in the ERM
Report (see pages 11 to 14 thereof) and to comply with the commitments made by
FCX in response to the ICCA Phase One Social Audit dated July 2005 as indicated
in Schedule 5.10C.
 
(e) At the request of the Administrative Agent and the Syndication Agent, FCX
will, at the Borrowers’ expense, have ERM or another consultant reasonably
acceptable to the Administrative Agent and the Syndication Agent review the
Tenke Fungurume project and complete a report (the “TFM Report”) in respect
thereof in scope and detail appropriate for a newly developed mining project
based on the applicable World Bank Guidelines and IFC performance standards in
existence on December 31, 2006. Each Borrower will, and will cause each
Restricted Subsidiary to, in good faith, use commercially reasonable efforts to
work to satisfactorily address any open regulatory issues (consistent with the
Amended and Restated Mining Convention dated September 28, 2005) with any
Governmental Authority identified in the TFM Report.
 
(f) The Lenders shall have the right, at Borrower’s expense, to have ERM or
another consultant reasonably acceptable to the Borrower update each of the ERM
Report and the TFM Report once during the term of this facility. The Borrower
will promptly and in good faith report to the Credit Agents and the Lenders any
unanticipated material adverse environmental, social or health and safety
developments.
 
SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of Revolving
Loans may be used to (A) pay a portion of the cash portion of the Merger
Consideration and (B) pay a portion of the Transaction Costs. Letters of Credit
and the proceeds of other Revolving Loans and Swingline Loans drawn on and after
the Effective
 
85

--------------------------------------------------------------------------------


 
Date will be used for working capital and other general corporate purposes of
the Borrowers and their Subsidiaries. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of Regulation U or X of the
Board. FCX shall ensure that at all times not more than 25% of the value of the
assets subject to the provisions of Sections 6.02 and 6.05 will consist of
Margin Stock (as defined in Regulation U of the Board); provided that FCX may
permit such Margin Stock to exceed 25% of the value of the assets subject to the
provisions of Sections 6.02 and 6.05 if FCX shall have otherwise put into place
currently effective arrangements to ensure compliance with Regulation U and X
and the Administrative Agent shall have received an opinion satisfactory to it
as to such compliance from a law firm satisfactory to the Administrative Agent.
 
SECTION 5.12. Additional Subsidiaries. If any additional Restricted Subsidiary
is formed or acquired during any fiscal quarter after the Effective Date, FCX
will, within 60 days (or such longer period as the Administrative Agent may
agree in writing) after the end of such fiscal quarter, notify the
Administrative Agent, the Collateral Agent, the Security Agent and the Lenders
thereof and cause the Collateral and Guarantee Requirement to be satisfied to
the extent applicable with respect to such Restricted Subsidiary and any
intercompany Indebtedness owed by such Subsidiary to a Borrower or, after the
Additional Collateral Date, any other PCA Loan Party.
 
SECTION 5.13. Further Assurances. (a) On and after the Effective Date, the
Borrower will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent, the Security Agent, the Collateral Agent or
the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties. Each Borrower also agrees to provide to the Administrative Agent, the
Security Agent or the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent or Security
Agent, as applicable, as to the perfection and priority of the Liens created or
intended to be created by the Security Documents or the FI Security Documents.
 
(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by PTFI after the Effective Date (other
than (i) assets constituting Collateral under the Security Documents that become
subject to the Lien of the Security Documents upon acquisition thereof and (ii)
assets that are subject to a Lien permitted by Section 6.02(c), (d), (e), (f),
(g), (j), (k), (o) or (p) hereof (or to the extent relating to Liens permitted
by such Sections, Section 6.02(i) hereof), but only so long as such assets are
subject to such Liens), PTFI will notify the Administrative Agent, the Security
Agent and the Lenders thereof, and, if requested by the Administrative Agent,
the Security Agent or the Required Lenders, PTFI will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or reasonably requested by the Administrative Agent or the Security
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties.
 
(c) PTFI at all times will comply with the provisions of the FI Security
Documents and maintain in full force and effect all the rights, powers and
benefits of the FI Trustee, the FI Security Agent, the Security Agent and the
JAA Security Agent, as applicable, under the FI Security Documents in accordance
with their terms, including (i) the validity and effectiveness of the powers of
attorney granted by the Surat Kuasa, the
 
86

--------------------------------------------------------------------------------


 
Fourth Amended and Restated Lender Surat Kuasa and the fiduciary transfers
effectuated by the Fourth Amended and Restated Fiduciary Transfer, the Fiduciary
Assignment of Accounts, the Fourth Amended and Restated Lender Fiduciary
Assignment and the Fiduciary Transfer of Joint Account Assets and (ii)
maintenance of the security interest of the FI Trustee, the Security Agent and
the JAA Security Agent, as applicable, in the collateral required to be
subjected to the Liens created by the FI Security Documents as a perfected first
priority security interest as provided therein, subject only to Liens expressly
permitted by Section 6.02.
 
SECTION 5.14. Source of Interest. PTFI (a) will conduct its business so that
interest paid on the Loans by PTFI to any Lender (or permitted assignee or
Participant) which is not a “related person” to PTFI within the meaning of
Section 861(c)(2)(B) of the Code as in effect on the Effective Date will be
deemed to be income from sources without the United States within the meaning of
Sections 861(a)(1)(A) and 861(c) of the Code as in effect on the Effective Date
and (b) will use its best efforts (without undue cost) to conduct its business
so that interest paid on the Loans of PTFI to any Lender (or permitted assignee
or Participant) which is not a related person to PTFI within the meaning of
Section 861(c)(2)(B) of the Code (as it may be amended or substituted after the
Effective Date) will be deemed to be income from sources without the United
States within the meaning of Sections 861(a)(1)(A) and 861(c) of the Code (as it
may be amended or substituted for after the Effective Date).
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders,
the Agents and the FI Trustee that:
 
SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Each Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness or Attributable Debt, except:
 
(i) (A) Indebtedness created under the Loan Documents, (B) Indebtedness created
under the Parent Credit Agreement and the “Loan Documents” thereunder, and (C)
(1) Ratable Guarantees of Ratable FCX Obligations by the PCA Loan Parties and
(2) Indebtedness arising pursuant to Ratable Liens securing Ratable Obligations;
 
(ii) Indebtedness, including Guarantees, existing on the date hereof and set
forth in Schedule 6.01;
 
(iii) Indebtedness of FCX to any Restricted Subsidiary and of any Restricted
Subsidiary to FCX or any other Restricted Subsidiary; provided that any such
Indebtedness (A) owing to FCX or, at any time on and after the Additional
Collateral Date, owing to any PCA Loan Party, shall, to the extent that any such
Indebtedness from any single obligor to any single obligee exceeds $25,000,000
in aggregate principal amount, be evidenced by a promissory note and shall have
been pledged pursuant to the Collateral Agreement or the
 
87

--------------------------------------------------------------------------------


 
Additional Collateral Agreement, as applicable, and (B) owing to PTFI, shall, to
the extent that any such Indebtedness from any single obligor to any single
obligee exceeds $25,000,000 in aggregate principal amount, be evidenced by a
promissory note that shall have been pledged pursuant to the Fourth Amended and
Restated Lender Fiduciary Assignment and/or the Lender Security Agreement Fourth
Amendment, as applicable;
 
(iv) secured or unsecured Indebtedness of FCX or any Restricted Subsidiary and
Attributable Debt in respect of sale and leaseback transactions permitted by
Section 6.06(a), in each case incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof but excluding Project Financings; provided that (A) any such
Indebtedness or Attributable Debt is incurred within 180 days prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (B) any such Attributable Debt is incurred in accordance with
Section 6.06; and provided further in each case that (1) no Event of Default
shall have occurred and be continuing or would result therefrom and (2)
immediately after giving effect to the incurrence thereof, the Incurrence Test
would be satisfied;
 
(v) Project Financings and Guarantees thereof in each case by the direct or
indirect parent or parents of the applicable Project Financing Subsidiary;
provided in each case that (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the incurrence thereof, the Incurrence Test would be satisfied;
 
(vi) in the case of FCX, the Senior Notes;
 
(vii) unsecured Guarantees of FCX or PTFI of obligations of a purchaser in an
FCX Assisted PTFI Sale to lenders providing financing for such sale in an
aggregate amount not at any time in excess of (x) the aggregate amount of cash
consideration received by FCX or any Restricted Subsidiary for such FCX Assisted
PTFI Sale minus (y) the aggregate amount of payments theretofore made in respect
of principal obligations under such Guarantee;
 
(viii) letters of credit in connection with environmental assurances and
reclamation in an aggregate face amount not exceeding $700,000,000 at any time
outstanding;
 
(ix) unsecured Indebtedness of FCX or any Loan Party; provided that all the Net
Proceeds thereof are applied promptly to prepay Term Loans in accordance with
Section 2.10 of the Parent Credit Agreement;
 
(x) other Indebtedness of FCX; provided that (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) immediately after
giving effect to the incurrence thereof, the Incurrence Test would be satisfied;
 
(xi) other Indebtedness of the Restricted Subsidiaries and Attributable Debt in
respect of sale and leaseback transactions permitted pursuant to Section 6.06(c)
in an aggregate principal amount at any time outstanding, taken together with
all outstanding secured Indebtedness of FCX incurred under clause (x), (A)
 
88

--------------------------------------------------------------------------------


 
not in excess of the greater of $1,500,000,000 and 3.5% (or (A) at any time when
the aggregate principal amount of the Revolving Commitments and the Term Loans
and the revolving commitments under the Parent Credit Agreement shall be less
than $8,000,000,000 but greater than or equal to $5,000,000,000, 6% or (B) at
any time when FCX is Investment Grade and the aggregate principal amount of the
Revolving Commitments and the Term Loans and the revolving commitments under the
Parent Credit Agreement shall be less than $5,000,000,000, 8%) of Consolidated
Total Assets; provided that (1) no Event of Default shall have occurred and be
continuing or would result therefrom and (2) immediately after giving effect to
the incurrence thereof, the Incurrence Test would be satisfied; and
 
(xii) Permitted Refinancings of Indebtedness or Attributable Debt outstanding
under clauses (i)(C) (in connection with a Permitted Refinancing of the related
Indebtedness), (ii), (iv), (v), (vi), (vii), (ix) and (x).
 
Notwithstanding the foregoing or any other provision hereof, (1) no Restricted
Subsidiary shall Guarantee the Senior Notes, (2) no US Receivables Facility
shall be established unless an intercreditor agreement reasonably satisfactory
to the Administrative Agent shall be effective between the Administrative Agent
(the substantive provisions of which shall not require any action by such
financing parties or their representatives other than in connection with and
following the occurrence of the Additional Collateral Date other than to
accommodate potential security interests under the Additional Security
Documents, including in connection with lock-box procedures) and the financing
parties for such Receivables Facility or their representative (and each Lender
hereby authorizes and directs the Administrative Agent to enter into such
intercreditor agreement), and (3) no Receivables Facility shall be established
under which assets of PTFI or its subsidiaries are included.
 
(b) FCX will not permit PTFI nor any other Restricted Subsidiary to issue any
preferred stock or other preferred Equity Interests; provided that PTFI and any
Restricted Subsidiary may issue preferred stock or other preferred Equity
Interests in an aggregate stated amount not in excess of $500,000,000; provided
that no such preferred stock or preferred Equity Interests shall be subject to
any redemption, repurchase or defeasance requirement prior to the date six
months after the Tranche B Maturity Date.
 
SECTION 6.02. Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Liens created under or specifically required by the Loan Documents securing
some or all of the Obligations and the Secured Obligations; and Ratable Liens
created under or specifically required by the Loan Documents securing some or
all of the Ratable FCX Obligations and Ratable Cyprus Obligations and, on and
after the Additional Collateral Date, some or all of the Ratable PD Obligations
(provided that each such Ratable Lien on any asset shall by its terms
automatically be released upon the release of the Lien on such asset securing
the Secured Obligations);
 
(b) Permitted Encumbrances;
 
(c) any Lien on any property or asset of FCX or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of FCX or any
Restricted
 
89

--------------------------------------------------------------------------------


 
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof by more than the
amount of accrued interest thereon and fees, expenses and premiums paid in
connection with such extension, renewal or replacement;
 
(d) Liens on fixed or capital assets acquired, constructed or improved by FCX or
any Restricted Subsidiary; provided that (A) such Liens secure Indebtedness or
Attributable Debt permitted by clause (iv) of Section 6.01(a) or extensions,
renewals or replacements thereof permitted by Section 6.01(a)(xii), (B) such
Liens (or the Liens securing the Indebtedness or Attributable Debt so extended,
renewed or replaced) and the Indebtedness secured thereby are incurred within
180 days prior to or within 180 days after such acquisition or the completion of
such acquisition, construction or improvement, (C) the Indebtedness or
Attributable Debt secured thereby does not exceed by more than a deminimis
amount the cost of acquiring, constructing or improving such fixed or capital
assets and (D) such Liens shall not apply to any other property or assets of FCX
or any Restricted Subsidiary;
 
(e) Liens securing any Project Financing or any Guarantee thereof by any direct
or indirect parent of the applicable Project Financing Subsidiary; provided that
(A) such Liens secure only Indebtedness or Attributable Debt permitted by
Section 6.01(a)(v) or extensions, renewals or replacements thereof permitted by
Section 6.01(a)(xii) and (B) such Liens do not apply to any property or assets
of FCX or any Restricted Subsidiaries other than the assets of the applicable
Project Financing Subsidiary and Equity Interests in the applicable Project
Financing Subsidiary or any direct or indirect parent thereof that holds no
significant assets other than direct or indirect ownership interests in such
Project Financing Subsidiary or assets related to, or ownership interests in
Subsidiaries that hold assets related to, the operations of such Project
Financing Subsidiary;
 
(f) required margin deposits on, and other Liens on assets (other than Equity
Interests) of FCX or any Restricted Subsidiary securing obligations under,
Hedging Agreements permitted hereunder;
 
(g) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time FCX or a Restricted
Subsidiary acquires such property, other assets or shares of stock, including
any acquisition by means of a merger, consolidation or other business
combination transaction with or into any Restricted Subsidiary); provided,
however, that such Liens are not created, incurred or assumed in anticipation of
or in connection with such other Person becoming a Restricted Subsidiary (or
such acquisition of such property, other assets or stock); and providedfurther,
that such Liens are limited to all or part of the same property, other assets or
stock (plus improvements, accession, proceeds or dividends or distributions in
connection with the original property, other assets or stock) that secured the
obligations to which such Liens relate;
 
(h) Liens on assets or property of any Restricted Subsidiary (other than any
Loan Party) securing Indebtedness or other obligations of such Restricted
Subsidiary owing to FCX or another Restricted Subsidiary;
 
(i) Liens securing any Permitted Refinancing of Indebtedness or Attributable
Debt that was previously so secured, and permitted to be secured
 
90

--------------------------------------------------------------------------------


 
under this Agreement; provided that any such Lien is limited to all or part of
the same property or assets (plus improvements and accessions thereto) that
secured the Indebtedness or Attributable Debt being refinanced at the time of
such refinancing;
 
(j) Liens incurred in the ordinary course of business with respect to
obligations (other than Indebtedness for borrowed money) which do not exceed
$100,000,000 at any one time outstanding;
 
(k) Liens on Equity Interests or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;
 
(l) Liens on amounts not to exceed the sum of up to three years of regularly
scheduled interest payments in respect of Indebtedness of FCX permitted hereby,
which amounts shall have been placed in interest reserve accounts in connection
with the issuance of such Indebtedness to secure the obligations under, such
Indebtedness;
 
(m) the RTZ Interests;
 
(n) Liens on cash, Permitted Investments and other assets securing (i) letters
of credit permitted pursuant to Section 6.01(a)(viii) and (ii) environmental
assurance and reclamation claims; provided that the aggregate amount of cash,
Permitted Investments and other assets subject to such Liens under this
paragraph (n) shall not at any time exceed $700,000,000;
 
(o) Liens not expressly permitted by clauses (a) through (n) securing
Indebtedness permitted pursuant to Section 6.01(a)(x) or (xi) and Attributable
Debt in respect of sale and leaseback transactions permitted pursuant to
Section 6.06(c); provided that such Liens are created in connection with the
incurrence of such Indebtedness; and
 
(p) Liens on the receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”.
 
SECTION 6.03. Fundamental Changes. (a) Each Borrower will not, and will not
permit any Restricted Subsidiary to, effect any Proscribed Consolidation.
“Consolidation” means the merger, consolidation, liquidation or dissolution of
any Person with or into any other Person or the sale, transfer, lease or other
disposition of all or substantially all the assets of any Person to another
Person. “Proscribed Consolidation” means any Consolidation of (i) PD and FCX or
(ii) any of (A) on the one hand, PTFI, PD Morenci, Cyprus Climax Metals Company,
Phelps Dodge Exploration Company, O&C Holdco or any of their subsidiaries, and
(B) on the other hand, FCX or PD. “Proscribed Consolidation” shall also mean any
merger or consolidation involving FCX in which FCX is not the surviving Person
(the “Successor Company”) unless (1) the Successor Company will be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and the Successor Company will expressly
assume, by an agreement executed and delivered to the Administrative Agent, in
form reasonably satisfactory to the Administrative Agent, all the obligations of
FCX under the Loan Documents; and (2) immediately after giving effect to such
transaction (and treating any Indebtedness which becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been incurred by the Successor Company or such Restricted Subsidiary
at the
 
91

--------------------------------------------------------------------------------


 
time of such transaction), (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
such incurrence, the Incurrence Test would be satisfied.
 
(b) Each Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Restricted Subsidiary may merge
into any other Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary, (ii) any Restricted Subsidiary that is not
owned directly by FCX, any Immaterial Subsidiary and any Subsidiary engaged
primarily in exploration activities may liquidate or dissolve if FCX determines
in good faith that such liquidation or dissolution is in the best interests of
FCX and is not materially disadvantageous to the Lenders, (iii) any Restricted
Subsidiary may merge into PTFI in a transaction in which the surviving entity is
PTFI and (iv) PTFI may engage in a transaction permitted under Section 9.18(c);
provided that such transaction shall not constitute a Proscribed Consolidation
and the surviving corporation in any merger involving a Loan Party shall be a
Loan Party.
 
(c) FCX will not engage in any business or activity other than (i) the ownership
of (A) outstanding Equity Interests in Subsidiaries that are pledged as
Collateral to the extent required by the Collateral and Guarantee Requirement
(subject to the Collateral and Guarantee Minimum Requirement), (B) Indebtedness
owed by Subsidiaries that is pledged as Collateral, (C) cash and Permitted
Investments that with de minimis exceptions is pledged as Collateral and held in
accounts subject to control agreements for the benefit of the Secured Parties,
(D) other cash and Permitted Investments securing letters of credit permitted
pursuant to Section 6.01(a)(viii), and (E) other assets the aggregate book value
of which is not in excess of $100,000,000; (ii) the issuance of Equity
Interests, the making of Restricted Payments, the incurrence of Indebtedness and
the making of Investments in Subsidiaries, in each case to the extent not
otherwise prohibited hereunder; and (iii) corporate maintenance activities
associated with being a public company and with being a holding company for a
consolidated group and other de minimis activities as are customary for public
holding companies that are similarly situated (including, without limitation,
the employment of certain employees).
 
(d) Phelps Dodge Morenci, Inc. will not engage in any business or activity other
than the ownership, operation and financing of the mining interests and business
in Morenci, Arizona, which it owns and engages in on the Effective Date and
extensions, expansions, improvements and modifications thereof in locations in
which Phelps Dodge Morenci, Inc. has interests on the Effective Date and
interests contiguous or in reasonable proximity thereto (collectively, the
“Morenci Property”) (the “Morenci Business”). For the avoidance of doubt, the
Morenci Business includes the mining, milling and leaching of mineral bearing
material and the production of copper and molybdenum concentrates, copper
precipitates and electrowon copper cathode at the Morenci Property, any
exploration, development or other capital programs relating to the Morenci
Property and any activities incidental to any of the foregoing. Phelps Dodge
Morenci, Inc. will not own or acquire any assets (other than the Morenci
Business and assets incidental thereto, including cash and Permitted
Investments) or incur any liabilities (other than liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
the Morenci Business (including Indebtedness to fund the operation, development,
expansion, improvement or enhancement of the Morenci Business).
 
92

--------------------------------------------------------------------------------


 
(e) For the avoidance of doubt, the limitations set forth in paragraphs (a)
through (d) above shall not limit the sale, transfer, lease or other disposition
of equipment between Restricted Subsidiaries in the ordinary course of business
or sales, transfers, leases or other dispositions of assets (other than in the
case of a Proscribed Consolidation) (i) from Subsidiary Guarantors to Subsidiary
Guarantors, (ii) from non-Subsidiary Guarantors to Subsidiary Guarantors, (iii)
from Subsidiary Guarantors to Restricted Subsidiaries and joint ventures of
Subsidiary Guarantors or (iv) from non-Subsidiary Guarantors to non-Subsidiary
Guarantors, so long as, in the case of sales, transfers, leases or other
dispositions to non-Subsidiary Guarantors, a Subsidiary other than PD that
directly or indirectly holds such transferee as a subsidiary is a Guarantor or
the Equity Interests in which are pledged as Collateral to the extent required
under clause (b) or (d), as applicable, of the definition of Collateral and
Guarantee Requirement.
 
(f) Each Borrower will not, and will not permit any Restricted Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by FCX and its Restricted Subsidiaries on the Effective Date and
businesses reasonably related thereto.
 
SECTION 6.04. Investments in Unrestricted Subsidiaries. Each Borrower will not,
and will not permit any Restricted Subsidiary to, purchase, hold, make or
acquire (including pursuant to any merger and including each increase to the
Unrestricted Subsidiary LC Exposure) any Investment in any Unrestricted
Subsidiary, except to the extent that after giving effect to any such
Investment, (A) the Incurrence Test would be satisfied and (B) either (x) the
Unrestricted Subsidiary Investment Amount shall not exceed 1% of Consolidated
Total Assets, or (y) if the Unrestricted Subsidiary Investment Amount shall
exceed 1% of Consolidated Total Assets, or to the extent resulting in the
Unrestricted Subsidiary Investment Amount exceeding 1% of Consolidated Total
Assets, such Investment shall constitute a Restricted Use and the Restricted
Uses shall not exceed the Restricted Uses Basket. In connection with each such
Investment that exceeds $25,000,000, FCX shall deliver to the Administrative
Agent (x) written notice of such Investment and (y) a certificate, dated the
effective date of such Investment, of a Financial Officer of FCX stating that no
Event of Default has occurred and is continuing, specifying whether such
Investment is made in reliance on clause (x) or (y) of the immediately preceding
sentence and setting forth reasonably detailed calculations demonstrating
compliance with the requirements of clauses (A) and (B) of such sentence.
 
SECTION 6.05. Asset Sales. (a) Each Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of all or
substantially all the assets of FCX and the Restricted Subsidiaries.
 
(b) Each Borrower will not, and will not permit any Restricted Subsidiary to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will FCX permit any of its Restricted Subsidiaries to
issue any additional Equity Interest in such Restricted Subsidiary, except:
 
(i) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;
 
(ii) sales, transfers and dispositions to a Borrower or a Restricted Subsidiary;
provided that any such sales, transfers or dispositions between a Loan Party and
a Subsidiary that is not a Loan Party shall be made in compliance with Section
6.03;
 
93

--------------------------------------------------------------------------------


 
(iii) any sale or issuance of Transferred Shares in a Qualifying PTFI Sale
Transaction;
 
(iv) sales of assets as part of a sale and leaseback transaction permitted by
Section 6.06;
 
(v) any sale of Equity Interests in Restricted Subsidiaries to PT-Rio Tinto
Indonesia; provided that such sale is made pursuant to Section 3.6 of the
Participation Agreement; provided further that any such Restricted Subsidiary
shall continue to comply with the Collateral and Guarantee Requirement;
 
(vi) any sale of Equity Interests in Unrestricted Subsidiaries;
 
(vii) sales, transfers and other dispositions of assets that are not permitted
by any other clause of this paragraph (b), subject to the Incurrence Test and to
compliance with Section 2.10(c) of the Parent Credit Agreement; and
 
(viii) dispositions of receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”;
 
provided that:
 

 
(A)
except as permitted under Section 6.05(c), no such sale, transfer, lease or
other disposition of any Equity Interests in any PCA Loan Party (subject in the
case of PTFI to clause (iii) above) or any Wholly Owned Subsidiary of FCX the
Equity Interests in which are pledged under a Security Document shall be
permitted unless such Equity Interests constitute all the Equity Interests in
such Subsidiary held by FCX and the Restricted Subsidiaries; and

 

 
(B)
all sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by clauses (i), (ii) and (iii) above) shall be made for fair
value and for (I) 100% cash consideration in the case of transactions permitted
by clause (iv), and (II) at least 75% cash consideration in the case of
transactions permitted by clauses (v), (vi) and (vii); provided, however, that
for the purposes of this paragraph (B), (1) any Permitted Investments received
as consideration, (2) any liabilities (as shown on the most recent consolidated
balance sheet of FCX provided hereunder or in the footnotes thereto) of FCX or
the applicable Restricted Subsidiary, other than with respect to Indebtedness
that is not secured by the assets disposed of, that are assumed by the
transferee with respect to the applicable disposition and for which FCX and all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors, (3) any securities received by FCX or such Restricted
Subsidiary from such transferee that are converted by FCX or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable disposition and (4) any Designated
Noncash Consideration received by FCX or such Restricted Subsidiary in respect
of such disposition having an aggregate fair market value, taken together with
all other Designated Noncash Consideration received pursuant to this clause (4)
that is at that time outstanding, not in excess of the greater of $500,000,000
and 1.5% of Consolidated Total Assets at the time of the receipt of such
Designated Noncash Consideration, with the fair market

 
94

--------------------------------------------------------------------------------


 

 
 
value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall in
each case of clauses (1), (2), (3) and (4) be deemed to be cash.

 
(c) Notwithstanding any other provision of this Agreement or any other Loan
Document:
 
(i) PTFI will not sell, transfer, lease or otherwise dispose of the Contract of
Work or any rights thereunder, and PTFI will not, and will not permit any of its
subsidiaries (other than Unrestricted Subsidiaries) to, sell, transfer, lease or
otherwise dispose of any significant operating assets, or (except in connection
with a Project Financing or sale and leaseback transaction permitted by Section
6.06 that is Non-Recourse Indebtedness) any assets subject to any Lien under any
of the FI Security Documents to any other Person;
 
(ii) FCX or PTII may not sell, transfer or otherwise dispose of Equity Interests
in PTFI, and PTFI may not issue additional Equity Interests (each a “PTFI Share
Sale”), except that:
 

 
(A)
this clause (ii) shall not prohibit any PTFI Share Sale if after giving effect
thereto FCX holds, directly or indirectly, PTFI Shares representing at least 80%
of all the Equity Interests in PTFI;

 

 
(B)
at any time when the aggregate principal amount of the Revolving Commitments and
the Term Loans and the revolving commitments under the Parent Credit Agreement
shall be less than $8,000,000,000, this clause (ii) shall not prohibit any PTFI
Share Sale if after giving effect thereto FCX holds, directly or indirectly,
PTFI Shares representing at least 70% of all the Equity Interests in PTFI; and

 

 
(C)
this clause (ii) shall not prohibit any PTFI Share Sale that results in FCX
holding, directly or indirectly, PTFI Shares representing less than 70% of all
the Equity Interests in PTFI if after giving effect thereto (1) FCX holds,
directly or indirectly, PTFI Shares representing at least 50.1% of all the
Equity Interests in PTFI, (2) the Additional Collateral Date shall have occurred
on or prior to the date on which such sale, transfer or other disposition is
consummated, (3) the consideration for the PTFI Shares included in such
transaction that reduce FCX’s holdings below 70% of all the Equity Interests in
PTFI (the “Core Shares”) shall be 100% cash and all the Net Proceeds received in
respect of the Core Shares (the “Core Net Proceeds”) shall be applied promptly
to the prepayment of Term Loans (it being understood in the event that PTFI
Shares other than the Core Shares are also included in such transaction, (x) the
application of the Net Proceeds of such other PTFI Shares shall be governed by
the provisions of Section 2.10(c) of the Parent Credit Agreement and (y) the
expenses of the entire transaction shall be allocated ratably between the Core
Shares and such other PTFI Shares), and (4) after giving effect to any such
transaction and the related prepayment of Term Loans, the aggregate principal
amount of the Revolving Commitments and the Term Loans and the revolving
commitments under the Parent Credit Agreement shall be no greater than the
amount equal to $8,000,000,000 minus the Core Net Proceeds; and

 
95

--------------------------------------------------------------------------------


 
(iii) no Pledged PTFI Shares shall be sold in any transaction under clause (ii)
unless all the capital stock of PTFI then held by FCX and not constituting
Pledged PTFI Shares, if any, is sold in such transaction. Each of the Collateral
Agent and the Security Agent is hereby authorized and directed in the case of
any sale of Pledged PTFI Shares together with all unpledged PTFI Shares in
compliance with Section 6.05(b)(iii) or this Section 6.05(c) to release any and
all Liens of the Secured Parties and the FI Secured Parties therein.
 
SECTION 6.06. Sale and Leaseback Transactions. Each Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale and leaseback of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 180 days after such
Borrower or such Restricted Subsidiary acquires or completes the construction of
such fixed or capital asset; (b) any such sale and leaseback of Project
Financing Assets as part of a Project Financing; provided in each case that such
sale and leaseback is solely for cash; and (c) any sale and leaseback of fixed
or capital assets; provided that the aggregate amount of the Attributable Debt
in respect of such sale and leaseback transactions under this clause (c) at any
time outstanding, taken together with all outstanding secured Indebtedness of
FCX incurred under Section 6.01(a)(x) and all Indebtedness incurred pursuant to
Section 6.01(a)(xi), shall not exceed the greater of $1,500,000,000 and 3.5% (or
(x) at any time when the aggregate principal amount of the Revolving Commitments
and the Term Loans and the revolving commitments under the Parent Credit
Agreement shall be less than $8,000,000,000 but greater than or equal to
$5,000,000,000, 6% or (y) at any time when FCX is Investment Grade and the
aggregate principal amount of the Revolving Commitments and the Term Loans and
the revolving commitments under the Parent Credit Agreement shall be less than
$5,000,000,000, 8%) of Consolidated Total Assets; provided in each case under
clauses (a), (b) and (c) that (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the incurrence thereof, the Incurrence Test would be satisfied.
 
SECTION 6.07. Hedging Agreements. Each Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
protect against actual or reasonably anticipated risks to which FCX or any
Restricted Subsidiary is exposed in the conduct and financing of its business,
and not in any event for speculation.
 
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) FCX
will not, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except 
 
(i) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their capital stock (A) to shareholders other than FCX, (B) to FCX to the
extent the proceeds of such dividends are applied to pay operating expenses in
the ordinary course of business, and (C) to FCX so long as (1) no Event of
Default under clause (a) or (b) of Article VII shall have occurred and be
continuing and (2) if any Event of Default other than under clause (a) or (b) of
Article VII shall have occurred and be continuing (or shall result from the
payment thereof), so long as the Required Lenders shall not have given notice to
 
96

--------------------------------------------------------------------------------


 
FCX that such dividends shall not be permitted to be paid during the pendency of
such Event of Default,
 
(ii) so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), FCX may pay regularly scheduled
quarterly dividends in respect of its preferred stock issued and outstanding on
the Effective Date and effect regularly scheduled mandatory redemptions of its
preferred stock issued and outstanding on the Effective Date, in each case, to
the extent and in the amounts required by the terms of such preferred stock as
in effect on the Effective Date,
 
(iii) so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), FCX may, consistent with its dividend
practices as of the Effective Date, and subject to the Incurrence Test, declare
and pay dividends on its shares of common stock (and on shares of common stock
issued upon the conversion of or in exchange for shares of FCX’s 5½% Convertible
Perpetual Preferred Stock outstanding on the Effective Date) in an amount in
respect of any fiscal quarter not to exceed $0.3125 per share of FCX’s common
stock (adjusted as applicable to eliminate the effect of stock dividends, stock
splits, reverse stock splits and other transactions in respect of such shares of
common stock, and payable in respect of any shares of common stock received
pursuant to any such stock dividend, stock split, reverse stock split or other
transaction) (it being understood that Restricted Payments made in reliance on
this clause (iii) in respect of shares of FCX’s common stock issued or sold
after the Effective Date (or in respect of shares received in stock dividends,
stock splits, reverse stock splits or other transactions in respect of such
shares of common stock) involving either (x) a receipt of cash proceeds that
increased the Restricted Uses Basket or (y) the receipt of assets in
consideration for such common stock shall constitute Restricted Uses and shall
reduce the Restricted Uses Basket (which reduction may be to less than zero)),
and
 
(iv) so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), and subject to the Incurrence Test, FCX
may make Restricted Payments in cash in any amounts to the extent that,
immediately after giving effect thereto (and to any expenditure of cash required
thereby), the Restricted Uses would not be greater than the Restricted Uses
Basket.
 
(b) Each Borrower will not, and will not permit any Restricted Subsidiary to,
make, directly or indirectly, any voluntary payment or other voluntary
distribution (whether in cash, securities (other than common stock of FCX) or
other property) of, or in respect of, principal of or interest on any
Indebtedness, or any voluntary payment or other voluntary distribution (whether
in cash, securities (other than common stock of FCX) or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any
Indebtedness, except:
 
(i) payment of Indebtedness created under the Loan Documents and payment of
Ratable FCX Obligations, Ratable Cyprus Obligations and Ratable PD Obligations;
 
(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
Indebtedness prohibited by the subordination provisions thereof;
 
97

--------------------------------------------------------------------------------


 
(iii) refinancings of Indebtedness to the extent permitted by Section 6.01(a)
(including, without limitation, the refinancing of any Indebtedness, other than
the Senior Notes, with Indebtedness permitted under Section 6.01(a)(xi));
 
(iv) payment of secured Indebtedness that becomes due as a result of the sale or
transfer of the property or assets securing such Indebtedness;
 
(v) prepayments of Indebtedness owed to FCX by a Restricted Subsidiary or owed
to a Restricted Subsidiary by FCX or another Restricted Subsidiary; provided
that prepayments of Indebtedness owed to a Restricted Subsidiary that is not a
PCA Loan Party shall be permitted only to the extent no Event of Default has
occurred and is continuing at the time of such prepayment, except that such
prepayments shall be permitted (A) to the extent the proceeds of such
prepayments are applied to pay operating expenses or to make Capital
Expenditures in the ordinary course of business, and (B) to the extent the
proceeds of such prepayments are applied to pay scheduled debt service of such
Restricted Subsidiary so long as (1) no Event of Default under clause (a) or (b)
of Article VII shall have occurred and be continuing and (2) if any Event of
Default other than under clause (a) or (b) of Article VII shall have occurred
and be continuing (or shall result from the payment thereof), so long as the
Required Lenders shall not have given notice to FCX that such prepayments shall
not be permitted to be paid during the pendency of such Event of Default;
 
(vi) prepayments of any Project Financing to the extent made by the applicable
Project Financing Subsidiary with cash from the operations of such Project
Financing Subsidiary;
 
(vii) payments of Indebtedness (other than Indebtedness referred to in clause
(viii) below) that are not permitted by clauses (i)-(vi) of this Section 6.08(b)
if and to the extent that after giving effect to any such payments, the
Restricted Uses would not be greater than the Restricted Uses Basket; and
 
(viii) payments of Indebtedness created under the Parent Credit Agreement and
the “Loan Documents” thereunder.
 
SECTION 6.09. Transactions with Affiliates. (a) Each Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to such Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; provided that transactions involving payments or
transfers having a cumulative aggregate value of not more than $50,000,000 may
be other than on an arm’s-length basis so long as the board of directors of FCX
has determined the transaction is in the best interests of FCX,
(ii) transactions among FCX and its Restricted Subsidiaries and (iii) any
Restricted Payment permitted by Section 6.08.
 
(b) PTFI will not make any contribution or transfer of any substantial portion
of its assets, the Contract of Work or any rights thereunder to FCX, any
Restricted Subsidiary or any other Affiliate other than (i) cash dividends
permitted to be paid to FCX pursuant to Section 6.08(a), and (ii) transfers of
Block B Assets in permitted Project Financings.
 
98

--------------------------------------------------------------------------------


 
SECTION 6.10. Restrictive Agreements. Each Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrowers or any Restricted
Subsidiary to create, incur or permit to exist any Lien to secure the
Obligations and the Secured Obligations (or any refinancing, restructuring or
replacement thereof (other than with subordinated Indebtedness)) upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrowers or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrowers or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions (A) imposed by applicable laws, rules or regulations, (B) under the
Loan Documents, (C) existing on the date hereof under the Parent Credit
Agreement (or the “Loan Documents” thereunder) or under the Senior Notes
Documents (or to restrictions and conditions contained in the documentation for
Indebtedness permitted to be incurred hereunder at the time incurred that are no
more restrictive than such restrictions and conditions contained in the Senior
Notes Documents) or (D) identified on Schedule 6.10 (but shall apply to any
amendment or modification expanding the scope of, any such restriction or
condition), (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of any asset or a
Restricted Subsidiary pending such sale; provided such restrictions and
conditions apply only to the asset or Restricted Subsidiary that is to be sold
and such sale is permitted hereunder, (iii)  the foregoing shall not apply to
restrictions and conditions imposed (A) by any agreement relating to any
Indebtedness permitted hereunder of any Restricted Subsidiary that is a Foreign
Subsidiary (other than PTFI or any PCA Loan Party) to the extent applicable to
the assets of such Foreign Subsidiary or any of its Foreign Subsidiaries, (B) by
any joint venture, partnership or similar arrangement to which any Restricted
Subsidiary is a party to the extent applicable to such joint venture,
partnership or similar arrangement or direct or indirect interests therein, (C)
by any Indebtedness permitted under Section 6.01(a)(ii) and any refinancing
thereof (but shall in the case of this clause (C) apply to any amendment or
modification expanding the scope of any such restriction or condition) or (D) in
connection with any Receivables Facility to the extent determined by the
Borrower to be necessary or desirable in connection with the implementation
thereof, (iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (B) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by Section 6.01(a)(iv),
(v), (xi) or (xii), or refinancings thereof, if such restrictions or conditions
apply only to the fixed or capital assets the acquisition, construction or
improvement of which was financed with such Indebtedness (or the Indebtedness
refinanced with such Indebtedness), (C) customary provisions in leases
restricting the assignment thereof, and (D) restrictions imposed by
Sections 7.2.5 and 7.3 of the Participation Agreement, and (v) clause (b) of the
foregoing shall not apply to restrictions on Restricted Payments by Project
Financing Subsidiaries (or any direct or indirect parent thereof that holds no
significant assets other than direct or indirect ownership interests in such
Project Financing Subsidiary or assets related to, or ownership interests in
Subsidiaries that hold assets related to, the operations of such Project
Financing Subsidiary) imposed by the applicable Project Financing Documents or
customary restrictions in the financing documents therefor.
 
SECTION 6.11. Amendment of Material Documents. Each Borrower will not, and will
not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under, or terminate, suspend or enter into any agreement relating to, (i)
its certificate of incorporation, by laws or other organizational documents,
(ii) the Senior
 
99

--------------------------------------------------------------------------------


 
Notes Documents or (iii) the Contract of Work, in each case that could
reasonably be expected to be adverse in any significant respect to the interests
or rights of the Lenders or to have an adverse effect in any significant respect
upon the FI Collateral and Rights.
 
SECTION 6.12. Fiscal Year. FCX will not change its fiscal year to end on any
date other than December 31. 
 
SECTION 6.13. Designation of Unrestricted Subsidiaries. (a) FCX may designate a
Restricted Subsidiary (other than PD or PTFI) as an Unrestricted Subsidiary (a
“Designation”) only if:
 
(i) such Subsidiary does not own any Equity Interests of any Restricted
Subsidiary;
 
(ii) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such Designation;
 
(iii) after giving effect to such Designation and any related Investment to be
made in such designated Subsidiary by FCX or any Restricted Subsidiary (which
shall in any event include an existing Investment in such Subsidiary deemed to
be equal to the net book value of such Subsidiary at the time it is designated
as an Unrestricted Subsidiary), (A) the Incurrence Test would be satisfied and
(B) either (x) the Unrestricted Subsidiary Investment Amount shall not exceed 1%
of Consolidated Total Assets, or (y) if the Unrestricted Subsidiary Investment
Amount shall exceed 1% of Consolidated Total Assets, or to the extent resulting
in the Unrestricted Subsidiary Investment Amount exceeding 1% of Consolidated
Total Assets, such Designation and any related Investment shall constitute a
Restricted Use and the Restricted Uses shall not exceed the Restricted Uses
Basket; and
 
(iv) FCX has delivered to the Administrative Agent (x) written notice of such
Designation and (y) a certificate, dated the effective date of such Designation,
of a Financial Officer of FCX stating that no Event of Default has occurred and
is continuing, specifying whether such Designation is made in reliance on clause
(x) or (y) of clause (B) of paragraph (iii) above and setting forth reasonably
detailed calculations demonstrating compliance with the requirements of clauses
(A) and (B) of paragraph (iii) above.
 
Upon the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to the terms hereof; provided after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, the Guarantee of such
Subsidiary shall automatically be released without any consent of the Required
Lenders; provided further, however, that no such Guarantee by a PCA Loan Party
shall be released unless each Ratable Guarantee by such PCA Loan Party shall be
released upon the release of such PCA Loan Party’s Guarantee of the Secured
Obligations.
 
(b) FCX may designate any Unrestricted Subsidiary as a Restricted Subsidiary
under this Agreement (an “RS Designation”) only if:
 
(i) no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such RS Designation and, after giving effect thereto, the
Incurrence Test would be satisfied; and
 
100

--------------------------------------------------------------------------------


 
(ii) all Liens on assets of such Unrestricted Subsidiary and all Indebtedness of
such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02 without reliance on
Section 6.01(a)(ii) or Section 6.02(c) or (g).
 
Upon any such RS Designation with respect to an Unrestricted Subsidiary (i) FCX
and the Restricted Subsidiaries shall be deemed to have received a return of
their Investment in such Unrestricted Subsidiary equal to the lesser of (x) the
amount of the net book value of such Subsidiary immediately prior to such RS
Designation and (y) the fair market value (as reasonably determined by FCX) of
the net assets of such Subsidiary at the time of such RS Designation and
(ii) FCX and the Restricted Subsidiaries shall be deemed to have a permanent
Investment in an Unrestricted Subsidiary equal to the excess, if positive, of
the amount referred to in clause (i)(x) above over the amount referred to in
clause (i)(y) above.
 
(c) Neither FCX nor any Restricted Subsidiary shall at any time (x) provide a
Guarantee of any Indebtedness of any Unrestricted Subsidiary, (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Unrestricted Subsidiary, except in the case of clause (x) or
(y) to the extent permitted under Section  6.01 and Section 6.04 hereof. Except
as provided in clause (b) above, each Designation shall be irrevocable, and no
Unrestricted Subsidiary may become a Restricted Subsidiary, be merged with or
into the Borrower or a Restricted Subsidiary or liquidate into or transfer
substantially all its assets to the Borrower or a Restricted Subsidiary.
 
SECTION 6.14. Total Leverage Ratio. At any time when there is any outstanding
Revolving Exposure (other than outstanding Letters of Credit that have been
fully cash collateralized in accordance with Section 2.05(j)), FCX will not,
without the approval of the Required Lenders, permit the Total Leverage Ratio on
the last day of any fiscal quarter to exceed 5.0 to 1.0.
 
SECTION 6.15. Total Secured Leverage Ratio. At any time when there is any
outstanding Revolving Exposure (other than outstanding Letters of Credit that
have been fully cash collateralized in accordance with Section 2.05(j)), FCX
will not, without the approval of the Required Lenders, permit the Total Secured
Leverage Ratio on the last day of any fiscal quarter to exceed 3.0 to 1.0.
 
SECTION 6.16. Covenants with Respect to PTII. FCX will not, except with the
prior written consent of the Required Lenders, cause or permit PTII to:
 
(a) create, incur, assume or permit to exist any Indebtedness or Attributable
Debt;
 
(b) issue any Equity Interests other than Equity Interests pledged to the
Secured Parties as represented by the Collateral Agent to secure the Obligations
and the Secured Obligations pursuant to a pledge agreement satisfactory to the
Collateral Agent;
 
101

--------------------------------------------------------------------------------


 
(c) create, incur, assume or permit to exist any Lien (other than nonconsensual
Permitted Encumbrances) on any property or asset now owned or hereafter acquired
by it, or assign or sell any income or revenues or rights in respect of any
thereof, except Liens created under or specifically required by the Loan
Documents securing some or all of the Obligations;
 
(d) purchase, hold, make or acquire any Investment in any other Person, or
purchase or otherwise acquire any assets of any other Person, except Investments
existing on the Effective Date;
 
(e) sell, transfer, lease or otherwise dispose of any PTFI Shares other than in
a Qualifying PTFI Sale Transaction permitted hereby or a sale otherwise
permitted under Section 6.05(c)(ii);
 
(f) conduct any business or operations other than acting as a holding company
for Investments owned by it on the Effective Date; or
 
(g) liquidate, dissolve or merge or consolidate with or into any other Person
(other than PTFI);
 
provided, however, that this Section 6.16 shall cease to be applicable at such
time, if any, as PTII merges with and into PTFI.
 
SECTION 6.17. Covenants Relating to the RTZ Transactions. Neither Borrower will,
directly or indirectly enter into any amendment or modification of (i) the
Participation Agreement (including the Financial and Accounting Procedures
thereunder) in each case from and after the Effective Date or (ii) any other
material agreement in connection therewith, at any time, in each case other than
pursuant to documents approved by the Required Lenders which would (or could
reasonably be expected to) have an adverse effect upon the FI Collateral and
Rights or impair the ability of either Borrower or any Restricted Subsidiary to
perform all of their respective obligations under the Loan Documents (including
under this Section 6.17). Without the prior written approval of the Required
Lenders, PTFI shall not (a) consent to (I) any “Closedown” (as such term is
defined in the Participation Agreement) or any amendment or modification of such
term, (II) any amendment, modification or waiver of Section 7.5.1.1, 7.5.1.3 or
10.5 or Annex A of the Participation Agreement, or (III) any amendment,
modification or waiver of any RTZ Document that could, directly or indirectly,
result in a significant reduction of Block A Base Production in any annual
period (other than any adjustments to Block A Base Production effected in
accordance with Section 16.4.2 of the Participation Agreement as in effect on
the date hereof as a result of the occurrence of any of the causes referred to
in Section 16.4.1 of the Participation Agreement as in effect on the date hereof
or similar force majeure events), (b) consent to any assignment by RTZ or PT-Rio
Tinto Indonesia of the RTZ Documents or their respective obligations thereunder,
(c) waive any material default by RTZ under the RTZ Documents, (d) agree to any
reduction in annual production from Contract Block A (as defined in the Contract
of Work), other than annual production from Greenfield Projects and Sole Risk
Ventures (as such terms are defined in the Participation Agreement), which might
foreseeably result in PTFI receiving cashflow after payment of all Operating
Costs attributable to it which would not be sufficient to pay in full all its
obligations, including under the Privatization Agreements (as such term is
defined in the Participation Agreement) and the Loan Documents, as and when they
are likely to come due, (e) amend or agree to any amendment of any agreement to
which the Administrative Agent has not also agreed if, as a result of such
amendment, a term defined in the FI Intercreditor Agreement or the Side Letter
by reference to a term defined in such amended agreement would be changed
 
102

--------------------------------------------------------------------------------


 
or (f) resign as the Operator under the Participation Agreement. Subject to the
penultimate sentence of this Section 6.17, PTFI and its Restricted Subsidiaries
shall not cause or permit any assets of it or its Restricted Subsidiaries to be
or become Joint Account Assets under the Participation Agreement for other than
full fair market compensation, nor shall either Borrower grant or provide (or
permit any Restricted Subsidiary to grant or provide) any additional security or
collateral to secure any obligation to RTZ or its Affiliates other than the
transfer of the RTZ Interests as required by the Participation Agreement, in
each case subject to the terms of the FI Intercreditor Agreement and the FI
Trust Agreement. PTFI and its Restricted Subsidiaries shall not engage in any
transaction (other than the RTZ Transactions) or dealing with, or assign or
transfer any assets to, PT-Rio Tinto Indonesia or any of its Affiliates other
than on an arm’s-length basis. PTFI shall promptly provide to the Administrative
Agent copies of (i) all amendments, modifications, waivers and supplements to
the RTZ Documents, (ii) all annual financial reports and budgets pursuant to the
Participation Agreement and (iii) all other material notices and reports under
the RTZ Documents. PTFI shall also conduct Joint Operations (as defined in the
Participation Agreement) in a manner which does not prevent or adversely affect,
and at all times shall retain rights under the Contract of Work and tangible
assets sufficient for, Block A Base Production pledged to the Lenders.
 
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of either
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or 5.04 (with respect to the existence of
either Borrower) or in Article VI or Section 9.15;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied
 
103

--------------------------------------------------------------------------------


 
for a period of 30 days after notice thereof from the Administrative Agent to
FCX (which notice will be given at the request of any Lender);
 
(f) (i) an “Event of Default” shall exist under the Parent Credit Agreement;
(ii) default shall be made with respect to any Material Indebtedness if the
effect of any such default shall be to accelerate, or to permit the holder or
obligee of any such Material Indebtedness (or any trustee on behalf of such
holder or obligee) to accelerate, the stated maturity of such Material
Indebtedness or, in the case of Hedging Agreements, require the payment of any
net termination value in respect thereof or, in the case of Project Financings,
permit foreclosure upon, or require FCX, PTFI or any Restricted Subsidiary to
repurchase the related Project Financing Assets; or (iii) any amount of
principal or interest of any Material Indebtedness or any payment under a
Hedging Agreement constituting Material Indebtedness, in each case regardless of
amount, shall not be paid when due, whether at maturity, by acceleration or
otherwise (after giving effect to any period of grace specified in the
instrument evidencing or governing such Material Indebtedness);
 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower, any Subsidiary Guarantor or any other Restricted
Subsidiary that is a Significant Subsidiary (each, a “Material Company”) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Material Company or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(h) any Material Company shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Material Company or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, or (v) make a general assignment for the benefit of creditors;
 
(i) any Material Company shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
 
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against either Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of either Borrower or any Restricted Subsidiary to enforce
any such judgment;
 
104

--------------------------------------------------------------------------------


 
(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(l) any Lien purported to be created under any Security Document or FI Security
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and, to the extent contemplated by the applicable Security Document,
perfected Lien on any material amount of Collateral or on any material amount of
“Collateral” under any FI Security Document, with the priority required by the
applicable Security Document or FI Security Document, as the case may be, except
(i) as a result of the sale or other disposition of the applicable asset in a
transaction permitted under the Loan Documents or (ii) as a result of the
failure of the Collateral Agent or Security Agent to maintain possession of any
stock certificates, promissory notes or other instruments delivered to it under
any Security Document;
 
(m) any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party in writing not to be, a valid and enforceable
Guarantee;
 
(n) any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of the Borrower or any Restricted Subsidiary (either with or without
payment of compensation);
 
(o) neither the Full Stock Pledge Condition nor the Additional Collateral
Requirement shall be satisfied on September 15, 2007;
 
(p) the security interest in the Contract of Work granted in the FI Trust
Agreement or under any FI Security Document shall be deemed to be invalid or
fail to be in full force and effect or the Contract of Work shall be terminated
or otherwise fail to be in full force and effect or shall be amended without the
consent of the Required Lenders in any manner which materially and adversely
affects the rights and benefits granted to the FI Trustee and the Lenders under
the FI Security Documents; or the Ministry of Mines and Energy of Indonesia (or
any successor entity) or the Government of Indonesia shall have taken any action
in contravention of the Contract of Work which materially adversely affects
PTFI’s ability to perform its obligations under this Agreement or the rights and
benefits granted to the FI Trustee under any FI Security Document;
 
(q) PTFI shall resign as “Operator” under the Participation Agreement or an
“Event of Resignation” under the Participation Agreement (or any event or
condition which with or without the passage of time or the giving of notice
would constitute such an “Event of Resignation” (other than any event or
condition that is an Event of Default hereunder)) shall occur and be continuing;
or
 
(r) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to either
Borrower described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be
 
105

--------------------------------------------------------------------------------


 
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower and (iii) exercise any or all
the remedies then available under the Security Documents; and in case of any
event with respect to either Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.
 
 
ARTICLE VIII
 
The Agents and the FI Trustee
 
Each of the Lenders, the Agents and the Issuing Banks hereby irrevocably
appoints (a) JPMCB as Administrative Agent under this Agreement and the other
Loan Documents (including in its capacity as Operator Selection Representative
under the Operator Replacement Agreement), (b) JPMCB as Collateral Agent for the
Lenders, the Agents and the Issuing Banks under this Agreement and the other
Loan Documents, (c) JPMCB as Security Agent for the Lenders, the Agents and the
Issuing Banks under this Agreement and the other Loan Documents, (d) JPMCB as
JAA Security Agent for the Lenders, the Agents and the Issuing Banks under this
Agreement and the other Loan Documents, (e) Merrill as the Syndication Agent for
the Lenders, the Agents and the Issuing Banks under this Agreement and the other
Loan Documents, and (f) U.S. Bank National Association to act as FI Trustee for
the Lenders under the FI Trust Agreement and the Operator Replacement Agreement
and as FI Security Agent for the Lenders under the Surat Kuasa and the Fiduciary
Assignment of Accounts. Each Lender, each Agent and each Issuing Bank (x)
confirms and agrees to be bound by the terms of the FI Trust Agreement, the FI
Intercreditor Agreement, the Side Letter and the other Loan Documents and (y)
agrees that the FI Trustee in accepting its appointment and in acting under the
FI Trust Agreement, the Operator Replacement Agreement, the Surat Kuasa and the
Fiduciary Assignment of Accounts shall be entitled to all the rights,
immunities, privileges, protections, exculpations, indemnifications, liens and
other benefits applicable to its acting as trustee under the FI Trust Agreement.
Each Lender, each Agent and each Issuing Bank authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to the
applicable Agent by the terms of the applicable Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Neither the
Syndication Agent nor any Documentation Agent, in its capacity as such, shall
have any responsibilities or authority under this Agreement or the other Loan
Documents.
 
Each of the Lenders serving as the Administrative Agent, the Collateral Agent,
the Security Agent, the JAA Security Agent, the Syndication Agent and the FI
Trustee shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not the applicable
Agent or FI Trustee, and each of such Lenders and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if it were not an
Agent or the FI Trustee.
 
106

--------------------------------------------------------------------------------


 
No Agent shall have any duties or obligations except those expressly set forth
in the applicable Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders or Secured Parties as shall be necessary under the
circumstances as provided in Section 9.02 or the applicable Loan Document), and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, or shall be liable for the failure to disclose, any
information relating to either Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity under the Loan Documents, the Parent Credit Agreement
or the Loan Documents thereunder. No Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or wilful misconduct. No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by either Borrower or a Lender, and no Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
 
Without limiting the generality of the foregoing, the Administrative Agent, the
Collateral Agent, the Security Agent, the FI Security Agent and the JAA Security
Agent are hereby expressly authorized to execute any and all documents
(including releases) with respect to the collateral under the Security Documents
and to carry out the rights of the secured parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents, including, specifically with respect to the Pledged PTFI
Shares and the Pledged PTII Shares, upon the occurrence of an Event of Default,
to exercise the rights of the Pledgors under the FCX Pledge Agreements as owners
of such shares in accordance with the terms of the FCX Pledge Agreements and
otherwise applicable law. In addition, each Lender, each Agent and each Issuing
Bank hereby irrevocably authorizes and directs the Administrative Agent, the
Collateral Agent, the Security Agent, the FI Security Agent and the JAA Security
Agent to enter, on behalf of each of them, into the Security Documents and
agrees to be bound by the terms of the Security Documents. Each Lender, each
Agent and each Issuing Bank hereby irrevocably authorizes and directs the
Administrative Agent, the Collateral Agent, the Security Agent, the FI Security
Agent and the JAA Security Agent, as applicable, to enter into amendments from
time to time to the Security Documents or take any other action for the purpose
of naming as Secured Parties thereunder (i) Lenders that become parties to this
Agreement after the Effective Date and/or (ii) Lender Affiliates that become
counterparties to Hedging Agreements, the obligations under which are secured by
the Security Documents.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
 
107

--------------------------------------------------------------------------------


 
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the applicable Agent. Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
 
No Agent shall commence any litigation in the name of, or on behalf of, any
Lender without the prior consent of such Lender; provided, however, that
notwithstanding the foregoing, in the event that any Agent commences any
litigation at the direction of the Required Lenders, any Lender that shall not
have consented thereto shall remain liable for its pro rata share of the costs
and expenses of such Agent pursuant to the provisions of this Agreement.
 
The Syndication Agent and, subject to the appointment and acceptance of a
successor as provided in this paragraph, any other Agent may resign at any time
by notifying the Lenders and the Borrowers. Upon any such resignation by the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, in consultation with the Borrowers, to appoint a successor
Administrative Agent or Collateral Agent (subject to the approval of the
Required Lenders under the Parent Credit Agreement), Security Agent or JAA
Security Agent, as the case may be. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
Collateral Agent, Security Agent or JAA Security Agent, as the case may be,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent,
the Collateral Agent, the Security Agent or the JAA Security Agent, as the case
may be, hereunder by a successor, such successor Administrative Agent,
Collateral Agent, Security Agent or JAA Security Agent, as applicable, shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After any Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and
 
108

--------------------------------------------------------------------------------


 
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
 
The obligations of the Administrative Agent, Collateral Agent, Security Agent,
JAA Security Agent, the FI Trustee, the FI Security Agent and the Syndication
Agent shall be separate and several and none of them shall be responsible or
liable for the acts or omissions of any other, except, to the extent that any
such Agent serves in more than one agency capacity, such Agent shall be
responsible for the acts and omissions relating to each such agency function.
 
Without the prior written consent of the Required Lenders but subject to Section
9.02(b), the Administrative Agent, the Collateral Agent, Security Agent and the
JAA Security Agent will not, except as contemplated by this paragraph, consent
to any modification, supplement or waiver of any Security Document and the FI
Trustee will not consent to any modification, supplement or waiver of the FI
Trust Agreement, the Operator Replacement Agreement, the Surat Kuasa or the
Fiduciary Assignment of Accounts. Notwithstanding the foregoing, the Collateral
Agent is authorized and directed to enter into such amendments as it may deem
appropriate to the Third Amended and Restated FCX Pledge Agreement (PTFI Shares)
in connection with the satisfaction of the Full Stock Pledge Condition or the
Partial Stock Pledge Condition. Notwithstanding any other provision of this
Article VIII, the Administrative Agent, the Collateral Agent, the Security
Agent, the JAA Security Agent, the FI Security Agent and the FI Trustee will, at
the request of FCX or PTFI, release (or subordinate such interest) from the
Security Documents (and enter into an amendment to any applicable Security
Document and execute such other instruments as may be necessary in connection
therewith), any interest of the Administrative Agent, the Collateral Agent, the
Security Agent, the JAA Security Agent, the FI Security Agent or the FI Trustee,
as applicable, upon receipt by the Administrative Agent of a certificate from a
Financial Officer of FCX specifying the asset to be released and the related
transaction and certifying that after giving effect thereto, no Event of Default
shall occur or be continuing, specific assets (which may either be released from
the Lien of the Security Documents or excluded from the after-acquired property
clauses of the Security Documents) as required to be released to allow sales,
transfers or other dispositions, secured financings, capital leases and sale
leaseback transactions and pledges of assets expressly permitted hereby. In
addition, upon consummation of a Project Financing by a Project Financing
Subsidiary, to the extent releases are requested in a certificate from a
Financial Officer of FCX, which certificate shall certify that after giving
effect to such releases no Event of Default shall occur or be continuing and
that such releases are in conformity with clause (D) of the Collateral and
Guarantee Requirement, such Project Financing Subsidiary and, if applicable, its
parent shall automatically be released from its Guarantee and the pledge of the
Equity Interests in such Project Financing Subsidiary shall be released. It is
understood and agreed that releases in connection with this paragraph shall not
require any further consent of the Required Lenders.
 
The Administrative Agent is hereby authorized to, and to instruct the FI Trustee
and the JAA Security Agent to, enter into or consent to an amendment to the
Participation Agreement or other RTZ Documents permitting PTFI to incur
Indebtedness of the type permitted by Section 6.01(a)(iv) or Section 6.01(a)(v)
hereof without the necessity of the holders of such Indebtedness becoming party
to the Side Letter. Such amendment or consent will not require any further
consent of the Required Lenders.
 
109

--------------------------------------------------------------------------------


 
By acceptance of the benefits of the Security Documents, the holders of the
Secured Obligations (as defined in the Atlantic Copper Pledge Agreement referred
to below) hereby expressly and irrevocably appoint JPMCB as Collateral Agent
under the Atlantic Copper Pledge Agreement and such holders hereby expressly and
irrevocably authorize the Collateral Agent to accept and cancel, in their name
and on their behalf, a pledge (including its novations) over the shares
representing 65% of the share capital of Atlantic Copper S.A. (“Atlantic
Copper”), a company (sociedad anónima) incorporated and existing under the laws
of the Kingdom of Spain, having its registered office at Avenida Francisco
Montenegro s/n, 21007, Huelva, Spain, and Tax Identification Number (C.I.F.)
A-79110482, as security for the Secured Obligations (as so defined) (the “Pledge
of Atlantic Copper Shares”), and, in particular, but not exclusively, (i) to
execute one or more pledge agreements (collectively, the “Atlantic Copper Pledge
Agreement”), as well as any subsequent novations thereof, inter alia, over the
shares of Atlantic Copper owned by Freeport-McMoRan Spain Inc. representing,
from time to time, 65% of the share capital of Atlantic Copper on the terms and
conditions that the Collateral Agent may deem appropriate; (ii) to appear before
a Notary Public and execute, on the terms the Collateral Agent deems
appropriate, the granting of any ratification, amendment, confirmation,
supplement, novation or cancellation of the document or documents by virtue of
which the Pledge of Atlantic Copper Shares is created; (iii) to carry out
whatever actions and legal proceedings the Collateral Agent may deem appropriate
for the enforcement of the Pledge of Atlantic Copper Shares in accordance with
the terms of the applicable Loan Documents; (iv) to carry out, as well, all
related or complementary acts needed in order to fully execute the mandate
received, and in particular, grant amendment documents and to do all other
things, to enter into all other agreements and to make all other statements
necessary or useful in connection with the above mentioned performances; and (v)
to make any payment of any reasonable expenses and fees, including legal and
notarial fees.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to either Borrower, to it at Freeport-McMoRan Copper & Gold Inc., One N.
Central Avenue, Phoenix, AZ 85004, Attention of Treasurer (Telecopy No. (602)
366-7322);
 
(ii) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th Floor,
Houston, Texas 77002, Attention of Ms. Sylvia Trevino (Telecopy No. (713)
750-2932), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York,
New York 10017, Attention of James Ramage (Telecopy No. (212) 270-5100);
 
(iii) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
 
110

--------------------------------------------------------------------------------


 
Attention of Ms. Sylvia Trevino (Telecopy No. (713) 750-2932), with a copy to
the Administrative Agent as provided under clause (ii) above;
 
(iv) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower, with a copy
to the Administrative Agent as provided under clause (ii) above; and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or a Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Any notice delivered to FCX shall be deemed also to have been given
to PTFI, and such notice shall be deemed to have been given to PTFI on the day
it is deemed to have been given to FCX.
 
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, the FI
Trustee, any Lender or any Issuing Bank in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the FI Trustee, the
Lenders and the Issuing Banks hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance, amendment, extension or renewal of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, the FI Trustee, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
each Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby (provided that only the consent of the Required Lenders
 
111

--------------------------------------------------------------------------------


 
shall be necessary to amend the dates set forth in the definition of “Collateral
Shortfall Period”), (iii) postpone the maturity of any Loan, or the required
date of reimbursement of any LC Disbursement under Section 2.05, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit or revolving commitments pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Revolving Commitments on the date hereof), (vi) release all or substantially all
the Guarantors from their Guarantee under the Loan Documents or limit the
liability of all or substantially all the Guarantors in respect of such
Guarantees, without the written consent of each Lender, (vii) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of Collateral or payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, the FI Trustee, any Issuing Bank or the Swingline Lender without the
prior written consent of such Agent, the FI Trustee, such Issuing Bank or the
Swingline Lender, as the case may be; (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of Lenders holding Loans or Commitments of a particular Class (but not
the Lenders holding Loans or Commitments of any other Class) may be effected by
an agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time; and (C) if the terms of any waiver,
amendment or modification of any Loan Document provide that any Class of Loans
(together with all accrued interest thereon and all accrued fees payable with
respect to the Commitments of such Class) will be repaid or paid in full, and
the Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or modification, then so long as the
Loans of such Class (together with such accrued interest and fees) are in fact
repaid or paid and such Commitments are in fact terminated, in each case prior
to or substantially simultaneously with the effectiveness of such amendment,
then such Loans and Commitments shall not be included in the determination of
the Required Lenders with respect to such amendment. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent if (i) by the terms of such agreement any remaining
Commitment and/or Revolving Exposure of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
 
112

--------------------------------------------------------------------------------


 
SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Each Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates and the FI Trustee, including the reasonable fees, charges and
disbursements of counsel for each Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, extension or renewal of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, the FI Trustee, any Issuing Bank
or any Lender, including the fees, charges and disbursements of any counsel for
any Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) Each Borrower agrees to indemnify each Agent, each Lender and each Issuing
Bank, the FI Trustee and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by either
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to either Borrower or any of its Subsidiaries, other than losses,
claims, damages, liabilities and related costs and expenses arising from a
release of Hazardous Materials or Environmental Liability (except releases of
Hazardous Materials or Environmental Liabilities actually caused by either
Borrower or any of its Subsidiaries or any of their respective tenants,
contractors or agents) to the extent (and only to the extent) first occurring
and first existing after title to the relevant real property or facility is
vested in any Agent or Lender or other party after the completion of foreclosure
proceedings or the granting of a deed-in-lieu of foreclosure or similar transfer
of title, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
 
(c) To the extent that either Borrower fails to pay any amount required to be
paid by it to any Agent, the FI Trustee or any Issuing Bank under paragraph (a)
or (b) of this Section (but without affecting such Borrower’s obligations
thereunder), each Lender severally agrees to pay to the applicable Agent, the FI
Trustee or the applicable Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid
 
113

--------------------------------------------------------------------------------


 
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the FI Trustee or such Issuing Bank, as the case
may be, in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposures and unused Revolving Commitments at the time. The
obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)). If any action, suit or proceeding arising
from any of the foregoing is brought against any Lender, any Agent, the FI
Trustee, any Issuing Bank or other Person indemnified or intended to be
indemnified pursuant to this Section 9.03, PTFI and FCX, to the extent and in
the manner directed by such indemnified party, will resist and defend such
action, suit or proceeding or cause the same to be resisted and defended by
counsel designated by PTFI and FCX (which counsel shall be satisfactory to such
Lender, such Agent, the FI Trustee, such Issuing Bank or other Person
indemnified or intended to be indemnified). If PTFI or FCX shall fail to do any
act or thing which it has covenanted to do hereunder or any representation or
warranty on the part of PTFI or FCX contained in this Agreement shall be
breached, any Lender, the FI Trustee, any Issuing Bank or any Agent may (but
shall not be obligated to) do the same or cause it to be done or remedy any such
breach, and may expend its funds for such purpose. Any and all amounts so
expended by any Lender, the FI Trustee, any Issuing Bank or any Agent shall be
repayable to it by PTFI and FCX immediately upon such Person’s demand therefor.
 
(d) To the extent permitted by applicable law, neither Borrower shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.
 
SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) a Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section; provided that a rejurisdictioning
transaction permitted by Section 9.18(c) shall not require the consent of any
Lender under this Section 9.04 Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the FI
Trustee, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
or LC Exposure and the Loans at the time owing to it) with the prior consent
(such consent not to be
 
114

--------------------------------------------------------------------------------


 
unreasonably withheld or delayed, it being understood that the Borrowers may
withhold their consent to an assignment to a Lender that would, as of the
effective date of such assignment, be entitled to claim compensation under
Section 2.14 (other than paragraph (b) thereof) which the assignor Lender would
not be entitled to claim as of that date) of:
 
(A) in the case of assignments of Revolving Commitments or Revolving Exposures,
the Borrowers, the Swingline Lender and each Principal Issuing Bank; provided
that no consent of either Borrower shall be required for an assignment to a
Revolving Lender or to an Affiliate of a Revolving Lender having credit ratings
equal to or better than the credit ratings of such Revolving Lender, or, if an
Event of Default under clause (a), (b), (g) or (h) of Article VII has occurred
and is continuing, any other assignee; and
 
(B) the Administrative Agent.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of either Borrower shall be required if
an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing; and provided further that simultaneous assignments
in respect of a Lender and its Approved Funds shall be aggregated for purposes
of such requirement;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor
(provided that only one such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds); and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 2.16(f).
 
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
115

--------------------------------------------------------------------------------


 
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the FI Trustee, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Agent, the FI Trustee, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(vi) At the request of either Borrower, the Administrative Agent or the assignee
under an Assignment and Assumption, each of the Borrowers, each applicable Agent
and such assignee shall enter into any amendments to the Security Documents or
take any other actions for the purpose of naming such assignee as a Secured
Party thereunder.
 
(c) (i) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or LC Exposure and the Loans owing
to it); provided that (A) such
 
116

--------------------------------------------------------------------------------


 
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrowers, the Agents, the FI Trustee,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender will continue to give
prompt attention to and process (including, if required, through discussions
with Participants) requests for waivers or amendments hereunder. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 (other than paragraph (b) thereof) or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(f) as though it were a Lender.
 
(d) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, the FI Trustee, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the
 
117

--------------------------------------------------------------------------------


 
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and (subject to Section 9.22(A)) supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01 and 9.22(A), this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations at any time owing (although such obligations may be unmatured) by
such Lender or Issuing Bank or Affiliate to or for the credit or the account of
either Borrower against any of and all the obligations then due of either
Borrower now or hereafter existing under this Agreement. The applicable Lender
or Issuing Bank shall notify the Borrowers and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of each Lender, each Issuing Bank and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, Issuing Bank and Affiliates
may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity. (a)This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action
 
118

--------------------------------------------------------------------------------


 
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that any Agent, the
FI Trustee, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against either Borrower or its properties in the courts of any jurisdiction.
 
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
(e) To the extent that PTFI may now or hereafter be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to any Loan Document, to claim for itself or its property, assets or
revenues any immunity (whether by reason of sovereignty or otherwise) from suit,
jurisdiction of any court, attachment prior to judgment, setoff, execution of a
judgment or from any other legal process or remedy, and to the extent that there
may be attributed to PTFI such an immunity (whether or not claimed), PTFI hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity.
 
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality. Each of the Agents, the FI Trustee, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be
 
119

--------------------------------------------------------------------------------


 
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to either
Borrower or any other Loan Party and its obligations, (g) with the consent of
the Borrowers or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than either Borrower. For the purposes of this
Section, “Information” means all information received from or on behalf of
either Borrower relating to either Borrower or its business, other than any such
information that is available to any Agent, the FI Trustee, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by either Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan or LC Disbursement or
participation therein hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursements or
participations therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
 
SECTION 9.14. Judgment Currency. The specification of payment in dollars and in
New York City, New York, with respect to amounts payable to any Lender (or
permitted assignee or Participant), any Agent, the FI Trustee or any Issuing
Bank hereunder and under the other Loan Documents is of the essence, and dollars
shall be the currency of account in all events. The payment obligations of a
Borrower under this Agreement or any other Loan Document shall not be discharged
by an amount paid by such Borrower in another currency or in another place,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to dollars and transfer to New York City under normal banking
procedures does not yield the amount of dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder in dollars into another currency (the “second currency”),
the rate of exchange which shall be applied shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase
 
120

--------------------------------------------------------------------------------


 
dollars with the second currency on the Business Day next preceding that on
which such judgment is rendered. The obligation of a Borrower in respect of any
such sum due from such Borrower to any Agent, the FI Trustee, any Issuing Bank
or any Lender (or permitted assignee or Participant) hereunder or under any
other Loan Document (an “entitled person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such entitled person of any
sum adjudged to be due hereunder or under any other Loan Document in the second
currency such entitled person may in accordance with normal banking procedures
purchase in the free market and transfer to New York City dollars with the
amount of the second currency so adjudged to be due; and each Borrower hereby
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such entitled person against, and to pay such entitled person on
demand, in dollars in New York City, the difference between the sum originally
due to such entitled person from such Borrower in dollars and the amount of
dollars so purchased and transferred.
 
SECTION 9.15. RTZ Transactions. PTFI has appointed the Administrative Agent to
be the Operator Selection Representative for all purposes of the FI Trust
Agreement, the Operator Replacement Agreement and the Surat Kuasa and has
irrevocably and unconditionally agreed that upon the occurrence of an Event of
Default, the Administrative Agent may, in addition to any other remedy available
thereunder or under any other Loan Document thereunder, remove PTFI as Operator
under the Contract of Work and appoint a replacement Operator, which shall be PT
Rio Tinto Indonesia or an Affiliate of PT Rio Tinto Indonesia designated by PT
Rio Tinto Indonesia if PT Rio Tinto Indonesia timely elects to exercise its
designation rights provided in Section 2(a) of the Operator Replacement
Agreement and meets the other conditions to such designation right set forth in
such Section 2(a). PTFI has also irrevocably and unconditionally agreed that the
Administrative Agent, acting as the Operator Selection Representative under the
FI Trust Agreement, the Operator Replacement Agreement and the Surat Kuasa,
shall also have the right to designate a successor Operator under the
circumstances provided in Section 2(b) of the Operator Replacement Agreement.
PTFI has further agreed that it will not appoint any other Operator Selection
Representative other than the Administrative Agent (or, except as provided to PT
Rio Tinto Indonesia in the Participation Agreement, grant any other Person the
right to remove PTFI (or any successor operator for the Project) as Operator
under any circumstances) and that it will not approve or enter into any
management agreement with a successor Operator appointed under the Operator
Replacement Agreement unless and until the Administrative Agent has approved the
terms of such management agreement. PTFI has also agreed that the Administrative
Agent shall be entitled to exercise PTFI’s rights under the Participation
Agreement (including the financial and accounting procedures) referred to in
Section 6(c) of the FI Intercreditor Agreement to the exclusion of PTFI after
the occurrence of an Event of Default, in addition to the other rights and
remedies available to the Administrative Agent and the Lenders under the Loan
Documents thereunder and applicable law. Each of the Agents, the Lenders, PTFI
and FCX acknowledges and agrees that the FI Trust Agreement will not terminate
prior to termination of the Participation Agreement
 
SECTION 9.16. Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. Each Borrower agrees to provide the Lenders,
upon request, with all
 
121

--------------------------------------------------------------------------------


 
documentation and other information required from time to time to be obtained by
the Lenders pursuant to applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
 
SECTION 9.17. No Fiduciary Relationship. The Borrowers, on behalf of themselves
and the Subsidiaries, agree that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
 
SECTION 9.18. Release of Liens and Guarantees; Rejurisdictioning of PTFI. (a) A
Subsidiary Guarantor shall automatically be released from its obligations under
the Loan Documents and all security interests in the Collateral of such
Subsidiary Guarantor, and in the Equity Interests in such Subsidiary Guarantor,
shall be automatically released upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders (or such greater number of Lenders as may be required under
Section 9.02) shall have consented to such transaction and the terms of such
consent did not provide otherwise. Upon any sale or other transfer by any
Subsidiary Guarantor (other than to FCX or any other Subsidiary) of any
Collateral that is permitted under this Agreement, or upon the effectiveness of
any written consent to the release of the security interest granted under any
Loan Document in any Collateral pursuant to Section 9.02 of this Agreement, the
security interest in such Collateral shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Collateral Agent shall promptly execute and deliver to any Subsidiary Guarantor,
at such Subsidiary Guarantor’s expense, all documents that such Subsidiary
Guarantor shall reasonably request to evidence such termination or release.
 
(b) Subject to paragraph (e) below, at any time following the Investment Grade
Date when there is no outstanding Tranche B Term Loan, upon written notice from
the Borrowers and at the Borrowers’ expense, the Collateral Agent, the Security
Agent, the JAA Security Agent and the FI Trustee, as applicable, shall terminate
and release all the Collateral under the Security Documents (but not, unless
specifically requested by FCX in such notice, any Collateral under the FI
Security Documents) and the Collateral Agent, the Security Agent, the JAA
Security Agent and the FI Trustee, as applicable, shall promptly execute and
deliver all documents that the Borrowers shall reasonably request to evidence
such termination or release.
 
(c) Notwithstanding any provision of any Loan Document to the contrary, at any
time when either (i) the Full Stock Pledge Condition is satisfied or (ii) the
Additional Collateral Requirement is satisfied, PTFI may elect to effect a
transaction in which it will cease to be domesticated under the laws of Delaware
as a corporation and shall become solely a limited liability company organized
under the laws of the Republic of Indonesia. In the event that such
rejurisdictioning is effected, upon written notice from the Borrowers and at the
Borrowers’ expense, the Collateral Agent shall terminate and release the
Guarantees provided under the Indonesian Guarantee Agreement by each of PT
Kencana Infra Nusakarya and PT Kencana Wisata Nusakarya.
 
(d) Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Collateral Agent.
 
122

--------------------------------------------------------------------------------


 
(e) Notwithstanding any provision to the contrary herein or in any other Loan
Document, no Guarantee by a PCA Loan Party shall be released unless each Ratable
Guarantee by the applicable PCA Loan Party shall be released upon the release of
such PCA Loan Party’s Guarantee of the Secured Obligations.
 
SECTION 9.19. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrowers or on
their behalf and relating to the Borrowers, the Subsidiaries or their respective
businesses may include material non-public information concerning the Borrowers
and the Subsidiaries or their securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with the
procedures and applicable law, including Federal and state securities laws.
 
(b) All such information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrowers and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
 
SECTION 9.20. Parallel Debt. By execution of this Agreement, the Lenders and the
Issuing Banks acknowledge the provisions of Section 2 of each of the FCX Pledge
Agreements, the Fourth Amended and Restated Fiduciary Transfer, the Fiduciary
Assignment of Accounts, the Fourth Amended and Restated Lender Fiduciary
Assignment and the Fiduciary Transfer of Joint Account Assets, and hereby
authorize the Administrative Agent, Collateral Agent and Security Agent, as
applicable, to accept such clauses on their behalf.
 
SECTION 9.21. Joint and Several Obligations. Whenever in this Agreement or any
other Loan Document any payment obligation or other obligation is expressed as
an obligation of the Borrowers, each of the Borrowers shall be jointly and
severally liable for the full payment and performance of such obligation.
 
SECTION 9.22. Agreements under the Existing Credit Agreement. The signatories
hereto constituting pursuant to Section 10.02(b) of the Existing Credit
Agreement (including the last sentence thereof) the required signatories for
amending and taking other actions under the Existing Credit Agreement hereby
agree as follows:
 

 
(A)
The Existing Credit Agreement shall be amended and restated in the form hereof
effective upon the date on which each of the conditions set forth in Section
4.01 is satisfied (or waived in accordance with Section 9.02). For the avoidance
of doubt, the Existing Credit Agreement shall remain in full force and effect
until the occurrence of such satisfaction or waiver. Notwithstanding the
foregoing, all appointments of the Agents shall, from and after the execution
hereof by the Administrative Agent and the delivery of counterparts hereof by
each other party hereto in accordance with Section 9.06, be effective hereunder
for all purposes of facilitating the satisfaction of such conditions or the
obtaining of any such waiver.

 

 
(B)
In conjunction with the renewals of the currently existing Fiduciary Certificate
no. C2-128 HT.04.07.TH.2006P and no. C2-129

 
123

--------------------------------------------------------------------------------


 

 
 
HT.04.07.TH.2006P, both dated 29 August, 2006, in favor of the lenders under the
Existing Credit Agreement who are Lenders hereunder, such Lenders hereby
authorize the Security Agent and the FI Trustee to delete the registration
certificates stated above; to implement the foregoing, the Security Agent and
the FI Trustee is hereby authorized by such Lenders with power of substitution,
to sign, submit applications thereto and in general to do and carry out all
things necessary or useful without exemption.

 

 
(C)
Upon the effectiveness of the Collateral Agreement, the lenders under the
Existing Credit Agreement who are Lenders hereunder hereby direct and authorize
the Security Agent to release the debt instruments pledged under the Second
Amended and Restated FCX Pledge Agreement (Indebtedness) (as defined in the
Existing Credit Agreement) whereupon such debt instruments shall be pledged by
FCX under the Collateral Agreement.

 
124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
FREEPORT-MCMORAN COPPER & GOLD INC.,
 
by
         
Name: Kathleen L. Quirk
   
Title: Senior Vice President, Chief Financial Officer and Treasurer

 



 
PT FREEPORT INDONESIA,
 
by
         
Name: Robert R. Boyce
   
Title: Treasurer






--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank, Security Agent, JAA Security Agent and Collateral Agent,
 
by
         
Name:
   
Title:




--------------------------------------------------------------------------------





     
MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED, as Syndication Agent
 
by /s/
         
Name:
   
Title:

 
 

--------------------------------------------------------------------------------


 

 
U.S. BANK NATIONAL ASSOCIATION, as FI Trustee,
 
by
         
Name:
   
Title:






--------------------------------------------------------------------------------


 

     
MERRILL LYNCH CAPITAL CORPORATION
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
HSBC BANK USA, NATIONAL ASSOCIATION
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
THE BANK OF NOVA SCOTIA
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
UBS LOAN FINANCE LLC
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BNP PARIBAS
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
CALYON NEW YORK BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
ING CAPITAL LLC
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
MIZUHO CORPORATION BANK, LTD.
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
NATIXIS
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
ROYAL BANK OF CANADA
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
THE ROYAL BANK OF SCOTLAND PLC
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
SOCIETE GENERALE
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------




 

     
STANDARD CHARTERED BANK
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
SUMITOMO MITSUI BANKING CORPORATION
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
WESTLB AG, TORONTO BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BANCO SANTANDER CENTRAL HISPANO, S.A. NEW YORK BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BANK OF AMERICA, N.A.
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
DBS BANK LTD., LOS ANGELES AGENCY
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
THE NORTHERN TRUST COMPANY
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------




 

     
WELLS FARGO BANK, N.A.
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BAYERISCHE LANDESBANK, NEW YORK BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
RAYMOND JAMES BANK, FSB
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
BANCO ESPIRITO SANTO, S.A., NASSAU BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
 
by /s/
         
Name:
   
Title:



 

--------------------------------------------------------------------------------


 

     
TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY
 
by /s/
         
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 